Exhibit 10.1

 

 

 

CREDIT AGREEMENT

among

CRAWFORD & COMPANY,

CRAWFORD & COMPANY RISK

SERVICES INVESTMENTS LIMITED,

CRAWFORD & COMPANY(CANADA) INC.,

and

CRAWFORD & COMPANY (AUSTRALIA) PTY. LTD.,

as Borrowers,

THE LENDERS NAMED HEREIN,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Australian Security Trustee

and UK Security Trustee,

and

BANK OF AMERICA, N.A.,

as Syndication Agent,

and

RBS CITIZENS, N.A.,

as Documentation Agent

$325,000,000 Senior Secured Credit Facilities

WELLS FARGO SECURITIES, LLC, and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

Joint Lead Arrangers and Joint Lead Bookrunners

Dated as of December 8, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

  

DEFINITIONS

  

1.1    Defined Terms      1    1.2    Accounting Terms      36    1.3    Other
Terms; Construction      37    1.4    Currency Equivalents Generally      37   
1.5    Redenomination of Certain Foreign Currencies      38   

ARTICLE II

  

AMOUNT AND TERMS OF CREDIT

  

2.1    Commitments      39    2.2    Borrowings      40    2.3    Disbursements;
Funding Reliance; Domicile of Loans      43    2.4    Evidence of Debt; Notes   
  44    2.5    Termination and Reduction of Commitments and Swingline Commitment
     45    2.6    Mandatory Payments and Prepayments      46    2.7    Voluntary
Prepayments      46    2.8    Interest      47    2.9    Fees      50    2.10   
Interest Periods      51    2.11    Conversions and Continuations      52   
2.12    Method of Payments; Computations; Apportionment of Payments      53   
2.13    Recovery of Payments      58    2.14    Use of Proceeds      58    2.15
   Pro Rata Treatment      59    2.16    Increased Costs; Change in
Circumstances; Illegality      60    2.17    Taxes      62    2.18   
Compensation      68    2.19    Mitigation Obligations; Replacement of Lenders
     69    2.20    Defaulting Lenders      70    2.21    Increase in Commitments
     74    2.22    Additional Reserve Costs      76    2.23    Amend and Extend
Transactions      76   

ARTICLE III

  

LETTERS OF CREDIT

  

3.1    Issuance      77    3.2    Notices      79    3.3    Participations     
79    3.4    Reimbursement      80   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

3.5

  Payment by Revolving Loans      80   

3.6

  Payment to Lenders      81   

3.7

  Obligations Absolute      81   

3.8

  Cash Collateral Account      82   

3.9

  The Issuing Banks      84   

3.10

  Effectiveness      84    ARTICLE IV    CONDITIONS OF BORROWING   

4.1

  Conditions of Initial Borrowing      84   

4.2

  Conditions of All Borrowings      89   

ARTICLE V

  

REPRESENTATIONS AND WARRANTIES

  

5.1

  Corporate Organization and Power      90   

5.2

  Authorization; Enforceability      90   

5.3

  No Violation      90   

5.4

  Governmental and Third-Party Authorization; Permits      90   

5.5

  Litigation      91   

5.6

  Taxes      91   

5.7

  Subsidiaries      91   

5.8

  Full Disclosure      92   

5.9

  Margin Regulations      92   

5.10

  No Material Adverse Effect; No Default      92   

5.11

  Financial Matters      93   

5.12

  Ownership of Properties      94   

5.13

  ERISA; Non-U.S.      94   

5.14

  Labor Relations      95   

5.15

  Environmental Matters      95   

5.16

  Compliance with Laws      96   

5.17

  Intellectual Property      96   

5.18

  Investment Company Act      96   

5.19

  Insurance      96   

5.20

  Material Contracts      97   

5.21

  Security Documents      97   

5.22

  No Burdensome Restrictions      97   

5.23

  OFAC; Anti-Terrorism Laws      97   

5.24

  Legal Form      98   

5.25

  Not a Trustee      98   

5.26

  Corporate Benefit      98   

5.27

  Centre of Main Interests and Establishments      99   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE VI  

AFFIRMATIVE COVENANTS

  

6.1

  Financial Statements      99   

6.2

  Other Business and Financial Information      100   

6.3

  Existence; Franchises; Maintenance of Properties      102   

6.4

  Compliance with Laws      102   

6.5

  Payment of Taxes      102   

6.6

  Insurance      103   

6.7

  Environmental Laws      103   

6.8

  Maintenance of Books and Records; Inspection      103   

6.9

  Material U.S. Subsidiaries      104   

6.10

  Public/Private Information      105   

6.11

  OFAC, PATRIOT Act Compliance      106   

6.12

  Financial Assistance      106   

6.13

  Post-Closing Matters      106   

6.14

  Further Assurances      106   

ARTICLE VII

  

FINANCIAL COVENANTS

  

7.1

  Leverage Ratio      107   

7.2

  Fixed Charge Coverage Ratio      107   

ARTICLE VIII

  

NEGATIVE COVENANTS

  

8.1

  Merger; Consolidation      107   

8.2

  Indebtedness      108   

8.3

  Liens      110   

8.4

  Asset Dispositions      112   

8.5

  Investments      113   

8.6

  Restricted Payments      116   

8.7

  Transactions with Affiliates      117   

8.8

  Lines of Business      118   

8.9

  Sale-Leaseback Transactions      118   

8.10

  Certain Amendments      118   

8.11

  Limitation on Certain Restrictions      118   

8.12

  No Other Negative Pledges      119   

8.13

  Fiscal Year      120   

8.14

  Accounting Changes      120   

8.15

  Canadian Benefit Plans      120   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE IX   EVENTS OF DEFAULT   

9.1

  Events of Default      120   

9.2

  Remedies: Termination of Commitments, Acceleration, etc.      123   

9.3

  Remedies: Setoff      124   

ARTICLE X

  

THE ADMINISTRATIVE AGENT

  

10.1

  Appointment and Authority      125   

10.2

  Rights as a Lender      125   

10.3

  Exculpatory Provisions      126   

10.4

  Reliance by Administrative Agent      127   

10.5

  Delegation of Duties      127   

10.6

  Resignation of Administrative Agent      127   

10.7

  Non-Reliance on Administrative Agent and Other Lenders      128   

10.8

  No Other Duties, etc.      128   

10.9

  Administrative Agent May File Proofs of Claim      128   

10.10

  Collateral and Guaranty Matters      129   

10.11

  Mutatis Mutandis      130   

10.12

  UK Security Trustee      130   

10.13

  Australian Security Trustee      130   

ARTICLE XI

  

MISCELLANEOUS

  

11.1

  Expenses; Indemnity; Damage Waiver      131   

11.2

  Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process
     133   

11.3

  Waiver of Jury Trial      134   

11.4

  Notices; Effectiveness; Electronic Communication      135   

11.5

  Amendments, Waivers, etc.      136   

11.6

  Successors and Assigns      138   

11.7

  No Waiver      142   

11.8

  Survival      143   

11.9

  Severability      143   

11.10

  Construction      143   

11.11

  Confidentiality      144   

11.12

  Judgment Currency      145   

11.13

  Obligations of Foreign Borrowers      145   

11.14

  Joint and Several Liability for Foreign Subsidiary Obligations      145   

11.15

  Counterparts; Integration; Effectiveness      148   

11.16

  Disclosure of Information      148   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

11.17

  Patriot Act Notice      148   

11.18

  Australian Code of Banking Practice      149   

11.19

  Ontario Limitations Act      149   

 

v



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1

   Form of Revolving Note

Exhibit A-2

   Form of Swingline Note

Exhibit B-1

   Form of Notice of Borrowing

Exhibit B-2

   Form of Notice of Swingline Borrowing

Exhibit B-3

   Form of Notice of Conversion/Continuation

Exhibit B-4

   Form of Letter of Credit Notice

Exhibit C

   Form of Compliance Certificate

Exhibit D

   Form of Assignment and Assumption

Exhibit E

   Form of Security Agreement

Exhibit F

   Form of Guaranty

Exhibit G

   Form of Financial Condition Certificate

Exhibit H

   Forms of U.S. Tax Compliance Certificates

SCHEDULES

 

Schedule 1.1(a)

   Commitments and Notice Addresses

Schedule 1.1(b)

   Mandatory Costs Rate Formulae

Schedule 1.1(c)

   Existing Letters of Credit

Schedule 4.1(f)

   Certain Continuing Indebtedness

Schedule 5.1

   Jurisdictions of Organization

Schedule 5.4

   Consents and Approvals

Schedule 5.7

   Subsidiaries

Schedule 5.15

   Environmental Matters

Schedule 5.17

   Intellectual Property

Schedule 5.19

   Insurance Coverage

Schedule 8.2

   Indebtedness

Schedule 8.3

   Liens

Schedule 8.5

   Investments

Schedule 8.7

   Transactions with Affiliates

Schedule 8.11

   Restrictive Agreements

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of the 8th day of December, 2011, is made among
CRAWFORD & COMPANY, a Georgia corporation (“Crawford”), CRAWFORD & COMPANY RISK
SERVICES INVESTMENTS LIMITED, a limited company incorporated under the laws of
England and Wales with registered number 02855446 (the “UK Borrower”),
CRAWFORD & COMPANY (CANADA) INC., a corporation incorporated under the laws of
Canada (the “Canadian Borrower”), CRAWFORD & COMPANY (AUSTRALIA) PTY. LTD., a
proprietary limited company organized in Australia (ABN 11 002 317 133) (the
“Australian Borrower”), the Lenders (as hereinafter defined), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent for the Lenders, Australian
Security Trustee and UK Security Trustee, BANK OF AMERICA, N.A., as Syndication
Agent for the Lenders, and RBS CITIZENS, N.A., as Documentation Agent for the
Lenders.

BACKGROUND STATEMENT

The Borrowers (as hereinafter defined) have requested that the Lenders make
available to the Borrowers a revolving credit facility in the aggregate
principal amount of $325,000,000, with sublimits for certain Borrowers as
hereinafter set forth. The Borrowers will use the proceeds of these facilities
as provided in Section 2.14. The Lenders are willing to make available to the
Borrowers the credit facilities described herein subject to and on the terms and
conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Defined Terms. For purposes of this Agreement, in addition to the terms
defined elsewhere herein, the following terms have the meanings set forth below
(such meanings to be equally applicable to the singular and plural forms
thereof):

“Account Designation Letter” means a letter from Crawford (on behalf of itself
or a Foreign Subsidiary Borrower) to the Administrative Agent, duly completed
and signed by an Authorized Officer of Crawford and in form and substance
reasonably satisfactory to the Administrative Agent, listing any one or more
accounts to which a Borrower may from time to time request the Administrative
Agent to forward the proceeds of any Loans made hereunder.

“Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which any Consolidated Entity,
(i) acquires all or substantially all of the assets of any Person or any going
business, division thereof or line of business, whether through purchase of
assets, merger, amalgamation, fusion or otherwise, or (ii) acquires Capital
Stock of any Person having at least a majority of combined voting power of the
then outstanding Capital Stock of such Person.

 



--------------------------------------------------------------------------------

“Acquisition Amount” means, with respect to any Acquisition, the sum (without
duplication) of (i) the amount of cash paid or payable as purchase price by the
Consolidated Entities in connection with such Acquisition, including the
deferred payment of any amounts (other than Earnouts), (ii) the value of all
Capital Stock of any Consolidated Entity issued or given as purchase price in
connection with such Acquisition (as determined by the parties thereto under the
definitive acquisition agreement), (iii) the amount (determined by using the
face amount or the amount payable at maturity, whichever is greater) of all
Indebtedness incurred, assumed or acquired by the Consolidated Entities in
connection with such Acquisition, (iv) all amounts actually paid or payable in
respect of noncompetition agreements, consulting agreements and similar
arrangements entered into in connection with such Acquisition (excluding, for
the avoidance of doubt, employment agreements) and (v) the aggregate value of
all other real, mixed or personal property paid as purchase price by the
Consolidated Entities in connection with such Acquisition (as determined in good
faith by the parties thereto under the definitive acquisition agreement).

“Additional Commitment” has the meaning given to such term in Section 2.21(c).

“Additional Lender” has the meaning given to such term in Section 2.21(a).

“Adjusted Base Rate” means, at any time with respect to any Base Rate Loan, a
rate per annum equal to the Base Rate as in effect at such time plus the
Applicable Rate for Base Rate Loans as in effect at such time.

“Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a rate
per annum equal to the LIBOR Rate as in effect at such time plus the Applicable
Rate for LIBOR Loans as in effect at such time.

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent appointed under Section 10.1.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, (i) Controls or is
Controlled by or is under common Control with the Person specified or
(ii) beneficially owns, is owned by or is under common ownership with respect to
securities or other ownership interests of such Person having 10% or more of the
combined voting power of the then outstanding securities or other ownership
interests of such Person ordinarily (and apart from rights accruing under
special circumstances) having the right to vote in the election of directors or
other governing body of such Person. Notwithstanding the foregoing, neither the
Administrative Agent, any Security Trustee nor any Lender shall be deemed an
“Affiliate” of any Consolidated Entity.

“Agent Parties” has the meaning given to such term in Section 11.4(c).

 

2



--------------------------------------------------------------------------------

“Aggregate Credit Exposure” means, at any time, the sum of (i) the aggregate
principal amount of Revolving Loans outstanding at such time, (ii) the aggregate
L/C Exposure at such time and (iii) the aggregate principal amount of Swingline
Loans outstanding at such time.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the “Applicable Percentages” shall be determined
based upon the Commitments most recently in effect, giving effect to any
assignments.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Leverage Ratio as set forth below:

 

Level   

Total

Leverage Ratio

   Applicable
LIBOR Margin     Applicable Base
Rate Margin     Commitment
Fee Percentage   I    Less than 1.00 to 1.00      1.75 %      0.75 %      0.25
%  II   

Greater than or equal to 1.00 to

1.00 but less than 1.75 to 1.00

     2.00 %      1.00 %      0.30 %  III   

Greater than or equal to 1.75 to

1.00 but less than 2.50 to 1.00

     2.25 %      1.25 %      0.35 %  IV   

Greater than or equal to 2.50 to

1.00

     2.50 %      1.50 %      0.40 % 

On each Adjustment Date (as hereinafter defined), the Applicable Rate for all
Loans and the commitment fee payable pursuant to Section 2.9(a)(ii) shall be
adjusted effective as of such Adjustment Date (based upon the calculation of the
Leverage Ratio as of the last day of the Reference Period to which such
Adjustment Date relates) in accordance with the above matrix; provided, however,
that, notwithstanding the foregoing or anything else herein to the contrary,
(i) if at any time Crawford shall have failed to deliver any of the financial
statements as required by Section 6.1(a) or 6.1(b), as the case may be, or the
Compliance Certificate as required by Section 6.2(a), then at all times from and
including the date on which such statements and Compliance Certificate are
required to have been delivered until the date on which the same shall have been
delivered, each Applicable Rate shall be determined based on Level IV above
(notwithstanding the actual Leverage Ratio); and (ii) the determination of the
Applicable Rate shall be subject to Section 2.8(f). For purposes of this
definition, “Adjustment Date” means, with respect to any Reference Period of
Crawford beginning with the Reference Period ending as of December 31, 2011, the
day 10 Business Days after the date (or, if such day is not a Business Day, the
next succeeding Business Day) of delivery by Crawford in accordance with
Section 6.1(a) or 6.1(b), as the case may be, of (i) financial statements as of
the end of and for such Reference Period and (ii) a duly completed Compliance
Certificate with respect to such Reference Period. From the Closing Date until
the first Adjustment Date requiring a change in any Applicable Rate as provided
herein, each Applicable Rate shall be based on Level III above.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a Person)
that administers or manages a Lender.

“Arrangers” means Wells Fargo Securities, LLC, and Merrill Lynch, Pierce,
Fenner & Smith Incorporated.

“Asset Disposition” means any sale, assignment, lease, conveyance, transfer or
other disposition by Crawford or any of its Subsidiaries (whether in one or a
series of transactions) of all or any of its assets, business or other
properties (including Capital Stock of Subsidiaries), other than pursuant to a
Casualty Event.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 11.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Australian Borrower” has the meaning given to such term in the introductory
paragraph hereof.

“Australian Corporations Act” means the Corporations Act 2001 (Commonwealth of
Australia).

“Australian Dollars” or “A$” means lawful money of the Commonwealth of
Australia.

“Australian Qualifying Lender” means (i) an Australian Treaty Lender or (ii) a
Lender which receives all payments of interest in respect of a Loan either
(A) as a resident of Australia (and not in the course of carrying on a business
at or through a permanent establishment outside Australia) or (B) as a
non-resident of Australia in the course of carrying on a business at or through
a permanent establishment in Australia.

“Australian Security Trust Deed” means the deed poll entitled “Crawford –
Australian Security Trust Deed” executed by the Australian Security Trustee
dated on or before the Closing Date.

“Australian Security Trustee” means Wells Fargo as security trustee for the
Lenders pursuant to Article X and the Australian Security Trust Deed and any
successor as provided in Section 10.6.

“Australian Treaty” has the meaning assigned to such term in the definition of
“Australian Treaty State.”

“Australian Treaty Lender” means a Lender that:

(i) is treated as a resident of an Australian Treaty State for the purposes of
the applicable Australian Treaty;

 

4



--------------------------------------------------------------------------------

(ii) is entitled under the provisions of such Australian Treaty to receive
payments of interest from a Person resident in Australia without a withholding
or deduction for, or on account of, any Australian Tax; and

(iii) does not carry on a business in Australia through a permanent
establishment with which the payment is effectively connected.

“Australian Treaty State” means a jurisdiction having a double taxation
agreement (an “Australian Treaty”) with Australia which makes provision for full
exemption from tax imposed by Australia on interest paid to “financial
institutions” (as defined in the relevant Australian Treaty).

“Authorized Officer” means, with respect to any action specified herein to be
taken by or on behalf of a Credit Party, any officer or director of such Credit
Party duly authorized by resolution of its board of directors or other governing
body to take such action on its behalf, and whose signature and incumbency shall
have been certified to the Administrative Agent by the secretary or an assistant
secretary or other Person having comparable duties of such Credit Party.

“Available Additional Basket” means, at any time, the greater of (x) zero and
(y) an amount equal to the sum of:

(i) 50% of the Consolidated Net Income of the Consolidated Entities for the
period (taken as one accounting period) from October 1, 2011, to the end of the
most recently ended fiscal quarter for which financial statements are available
and have been delivered pursuant to Section 6.1 (or, if Consolidated Net Income
of Crawford for such period is a deficit, minus 100% of such deficit); plus

(ii) 100% of the aggregate Net Cash Proceeds received by Crawford after the
Closing Date from Equity Issuances of Capital Stock of Crawford; plus

(iii) the lesser of (A) Unrestricted Cash as of the Closing Date and
(B) $5,000,000; minus

(iv) the aggregate amount thereof used, after the Closing Date and on or prior
to such time, to make (A) Investments pursuant to Section 8.5(xi), 8.5(xii),
8.5(xiv) or 8.5(xxii), (B) Permitted Acquisitions or (C) Restricted Payments
pursuant to Section 8.6(a)(iii).

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., as amended from time to time,
and any successor statute, and all regulations from time to time promulgated
thereunder.

“Bankruptcy Event” means the occurrence of an Event of Default pursuant to
Section 9.1(f) or 9.1(g).

“Base Rate” means the highest of (i) the per annum interest rate publicly
announced from time to time by Wells Fargo in Charlotte, North Carolina, to be
its prime rate (which may not necessarily be its lowest or best lending rate),
as adjusted to conform to changes as of the opening of business on the date of
any such change in such prime rate, (ii) the Federal Funds

 

5



--------------------------------------------------------------------------------

Rate plus 0.5% per annum, as adjusted to conform to changes as of the opening of
business on the date of any such change in the Federal Funds Rate, and (iii) the
LIBOR Rate for an Interest Period of one month plus 1.00%, as adjusted to
conform to changes as of the opening of business on the date of any such change
of such LIBOR Rate.

“Base Rate Loan” means, at any time, any Loan that bears interest at such time
at the applicable Adjusted Base Rate.

“Beneficial Owner” means, with respect to any U.S. Federal Income Tax, the
Person who is treated as the taxpayer under Section 871(a) or 881(a) of the
Code, as applicable, or any successor provision, if such Person is not the
Recipient.

“Borrowers” means Crawford and the Foreign Subsidiary Borrowers.

“Borrowing” means the incurrence by a Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section 2.11) on
a single date of a group of Loans of a single Type and denominated in a single
Currency (or a Swingline Loan made by the Swingline Lender) and, in the case of
LIBOR Loans, as to which a single Interest Period is in effect.

“Borrowing Date” means, with respect to any Borrowing, the date upon which such
Borrowing is made.

“Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed, (ii) in respect
of any notice or determination in connection with, and payments of principal and
interest on, LIBOR Loans denominated in Dollars, any such day that is also a day
on which trading in Dollar deposits is conducted by banks in London, England in
the London interbank Eurodollar market, (iii) in respect of any notice or
determination in connection with Loans and payments of any amounts, in each case
denominated in Euros, any such day that is also a day on which the
Trans-European Automated Real-time Gross Settlement Express Transfer payment
system (TARGET2) (or, if such clearing system ceases to be operative, such other
clearing system (if any) reasonably determined by the Administrative Agent to be
a suitable replacement) is open for settlement of payment in Euros, and (iv) in
respect of any notice or determination in connection with Loans and payments of
any amounts, in each case denominated in any Currency other than Dollars or
Euros, any such day that is also a day on which banks are open for foreign
exchange business in the principal financial center of the country of such
Currency.

“Canada Pension Entity” means the Canadian Borrower and its Subsidiaries.

“Canadian Borrower” has the meaning given to such term in the introductory
paragraph hereof.

“Canadian Dollars” or “C$” means lawful money of Canada.

 

6



--------------------------------------------------------------------------------

“Canadian Pension Plan” means all plans, arrangements, agreements, programs,
policies, practices or undertakings, whether oral or written, formal or
informal, funded or unfunded, insured or uninsured, that are required to be
registered under Canadian provincial or federal pension benefits standards
legislation and to which any Canada Pension Entity is a party or bound or in
which its employees participate or under which any Canada Pension Entity has, or
will have, any liability or contingent liability, or pursuant to which payments
are made, or benefits are provided to, or an entitlement to payments or benefits
may arise with respect to any of their employees or former employees, directors
or officers, individuals working on contract with any Canada Pension Entity or
other individuals providing services to any Canada Pension Entity of a kind
normally provided by employees (or any spouses, dependants, survivors or
beneficiaries of any such persons), excluding the Canada Pension Plan and the
Québec Pension Plan that are maintained by the Government of Canada and the
Province of Québec, respectively.

“Canadian Pension Plan Termination Event” means an event that would entitle a
Person (without the consent of any Canada Pension Entity) to wind up or
terminate a Canadian Pension Plan in full or in part, or the institution of any
steps by any Person to withdraw from, terminate participation in, wind up or
order the termination or wind-up of, in full or in part, any Canadian Pension
Plan, or the receipt by any Canada Pension Entity of correspondence from a
Governmental Authority relating to a potential or actual, partial or full,
termination or wind-up of any Canadian Pension Plan, or an event respecting any
Canadian Pension Plan that would result in the revocation of the registration of
such Canadian Pension Plan or that could otherwise reasonably be expected to
adversely affect the tax status of any such Canadian Pension Plan.

“Capital Expenditures” means, for any period, the aggregate amount (whether paid
in cash or accrued as a liability) that would, in accordance with GAAP, be
included on the consolidated statement of cash flows of the Consolidated
Entities for such period as additions to equipment, fixed assets, real property
or improvements or other capital assets (including Capital Lease Obligations).

“Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any Capital Leases, and the
amount of such obligations shall be the capitalized amount thereof appearing on
such Person’s balance sheet determined in accordance with GAAP.

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.

“Cash Collateral Accounts” has the meaning given to such term in Section 3.8.

 

7



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Security
Trustees, the Issuing Banks and the Lenders, as collateral for the L/C Exposure
or obligations of Lenders to fund participations in respect of L/C Exposure,
cash or deposit account balances or, if the Administrative Agent and the Issuing
Banks shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Banks. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means (i) securities issued or unconditionally guaranteed or
insured by the United States of America or any agency or instrumentality
thereof, backed by the full faith and credit of the United States of America and
maturing within one year from the date of acquisition, (ii) commercial paper
issued by any Person organized under the laws of the United States of America,
maturing within 180 days from the date of acquisition and, at the time of
acquisition, having a rating of at least A-1 or the equivalent thereof by
Standard & Poor’s Ratings Services or at least P-1 or the equivalent thereof by
Moody’s Investors Service, Inc., (iii) time deposits and certificates of deposit
maturing within 180 days from the date of issuance and issued by a bank or trust
company organized under the laws of the United States of America or any state
thereof (y) that has combined capital and surplus of at least $500,000,000 or
(z) that has (or is a subsidiary of a bank holding company that has) a long-term
unsecured debt rating of at least A or the equivalent thereof by Standard &
Poor’s Ratings Services or at least A2 or the equivalent thereof by Moody’s
Investors Service, Inc., (iv) repurchase obligations with a term not exceeding
30 days with respect to underlying securities of the types described in
clause (i) above entered into with any bank or trust company meeting the
qualifications specified in clause (iii) above, and (v) money market funds at
least 95% of the assets of which are continuously invested in securities of the
foregoing types.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit, debit or
procurement card, electronic funds transfer and other cash management
arrangements.

“Cash Management Bank” means (i) any Person that, at the time it enters into a
Cash Management Agreement, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Cash Management Agreement with any Consolidated
Entity and (ii) any Person that, as of the Closing Date, is a Lender or an
Affiliate of a Lender and is party to a Cash Management Agreement, in its
capacity as party to such Cash Management Agreement with any Consolidated
Entity.

“Casualty Event” means, with respect to any property (including any interest in
property) of any Consolidated Entity, any loss of, damage to, or condemnation or
other taking of, such property for which such Consolidated Entity receives
insurance proceeds, proceeds of a condemnation award or other compensation.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the

 

8



--------------------------------------------------------------------------------

Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued.

“Closing Date” means the date upon which the initial extensions of credit are
made pursuant to this Agreement, which shall be the date upon which each of the
conditions set forth in Sections 4.1 and 4.2 shall have been satisfied or waived
in accordance with the terms of this Agreement.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all the assets, property and interests in property that shall
from time to time be pledged or be purported to be pledged as direct or indirect
security for the Obligations pursuant to any one or more of the Security
Documents.

“Commitment” means, with respect to any Lender at any time, the commitment of
such Lender to make Revolving Loans in an aggregate principal amount at any time
outstanding up to the amount set forth opposite such Lender’s name on
Schedule 1.1(a) under the caption “Commitment” or, if such Lender has entered
into one or more Assignment and Assumptions, the amount set forth for such
Lender at such time in the Register maintained by the Administrative Agent
pursuant to Section 11.6(d) as such Lender’s “Commitment,” in either case, as
such amount may be reduced or increased at or prior to such time pursuant to the
terms hereof.

“Compliance Certificate” means a fully completed and duly executed certificate
in the form of Exhibit C, together with a Covenant Compliance Worksheet.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any Reference Period for any Person, the
aggregate of (i) Consolidated Net Income for such period for such Person, plus
(ii) without duplication and to the extent deducted in determining Consolidated
Net Income for such period, the sum of (A) interest expense, (B) income tax
expense, (C) depreciation and amortization, (D) non-cash stock-based
compensation expense, (E) all other non-cash charges (but excluding any non-cash
charge that will result in a cash charge in a future Reference Period),
(F) expenses actually paid in connection with the execution of this Agreement,
(G) charges or expenses related to corporate restructuring, discontinuance or
diminishment of business lines and severance, (H) non-recurring fees and
expenses (or any amortization thereof) related to Permitted Acquisitions,
issuances of Indebtedness (including amendments and waivers in connection with
any such issuance of Indebtedness), Equity Issuances or Asset Dispositions, in
each case whether or not consummated, and (I) losses from Asset Dispositions,
minus (iii) without duplication and to the extent included in determining
Consolidated Net Income for such period, the sum of (A) gains

 

9



--------------------------------------------------------------------------------

from Asset Dispositions and (B) gains attributable to the write-up of assets;
provided, however, that the amounts included pursuant to clauses (ii)(F),
(ii)(G) and (ii)(H) above shall not, in any Reference Period, exceed, in the
aggregate, five percent (5%) of Consolidated EBITDA for such period.
Calculations of Consolidated EBITDA shall, with respect to any Permitted
Acquisition or Asset Disposition occurring during any Reference Period, be
computed as if such Permitted Acquisition or Asset Disposition had occurred on
the first day of such Reference Period in accordance with the following:
(i) with respect to any Permitted Acquisition, income statement items (whether
positive or negative) attributable to the Person or assets acquired shall (to
the extent not otherwise included in the income statement of the Consolidated
Entities in accordance with GAAP or in accordance with other provisions of this
Agreement) be included in such calculations to the extent relating to the
applicable Reference Period (provided that such income statement items are
reflected in financial statements or other financial data reasonably acceptable
to the Administrative Agent); and (ii) with respect to any Asset Disposition,
income statement items (whether positive or negative) attributable to the assets
disposed of shall be excluded from such calculations to the extent relating to
the applicable Reference Period.

“Consolidated Entities” means Crawford and its Subsidiaries.

“Consolidated Interest Expense” means, for any Reference Period, the sum
(without duplication) of (i) total interest expense (including the interest
component of any payments in respect to Capital Lease Obligations) of the
Consolidated Entities for such Reference Period (including all such interest
expense accrued or capitalized during such Reference Period, whether or not
actually paid during such Reference Period), determined on a consolidated basis
in accordance with GAAP, (ii) all net amounts payable under or in respect of
interest rate Hedge Agreements, to the extent paid or accrued by the
Consolidated Entities during such Reference Period, and (iii) all recurring
unused commitment fees and other ongoing fees in respect of Funded Debt
(including the unused fees and letter of credit fees provided for under
Section 2.9) paid, accrued or capitalized by the Consolidated Entities during
such Reference Period.

“Consolidated Net Income” means, for any Reference Period for any Person, net
income (or loss) for such Person and its Subsidiaries for such Reference Period,
determined on a consolidated basis in accordance with GAAP (after deduction for
minority interests); provided that, in making such determination, there shall be
excluded (i) any extraordinary gains or losses; (ii) the net income of any other
Person that is not a Subsidiary of such Person (or is accounted for by such
Person by the equity method of accounting), except to the extent of cash
dividends or distributions actually received by such Person or any of its
Subsidiaries during such Reference Period from such other Person; (iii) the net
income (or loss) of any other Person acquired by, or merged or amalgamated with,
any such Person or its Subsidiaries for any period prior to the date of such
acquisition, merger or amalgamation (it being understood that nothing herein
shall limit or affect the calculation of Consolidated EBITDA as explicitly set
forth in the definition thereof); and (iv) the net income of any Subsidiary of
such Person to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such net income is not at the time
permitted by operation of the terms of its charter, certificate of incorporation
or formation or other constituent document or any agreement or instrument (other
than a Credit Document) or Requirement of Law applicable to such Subsidiary.

 

10



--------------------------------------------------------------------------------

“Consolidated Total Funded Debt” means, as of any date of determination, the
aggregate (without duplication) of all Funded Debt of the Consolidated Entities
as of such date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Investment Affiliate” means, with respect to any Person, any other
Person (including any fund or investment vehicle) that (i) directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified and (ii) is organized
primarily for the purpose of making equity or debt investments in one or more
companies.

“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Attachment A to Exhibit C.

“Crawford” has the meaning given to such term in the introductory paragraph
hereof.

“Crawford Financial Services” means Crawford & Company Financial Services
Limited, a company organized under the laws of the Cayman Islands.

“Crawford UK Holdco” means Crawford & Company EMEA / A-P Holdings Limited, a
limited company incorporated under the laws of England and Wales with registered
number 06802708.

“Crawford UK Holdco Instruments” means, collectively, the bonds and notes issued
from time to time pursuant to that certain bond instrument, dated as of
February 2, 2009, executed by Crawford UK Holdco constituting up to £175,000,000
of unsecured 7% bonds due 2014 and all other payment-in-kind notes, if any,
issued by Crawford UK Holdco in connection with the capitalization of interest
under such bonds and notes.

“Credit Documents” means this Agreement, the Notes, the Letters of Credit, the
Fee Letters, the Security Agreement, the Guaranty, the Security Documents, and
all other agreements, instruments, documents and certificates now or hereafter
executed and delivered to the Administrative Agent, any Security Trustee or any
Lender by or on behalf of any Credit Party with respect to this Agreement, in
each case as amended, modified, supplemented or restated from time to time; but
specifically excluding any Hedge Agreement to which any Consolidated Entity and
any Hedge Party are parties and any Cash Management Agreement to which any
Consolidated Entity and any Cash Management Bank are parties.

“Credit Exposure” means, with respect to any Lender at any time, the sum of
(i) the aggregate principal amount of all Loans made by such Lender that are
outstanding at such time, (ii) such Lender’s Swingline Exposure at such time and
(iii) such Lender’s L/C Exposure at such time.

 

11



--------------------------------------------------------------------------------

“Credit Extended” means, with respect to any Borrower at any time, the sum of
(i) the Dollar Amount of the aggregate principal amount of all Loans outstanding
to such Borrower at such time and (ii) the Dollar Amount of the L/C Obligations
of such Borrower at such time.

“Credit Parties” means the U.S. Credit Parties and the Foreign Credit Parties.

“Currency” means Dollars or any Foreign Currency.

“Debtor Relief Laws” means the Bankruptcy Code, the Insolvency Act 1986 (UK),
the Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement
Act (Canada), the Winding-Up and Restructuring Act (Canada) and the Canada
Business Corporations Act, and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect.

“Default” means any event or condition that, with the passage of time or giving
of notice, or both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.20(b) any Lender that (i) has
failed to (x) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and each Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (y) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (ii) has
notified any Borrower, the Administrative Agent, any Issuing Bank or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (iii) has failed, within
three Business Days after written request by the Administrative Agent or any
Borrower, to confirm in writing to the Administrative Agent and each Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (iii) upon receipt of such written confirmation by the Administrative
Agent and each Borrower), or (iv) has, or has a direct or indirect parent
company that has, (x) become the subject of a proceeding under any Debtor Relief
Law, or (y) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other national, state, provincial
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within

 

12



--------------------------------------------------------------------------------

the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (i) through (iv) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.20(b)) upon delivery of written
notice of such determination to each Borrower, each Issuing Bank, the Swingline
Lender and each Lender.

“Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (y) debt securities or (z) any Capital Stock referred to in (i) or
(ii) above, in each case under (i), (ii) or (iii) above at any time on or prior
to the date that is 91 days after the Maturity Date; provided, however, that
only the portion of Capital Stock that so matures or is mandatorily redeemable,
is so redeemable at the option of the holder thereof, or is so convertible or
exchangeable on or prior to such date shall be deemed to be Disqualified Capital
Stock.

“Disregarded Foreign Subsidiary” means a Foreign Subsidiary (other than Crawford
Financial Services) that is not a “controlled foreign corporation” as such term
is defined in Section 957 of the Code.

“Dollar Amount” means, at any time, (i) with respect to an amount denominated in
Dollars, such amount, or (ii) with respect to any amount denominated in a
Foreign Currency, an equivalent amount thereof in Dollars as determined by the
Administrative Agent at such time on the basis of the Spot Rate for the purchase
of Dollars with such Foreign Currency.

“Dollars” or “$” means dollars of the United States of America.

“Earnouts” means any earnout obligations or similar deferred or contingent
purchase price obligations of the Consolidated Entities incurred or created in
connection with a Permitted Acquisition (or in an Acquisition consummated prior
to the Closing Date) where the amounts of such obligations are based upon, and
are dependent upon, the business acquired pursuant to such Acquisition achieving
meaningful revenue, earnings or other performance target levels agreed upon in
good faith by the applicable Consolidated Entity and the seller in such
Permitted Acquisition.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.6(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.6(b)(iii)).

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

13



--------------------------------------------------------------------------------

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, allegations, notices of
noncompliance or violation, investigations by a Governmental Authority, or
proceedings (including administrative, regulatory and judicial proceedings)
relating in any way to any Hazardous Substance, any actual or alleged violation
of or liability under any Environmental Law or any permit issued, or any
approval given, under any Environmental Law (collectively, “Claims”), including
(i) any and all Claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from any Hazardous Substance or arising from alleged
injury or threat of injury to human health or the environment.

“Environmental Laws” means any and all federal, national, supranational, state,
provincial and local laws, statutes, ordinances, rules, regulations, permits,
licenses, approvals, rules of common law and orders of courts or Governmental
Authorities, relating to the protection of human health, occupational safety
with respect to exposure to Hazardous Substances, or the environment, now or
hereafter in effect, and in each case as amended from time to time, including
requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Substances.

“Equity Issuance” means the issuance, sale or other disposition by Crawford of
its Capital Stock any rights, warrants or options to purchase or acquire any
shares of its Capital Stock or any other security or instrument representing,
convertible into or exchangeable for an equity interest in Crawford or the
receipt by Crawford after the Closing Date of any capital contribution (whether
or not evidenced by any Capital Stock issued by the recipient of such
contribution); provided, however, that the term Equity Issuance shall not
include the issuance, sale or other disposition of any Capital Stock of Crawford
issued or sold in connection with any Permitted Acquisition and constituting all
or a portion of the applicable purchase price.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any Person (including any trade or business, whether or
not incorporated) deemed to be under “common control” with, or a member of the
same “controlled group” as, any Borrower or any of its Subsidiaries, within the
meaning of Sections 414(b), (c), (m) or (o) of the Code or Section 4001 of
ERISA.

“ERISA Event” means any of the following with respect to a Plan or Multiemployer
Plan, as applicable: (i) a Reportable Event, (ii) a complete or partial
withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer Plan that
results in liability under Section 4201 or 4204 of ERISA, or the receipt by any
Borrower or any ERISA Affiliate of notice from a Multiemployer Plan that it is
in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or
that it intends to terminate or has terminated under Section 4041A of ERISA,
(iii) the distribution by any Borrower or any ERISA Affiliate under Section 4041
or 4041A of ERISA of a notice of intent to terminate any Plan or the taking of
any action to terminate any Plan, (iv) the commencement of proceedings by the
PBGC under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by any

 

14



--------------------------------------------------------------------------------

Borrower or any ERISA Affiliate of a notice from any Multiemployer Plan that
such action has been taken by the PBGC with respect to such Multiemployer Plan,
(v) the institution of a proceeding by any fiduciary of any Multiemployer Plan
against any Borrower or any ERISA Affiliate to enforce Section 515 of ERISA,
which is not dismissed within 30 days, (vi) the imposition upon any Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, or the
imposition or threatened imposition of any Lien upon any assets of any Borrower
or any ERISA Affiliate as a result of any alleged failure to comply with the
Code or ERISA in respect of any Plan, (vii) the failure of any Plan to satisfy
the minimum funding standard of Section 302 of ERISA and Section 412 of the
Code, whether or not waived, (viii) with respect to plan years beginning prior
to January 1, 2008, the adoption of an amendment to any Plan that, pursuant to
Section 307 of ERISA, would require the provision of security to such Plan by
any Borrower or an ERISA Affiliate, or (ix) with respect to plan years beginning
on or after the PPA 2006 Effective Date, the incurrence of an obligation to
provide a notice under Section 101(j) of ERISA, the adoption of an amendment
which may not take effect due to the application of Section 436(c)(1) of the
Code or Section 206(g)(2)(A) of ERISA, or the payment of a contribution in order
to satisfy the requirements of Section 436(c)(2) of the Code or
Section 206(g)(2)(B) of ERISA.

“Euro” or “€” means the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Event of Default” has the meaning given to such term in Section 9.1.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (x) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(y) that are Other Connection Taxes, (ii) in the case of a Lender, withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (x) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by any Borrower
under Section 2.19) or (y) such Lender changes its Lending Office, except in
each case to the extent that, pursuant to Section 2.17, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (iii) Taxes attributable to such Recipient’s failure to comply
with Section 2.17(g) and (iv) any U.S. federal withholding Taxes imposed under
FATCA; provided, however, that any Taxes imposed as a result of a failure of the
UK Borrower to comply with its obligations under Section 2.17(j)(iii) shall not
be deemed Excluded Taxes.

“Existing Commitments” has the meaning given to such term in Section 2.21(d).

 

15



--------------------------------------------------------------------------------

“Existing Letters of Credit” means those letters of credit described on
Schedule 1.1(c).

“Existing Senior Credit Facilities” has the meaning given to such term in
Section 4.1(f).

“FASB” means the Financial Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended version) and any current or future regulations or
official interpretations thereof.

“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the immediately preceding Business Day)
by the Federal Reserve Bank of New York, or if such rate is not so published for
any day that is a Business Day, the average of the quotations for such day on
such transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“Fee Letter” means any letter from the Administrative Agent or Arranger to
Crawford, dated on or prior to the Closing Date, relating to certain fees
payable by Crawford or any Borrower in respect of the transactions contemplated
by this Agreement, as amended, modified, restated or supplemented from time to
time.

“Financial Condition Certificate” means a fully completed and duly executed
certificate, in substantially the form of Exhibit G, together with the
attachments thereto.

“Financial Officer” means, with respect to any Person, the chief financial
officer, vice president - finance, principal accounting officer or treasurer of
such Person (or, in the case of a Foreign Subsidiary, any Person performing
similar duties as the foregoing persons (including any director of such Foreign
Subsidiary acting in such capacity)).

“Financing Terms” has the meaning given to such term in Section 2.21(d).

“fiscal quarter” means a fiscal quarter of Crawford and its Subsidiaries.

“fiscal year” means a fiscal year of Crawford and its Subsidiaries.

“Fixed Charge Coverage Ratio” means, as of the last day of any Reference Period
ending on the last day of a fiscal quarter, the ratio of (i)(A) Consolidated
EBITDA of the Consolidated Entities for such Reference Period minus
(B) aggregate income tax expense to the extent paid in cash by a Consolidated
Entity during such Reference Period minus (C) Unfinanced Capital Expenditures
during such Reference Period to (ii) the sum of: (A) Consolidated Interest
Expense to the extent paid (or required to be paid) in cash during such
Reference Period (including any such amount paid pursuant to a keep well letter
or similar arrangement permitted under

 

16



--------------------------------------------------------------------------------

Section 8.5(ix)), plus (B) the aggregate (without duplication) of all scheduled
payments of principal on Funded Debt (including the principal component of
payments made in respect of Capital Lease Obligations) required to have been
made by the Consolidated Entities during such Reference Period (whether or not
such payments are actually made), including scheduled principal payments with
respect to any Subordinated Indebtedness and any such amount paid pursuant to a
keep well letter or similar arrangement permitted under Section 8.5(ix)), plus
(C) the aggregate of all Restricted Payments paid by the Consolidated Entities
during such Reference Period pursuant to Section 8.6(a)(iii), plus (D) the
aggregate of all Earnouts paid or required to be paid by the Consolidated
Entities during such Reference Period.

“Foreign Collateral” means that portion of the Collateral constituting voting
Capital Stock issued by a Foreign Subsidiary Borrower.

“Foreign Credit Parties” means the Foreign Subsidiary Borrowers and the Foreign
Subsidiary Guarantors.

“Foreign Currency” means, individually and collectively, as the context
requires, (i) Euros; (ii) the lawful currency of each of Canada, Japan,
Australia and the United Kingdom; and (iii) any other currencies that in the
opinion of the Administrative Agent and all of the Lenders are freely
transferable and convertible into Dollars and readily utilized for the
settlement of private debt transactions (provided, however, that no such
currency under this clause (iii) shall be included as a Foreign Currency
hereunder, or included in a Notice of Borrowing, unless (x) the Borrowers have
first submitted a request to the Administrative Agent and the Lenders that it be
so included and (y) the Administrative Agent and the Lenders, in their sole
discretion, have agreed to such request).

“Foreign Currency Equivalent” means, on any date of determination, with respect
to an amount denominated in Dollars, the equivalent amount thereof in the
applicable Foreign Currency that would be required to purchase such amount of
Dollars on such date of determination, based upon the Spot Rate.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside of the United States.

“Foreign Pledge Documents” means (i) upon delivery to the Administrative Agent,
the documents referred to in clause (i) of Section 6.13(b); (ii) the Pledge
Agreement made by Crawford & Company International, Inc., in favor of the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, with respect to the Canadian Borrower; and (iii) (A) the
equitable mortgage over all the share capital in the Australian Borrower dated
on or about the Closing Date and evidence demonstrating that funds have been
made available to the Administrative Agent for the payment of any mortgage duty
payable on such mortgage and an executed multi-jurisdictional mortgage statement
and (B) the Australian Security Trust Deed.

“Foreign Subsidiary” means any Subsidiary that is not a U.S. Subsidiary.

“Foreign Subsidiary Borrowers” means the Australian Borrower, the Canadian
Borrower and the UK Borrower.

 

17



--------------------------------------------------------------------------------

“Foreign Subsidiary Guarantor” means any Subsidiary Guarantor that is a Foreign
Subsidiary.

“Foreign Subsidiary Obligations” means (i) all principal of and interest
(including interest accruing after the filing of a petition or commencement of a
case by or with respect to any Foreign Subsidiary Borrower seeking relief under
any Debtor Relief Law, whether or not the claim for such interest is allowed in
such proceeding) on the Loans made to and Reimbursement Obligations in respect
of Letters of Credit issued for the account of any Foreign Subsidiary Borrower;
(ii) all fees, expenses, indemnities and other obligations owing, due or payable
at any time by any Foreign Subsidiary Borrower to the Administrative Agent, any
Security Trustee, any Lender, the Swingline Lender, any Issuing Bank or any
other Person entitled thereto, under this Agreement or any of the other Credit
Documents; and (iii) all payment and other obligations owing or payable at any
time by any Foreign Subsidiary (other than any Disregarded Foreign Subsidiary)
to any Hedge Party under or in connection with any Hedge Agreement required or
permitted by this Agreement, and all payment and other obligations owing or
payable at any time by any Foreign Subsidiary (other than any Disregarded
Foreign Subsidiary) to any Cash Management Bank under or in connection with any
Cash Management Agreement; in each case whether direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, and whether existing by contract, operation
of law or otherwise.

“Forward Foreign Currency” means the lawful currency of each of Japan and
Australia and any other Foreign Currency as to which the central bank of the
issuing jurisdiction of such Foreign Currency is located in a time zone ahead of
London time.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (i) with
respect to any Issuing Bank, such Defaulting Lender’s L/C Exposure with respect
to Letters of Credit issued by such Issuing Bank other than such portion of such
Defaulting Lender’s L/C Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof; and (ii) with respect to the
Swingline Lender, such Defaulting Lender’s Swingline Exposure with respect to
outstanding Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means, with respect to any Person, all Indebtedness of such
Person, other than (i) Indebtedness of the types referred to in clause (x) of
the definition of “Indebtedness,” (ii) Indebtedness arising under letters of
credit with respect to any undrawn amount thereunder to the extent that cash
collateral has been provided to the issuers of such letters of credit to secure
such Indebtedness, (iii) Guaranty Obligations described in Section 8.5(viii) or
8.5(ix) and Guaranty Obligations with respect to obligations not constituting
Funded Debt, (iv) Indebtedness represented by the unfunded portion of any
revolving loan commitments and (v) Indebtedness arising under any performance or
surety bond issued in the ordinary course of business and consistent with past
practices.

 

18



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section 1.2).

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supranational bodies such as the
European Union or the European Central Bank).

“Guaranty” means a guaranty agreement made by the Subsidiary Guarantors in favor
of the Administrative Agent, the Security Trustees and the Lenders, in
substantially the form of Exhibit F.

“Guaranty Obligation” means, with respect to any Person, any direct or indirect
liability of such Person with respect to any Indebtedness, liability or other
obligation (the “primary obligation”) of another Person (the “primary obligor”),
whether or not contingent, (i) to purchase, repurchase or otherwise acquire such
primary obligation or any property constituting direct or indirect security
therefor; (ii) to advance or provide funds (x) for the payment or discharge of
any such primary obligation or (y) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor (including keep well agreements, maintenance agreements, comfort letters
or similar agreements or arrangements); (iii) to lease or purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor in respect thereof
to make payment of such primary obligation; or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss or failure or
inability to perform in respect thereof; provided, however, that, with respect
to the Consolidated Entities, the term “Guaranty Obligation” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guaranty Obligation of any guaranteeing Person hereunder shall be
deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guaranty Obligation is
made and (b) the maximum amount for which such guaranteeing Person may be liable
pursuant to the terms of the instrument embodying such Guaranty Obligation,
unless such primary obligation and the maximum amount for which such
guaranteeing Person may be liable are not stated or determinable, in which case
the amount of such Guaranty Obligation shall be such guaranteeing Person’s
maximum reasonably anticipated liability in respect thereof as determined by
such guaranteeing Person in good faith.

 

19



--------------------------------------------------------------------------------

“Hazardous Substance” means any substance or material meeting any one or more of
the following criteria: (i) it is or contains a substance designated as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law, (ii) it is toxic, explosive,
corrosive, ignitable, infectious, radioactive, mutagenic or otherwise hazardous
to human health or the environment and is or becomes regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, (iv) it constitutes a nuisance, trespass or health
or safety hazard to Persons or neighboring properties, or (v) it is or contains,
without limiting the foregoing, friable asbestos, polychlorinated biphenyls,
urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.

“Hedge Agreement” means any interest, commodity or foreign currency rate swap,
cap, collar, option, hedge, forward rate or other similar agreement or
arrangement designed to protect against fluctuations in interest rates, currency
exchange rates or spot prices of new materials.

“Hedge Party” means any Lender or any Affiliate of any Lender in its capacity as
a counterparty to any Hedge Agreement with any Consolidated Entity, which Hedge
Agreement is required or permitted under this Agreement to be entered into by
such Borrower, or any former Lender or any Affiliate of any former Lender in its
capacity as a counterparty to any such Hedge Agreement entered into prior to the
date such Person or its Affiliate ceased to be a Lender.

“HMRC DT Treaty Passport Scheme” means the HM Revenue & Custom’s Double Taxation
Treaty Passport Scheme, which became operative on September 1, 2010.

“IFRS” means the International Financial Reporting Standards, as promulgated by
the International Accounting Standards Board.

“Immaterial Subsidiary” means any Subsidiary (other than a Foreign Credit Party)
that, as of the last day of the most recent fiscal quarter of Crawford for which
financial statements have been delivered pursuant to Section 6.1, had
consolidated revenues for the Reference Period ending on such date of less than
2% of the consolidated revenues of the Consolidated Entities for such Reference
Period; provided that if (i) a Default or Event of Default would have occurred
due to the actions or omissions of, or any facts or circumstances related to,
more than one Immaterial Subsidiary (the “Defaulting Immaterial Subsidiaries”)
had such Subsidiaries not qualified as Immaterial Subsidiaries under this
definition, and (ii) the aggregate consolidated revenues attributable to all
Defaulting Immaterial Subsidiaries exceeds 2% of the consolidated revenues of
the Consolidated Entities, then no such Defaulting Immaterial Subsidiaries shall
be considered Immaterial Subsidiaries.

“Increasing Lender” has the meaning given to such term in Section 2.21(a).

“Indebtedness” means, with respect to any Person (without duplication), (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, or upon
which interest payments are customarily made, (iii) the maximum stated or face
amount of all surety bonds, letters of credit and bankers’ acceptances issued or
created for the account of such Person and, without duplication, all drafts
drawn thereunder (to the extent unreimbursed), (iv) all obligations of such
Person to pay the deferred purchase price of property or services (excluding any
trade payable incurred in the ordinary course of business unless such payable is
(A) more than 120 days past due, and (B) not

 

20



--------------------------------------------------------------------------------

subject to a good faith dispute), (v) all indebtedness created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person, (vi) all Capital Lease Obligations of such Person,
(vii) all Disqualified Capital Stock issued by such Person, with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, (viii) the principal balance outstanding and owing by
such Person under any synthetic lease, tax retention operating lease or similar
off-balance sheet financing product, (ix) all Guaranty Obligations of such
Person with respect to Indebtedness of another Person, (x) the net termination
obligations of such Person under any Hedge Agreements, calculated as of any date
as if such agreement or arrangement were terminated as of such date, and
(xi) all indebtedness of the types referred to in clauses (i) through (x) above
(A) of any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (B) secured by any Lien on any property or asset owned or held by such Person
regardless of whether or not the indebtedness secured thereby shall have been
incurred or assumed by such Person or is nonrecourse to the credit of such
Person, the amount thereof being equal to the lesser of (y) the value of the
property or assets subject to such Lien and (z) the amount of such indebtedness.
Notwithstanding the foregoing, unsecured obligations in respect to Earnouts
shall not constitute Indebtedness.

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Credit Document and (ii) to the extent not otherwise
described in clause (i), Other Taxes.

“Indirect Tax” means any goods and services tax, consumption tax, value added
tax or any tax of a similar nature imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Intellectual Property” means (i) all inventions (whether or not patentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissues,
continuations, continuations-in-part, divisions, revisions, extensions, and
reexaminations thereof, (ii) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (iii) all copyrightable works and all copyrights (registered and
unregistered), (iv) all trade secrets and confidential information (including
financial, business and marketing plans and customer and supplier lists and
related information), (v) all computer software and software systems (including
data, databases and related documentation), (vi) all Internet web sites and
domain names, (vii) all technology, know-how, processes and other proprietary
rights, and (viii) all licenses or other agreements to or from third parties
regarding any of the foregoing.

“Interest Period” has the meaning given to such term in Section 2.10.

“Investments” has the meaning given to such term in Section 8.5.

“IRS” means the United States Internal Revenue Service.

 

21



--------------------------------------------------------------------------------

“Issuing Bank” means (i) Wells Fargo and HSBC Bank USA, NA, each in its capacity
as issuer of Letters of Credit hereunder, (ii) solely with respect to the
Existing Letters of Credit, SunTrust and (iii) each other Lender as Crawford may
from time to time select as an Issuing Bank hereunder; provided that (x) such
Lender has agreed to be an Issuing Bank and (y) such Lender is acceptable to the
Administrative Agent (such acceptance not to be unreasonably withheld,
conditioned or delayed).

“L/C Exposure” means, with respect to any Lender at any time, such Lender’s
ratable share (based on the proportion that its Commitment bears to the
aggregate Commitments at such time) of the Dollar Amount of the aggregate L/C
Obligations of all Borrowers.

“L/C Maturity Date” means the fifth Business Day prior to the Maturity Date.

“L/C Obligations” means, at any time with respect to any Borrower, the sum of
(i) the aggregate Stated Amount of all Letters of Credit issued for the account
of such Borrower outstanding at such time and (ii) the aggregate amount of such
Borrower’s Reimbursement Obligations outstanding at such time.

“L/C Subcommitment” means $100,000,000 or, if less, the aggregate Commitments at
the time of determination, as such amount may be reduced at or prior to such
time pursuant to the terms hereof.

“Lender” means each Person signatory hereto as a “Lender” and each other Person
that becomes a “Lender” hereunder pursuant to Section 2.21 or 11.6. Unless the
context clearly indicates otherwise, the term “Lenders” shall include the
Swingline Lender.

“Lender L/C Obligation Payment Date” means, with respect to the obligations of
any Lender under Section 3.3 to fund its participation interest or under
Section 3.5 to fund its pro rata share of Revolving Loans, (i) if the
Administrative Agent provides such Lender notice of its obligation to fund such
participation or Revolving Loans on or before 12:00 p.m., Charlotte time, on any
Business Day, (A) such Business Day if the Lender’s obligation is denominated in
Dollars, and (B) two Business Days after such Business Day if such Lender’s
obligation is denominated in a Foreign Currency, and (ii) if the Administrative
Agent provides such Lender notice of its obligation to fund such participation
or Revolving Loans after 12:00 p.m., Charlotte time, on any Business Day,
(A) the next succeeding Business Day if the Lender’s obligation is denominated
in Dollars, and (B) three Business Days after such Business Day if such Lender’s
obligation is denominated in a Foreign Currency.

“Lending Office” means, with respect to any Lender, the office of such Lender
designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to Crawford and
the Administrative Agent. A Lender may designate separate Lending Offices as
provided in the foregoing sentence for the purposes of making or maintaining
different Types of Loans or Loans denominated in different Currencies, and, with
respect to LIBOR Loans, such office may be a domestic or foreign branch or
Affiliate of such Lender.

“Letter of Credit Notice” has the meaning given to such term in Section 3.2.

 

22



--------------------------------------------------------------------------------

“Letters of Credit” has the meaning given to such term in Section 3.1.

“Leverage Ratio” means, as of the last day of any Reference Period ending on the
last day of a fiscal quarter, the ratio of (i) Consolidated Total Funded Debt as
of such date minus Unrestricted Cash to (ii) Consolidated EBITDA of the
Consolidated Entities for such Reference Period.

“LIBOR Loan” means, at any time, any Loan that bears interest at such time at
the applicable Adjusted LIBOR Rate.

“LIBOR Rate” means:

(i) with respect to any LIBOR Loan denominated in any Currency for any Interest
Period, an interest rate per annum obtained by dividing (A) (x) the rate of
interest appearing on Reuters Screen LIBOR01 Page (or any successor page) that
represents an average British Bankers Association Interest Settlement Rate for
deposits denominated in such Currency or (y) if no such rate is available, the
rate of interest determined by the Administrative Agent to be the rate or the
arithmetic mean of rates at which deposits in immediately available funds
denominated in such Currency are offered to first-tier banks in the London
interbank Eurodollar market, in each case under clause (x) or (y) above at
approximately 11:00 a.m., London time, two Business Days prior to the first day
of such Interest Period for a period substantially equal to such Interest Period
and in an amount substantially equal to the largest principal amount of any Loan
constituting part of the same Borrowing as such LIBOR Loan, by (B) the amount
equal to (x) 1.00 minus (y) the Reserve Requirement (expressed as a decimal) for
such Interest Period; or

(ii) for any interest rate calculation in respect of a Base Rate Loan, an
interest rate per annum obtained by dividing (A) (x) the rate of interest
appearing on Reuters Screen LIBOR01 Page (or any successor page) that represents
an average British Bankers Association Interest Settlement Rate for Dollar
deposits or (y) if no such rate is available, the rate of interest determined by
the Administrative Agent to be the rate or the arithmetic mean of rates at which
Dollar deposits in immediately available funds are offered to first-tier banks
in the London interbank Eurodollar market, in each case under clause (x) or
(y) above at approximately 11:00 a.m., London time, on such date of
determination for a period of one month and in an amount substantially equal to
the aggregate amount of Base Rate Loans, by (B) the amount equal to (x) 1.00
minus (y) the Reserve Requirement (expressed as a decimal) for such Interest
Period.

“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), charge or other encumbrance of any nature,
whether voluntary or involuntary, including the interest of any vendor or lessor
under any conditional sale agreement, title retention agreement, Capital Lease
or any other lease or arrangement having substantially the same effect as any of
the foregoing; provided that “Lien” shall not include any security interest on
assets provided for by (1) a transfer of an “account” or “chattel paper” (each
as defined in the PPSA), (2) a “commercial consignment” (as defined in the PPSA)
or (3) a “PPS lease” (as defined in the PPSA), in each case so long as such
transaction does not secure payment or performance of an obligation.

 

23



--------------------------------------------------------------------------------

“Loans” means any or all of the Revolving Loans and the Swingline Loans.

“Mandatory Costs Rate” means, with respect to any Loan or other Obligation
booked outside of the United States by any Lender for any Interest Period, a
rate per annum reflecting the cost to such Lender of complying with all reserve,
special deposit, capital adequacy, solvency, liquidity ratios, fees or other
requirements of or imposed by the Bank of England, the Financial Services
Authority, the European Central Bank, the European System of Central Banks or
any other governmental or regulatory authority for such Interest Period
attributable to such Loan or Obligation (rounded up if necessary to four decimal
place) as determined in accordance with Section 2.22.

“Margin Stock” has the meaning given to such term in Regulation U.

“Material Adverse Effect” means (i) a material adverse change in, or material
adverse effect on, the results of operations, business, assets, properties,
liabilities (actual or contingent) or condition (financial or otherwise) of
Crawford and its Subsidiaries, taken as a whole; (ii) a material impairment of
the rights and remedies of the Administrative Agent, any Security Trustee or any
Lender hereunder or under any other Credit Document, or a material impairment of
the ability of any Borrower (or the Credit Parties, taken as a whole) to perform
its (or their) obligations under this Agreement or any other Credit Document to
which it is a party; or (iii) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Credit Party of this
Agreement or any other Credit Document to which such Credit Party is a party.

“Material U.S. Subsidiary” means (i) any U.S. Subsidiary or Disregarded Foreign
Subsidiary that, as of the last day of the most recent fiscal quarter of the
Consolidated Entities for which Crawford has delivered the financial statements
required by Section 6.1, had (A) consolidated revenues or Consolidated EBITDA
for the Reference Period ending on such date in excess of 5% of the consolidated
revenues or Consolidated EBITDA, as applicable, of Crawford, the U.S.
Subsidiaries and the Disregarded Foreign Subsidiaries (without regard to any
other Foreign Subsidiary) for such Reference Period or (B) total assets as of
such date in excess of 5% of the total assets of Crawford, the U.S. Subsidiaries
and the Disregarded Foreign Subsidiaries (without regard to any other Foreign
Subsidiary) as of such date, and (ii) to the extent not duplicative of the
foregoing, any Subsidiary of Crawford that owns, directly or indirectly, 50% or
more of the Capital Stock of a Subsidiary described in the foregoing clause (i).

“Maturity Date” means the fifth anniversary of the Closing Date.

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which any Borrower or any ERISA Affiliate makes,
is making or is obligated to make contributions or has made or been obligated to
make contributions.

“Net Cash Proceeds” means, in the case of any Equity Issuance or Casualty Event,
the aggregate cash proceeds received by Crawford (in the case of an Equity
Issuance) and any Consolidated Entity (in the case of a Casualty Event) in
respect thereof, less (i) fees and out-of-pocket expenses payable by the
Consolidated Entities in connection therewith, (ii) taxes paid or payable as a
result thereof, and (iii) in the case of a Casualty Event, the amount required
to retire Indebtedness to the extent such Indebtedness is secured by Permitted
Liens on the subject property.

 

24



--------------------------------------------------------------------------------

“Non-Consenting Lender” means a Lender that does not approve any consent, waiver
or amendment to any Credit Document that (i) requires the approval of all
Lenders (or all Lenders directly affected thereby) under Section 11.5 and
(ii) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-U.S. Pension Plan” means any plan, scheme, fund (including any
superannuation fund) or other similar program established, sponsored or
maintained outside the United States by any Consolidated Entity primarily for
the benefit of employees of Crawford or such Consolidated Entity residing
outside of the United States, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Notes” means any or all of the Revolving Notes and the Swingline Note.

“Notice of Borrowing” has the meaning given to such term in Section 2.2(b).

“Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.11(b).

“Notice of Swingline Borrowing” has the meaning given to such term in
Section 2.2(d).

“Obligations” means all principal of and interest (including interest accruing
after the filing of a petition or commencement of a case by or with respect to
any Borrower seeking relief under any Debtor Relief Law, whether or not the
claim for such interest is allowed in such proceeding) on the Loans and
Reimbursement Obligations and all fees, expenses, indemnities and other
obligations owing, due or payable at any time by Crawford, any Foreign
Subsidiary Borrower or any Subsidiary Guarantor to the Administrative Agent, any
Security Trustee, any Lender, the Swingline Lender, any Issuing Bank or any
other Person entitled thereto, under this Agreement or any of the other Credit
Documents, and all payment and other obligations owing or payable at any time by
any Consolidated Entity to any Hedge Party under or in connection with any Hedge
Agreement required or permitted by this Agreement, and all payment and other
obligations owing or payable at any time by any Consolidated Entity to any Cash
Management Bank under or in connection with any Cash Management Agreement, in
each case whether direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, and
whether existing by contract, operation of law or otherwise.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

 

25



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(a)).

“Participant” has the meaning given to such term in Section 11.6(e).

“Participant Register” has the meaning given to such term in Section 11.6(e).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with the EMU
Legislation.

“PATRIOT Act” means, collectively, the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT Act) of 2001 and the Proceeds of Crime (money laundering) and Terrorist
Financing Act (Canada), and any successor statutes, and all rules and
regulations from time to time promulgated thereunder.

“Payment Instructions” means, with respect to any Currency, the account and
office of the Administrative Agent designated for such Currency on
Schedule 1.1(a) under the heading “Instructions for wire transfers to the
Administrative Agent,” or such other account and office as the Administrative
Agent may designate to the Lenders and the Borrowers for such purpose from time
to time.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto.

“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions and requirements have been satisfied:

(i) each business acquired shall be within the permitted lines of business not
prohibited by Section 8.8;

(ii) no Default or Event of Default shall have occurred and be continuing at the
time of the consummation of such Acquisition or would exist immediately after
giving effect thereto;

(iii) such Acquisition has been approved or recommended by the board of
directors (or similar governing body) of the Person being acquired; and

 

26



--------------------------------------------------------------------------------

(iv) immediately after giving effect to such Acquisition and any Indebtedness
incurred in connection therewith, either (A) the Leverage Ratio is less than or
equal to 2.75:1.0 (determined on a Pro Forma Basis for the Reference Period then
most recently ended for which Crawford has delivered the financial statements
required by Section 6.1 (and a Compliance Certificate)) and the Administrative
Agent shall have received a certificate to that effect, executed by a Financial
Officer of Crawford, in form and substance reasonably acceptable to the
Administrative Agent (with calculations of the Leverage Ratio attached), or
(B) the aggregate of the Acquisition Amounts for all Acquisitions consummated
during the current fiscal year does not exceed the sum of $25,000,000 plus the
Available Additional Basket minus the aggregate amount of all Investments made
pursuant to Section 8.5(xiv) during the current fiscal year.

“Permitted Liens” has the meaning given to such term in Section 8.3.

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

“Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which any Borrower or any ERISA
Affiliate may have any liability.

“Platform” has the meaning given to such term in Section 11.4(b).

“PPA 2006 Effective Date” means, with respect to any Plan, except as hereinafter
provided, the first day of the first plan year beginning on or after January 1,
2008. However, solely with respect to a Plan maintained pursuant to one or more
collective bargaining agreements between employee representatives and one or
more employers ratified before January 1, 2008, such term means the first day of
the first plan year beginning on or after the earlier of (A) and (B), where
(A) is the later of (x) the date on which the last collective bargaining
agreement relating to the Plan terminates (determined without regard to any
extension thereof agreed to after August 17, 2006), or (y) the first day of the
first plan year beginning on or after January 1, 2008; and (B) is January 1,
2010.

“PPSA” means the Personal Property Securities Act of 2009 (Cth).

“Pro Forma Balance Sheet” has the meaning given to such term in Section 4.1(l).

“Pro Forma Basis” means, with respect to any calculation of the Leverage Ratio
for any Reference Period to determine whether a condition to a Permitted
Acquisition, permitted Investment, permitted Restricted Payment or permitted
increase in Commitments (collectively with any Asset Disposition, a
“transaction”) has been met, such calculation shall be made in each case on a
pro forma basis after giving effect to such proposed transaction and any
Indebtedness incurred in connection therewith (and any other transaction
occurring after the end of such Reference Period and any Indebtedness incurred
in connection therewith) as if such transaction and incurrence of Indebtedness
had occurred during such Reference Period, in accordance with the following:

 

27



--------------------------------------------------------------------------------

(i) any Indebtedness incurred or assumed by any Consolidated Entity in
connection with any transaction (including any Indebtedness of a Person acquired
in a Permitted Acquisition that is not retired or repaid in connection
therewith) shall be deemed to have been incurred or assumed as of the last day
of the applicable Reference Period;

(ii) any Indebtedness retired or repaid in connection with any transaction
(including any Indebtedness of a Person acquired in a Permitted Acquisition)
shall be deemed to have been retired or repaid as of the last day of the
applicable Reference Period; and

(iii) any Permitted Acquisition or Asset Disposition occurring after the end of
the Reference Period shall be deemed to have occurred on the first day of such
Reference Period.

“Prohibited Transaction” means any transaction described in (i) Section 406 of
ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Code that is not exempt by reason of
Section 4975(c)(2) or 4975(d) of the Code.

“Projections” has the meaning given to such term in Section 5.11(c).

“Realty” means all real property and interests in real property now or hereafter
acquired or leased by any Consolidated Entity.

“Recipient” means (i) the Administrative Agent, (ii) any Security Trustee,
(iii) any Lender and (iv) any Issuing Bank, as applicable.

“Reference Period” with respect to any date of determination, means (except as
may be otherwise expressly provided herein) the period of twelve consecutive
fiscal months of Crawford immediately preceding such date or, if such date is
the last day of a fiscal quarter, the period of four consecutive fiscal quarters
of Crawford ending on such date.

“Refunded Swingline Loans” has the meaning given to such term in Section 2.2(e).

“Register” has the meaning given to such term in Section 11.6(d).

“Regulations D, T, U and X” means Regulations D, T, U and X, respectively, of
the Federal Reserve Board, and any successor regulations.

“Reimbursement Obligation” has the meaning given to such term in Section 3.4.

“Reimbursement Obligation Repayment Date” means (i) with respect to any
Reimbursement Obligation denominated in Dollars, the day such Reimbursement
Obligation is created (or, if such day is not a Business Day, the next
succeeding Business Day), or (ii) with respect to any Reimbursement Obligation
denominated in a Foreign Currency, the day that is three Business Days after
such Reimbursement Obligation is created.

 

28



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means, with respect to any Plan, (i) any “reportable event”
within the meaning of Section 4043(c) of ERISA for which the 30-day notice under
Section 4043(a) of ERISA has not been waived by the PBGC (including any failure
to meet the minimum funding standard of, or timely make any required installment
under, Section 412 of the Code or Section 302 of ERISA, regardless of the
issuance of any waivers in accordance with Section 412 of the Code), (ii) any
such “reportable event” subject to advance notice to the PBGC under
Section 4043(b)(3) of ERISA, (iii) any application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code, and
(iv) a cessation of operations described in Section 4062(e) of ERISA.

“Required Lenders” means, at any time, the Lenders holding outstanding Credit
Exposure (excluding Swingline Loans) and Unutilized Commitments (or, after the
termination of the Commitments, outstanding Credit Exposure (excluding Swingline
Loans)) representing more than 50% of the aggregate, at such time, of all
outstanding Credit Exposure (excluding Swingline Loans) and Unutilized
Commitments (or, after the termination of the Commitments, the aggregate at such
time of all outstanding Credit Exposure (excluding Swingline Loans)); provided
that the Commitment of, and the portion of the outstanding Credit Exposure held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Requirement of Law” means, with respect to any Person, the charter, articles,
constitution or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person, and any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject or otherwise pertaining to any or all of the
transactions contemplated by this Agreement and the other Credit Documents.

“Reserve Requirement” means, with respect to any Interest Period, the reserve
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including basic, supplemental, marginal and
emergency reserves) applicable to Wells Fargo under Regulation D with respect to
“Eurocurrency liabilities” within the meaning of Regulation D, or under any
similar or successor regulation with respect to Eurocurrency liabilities or
Eurocurrency funding.

“Resignation Effective Date” has the meaning given to such term in
Section 10.6(a).

“Responsible Officer” means, with respect to any Person, the president, the
chief executive officer, the chief financial officer, any executive officer, or
any other Financial Officer of such Person (or, in the case of a Foreign
Subsidiary, any Person performing similar duties as the foregoing persons
(including any director of such Foreign Subsidiary acting in such capacity)),
and any other officer or similar official thereof responsible for the
administration of the obligations of such Person in respect of this Agreement or
any other Credit Document.

 

29



--------------------------------------------------------------------------------

“Restricted Payments” has the meaning given to such term in Section 8.6(a).

“Revaluation Date” means, with respect to any Loan denominated in a Foreign
Currency, each of the following: (i) each date of any Borrowing (regardless of
the Currency in which it is denominated), (ii) each date of any continuation or
conversion of any Loan (regardless of the Currency in which it is denominated),
and (iii) such additional dates as the Administrative Agent or the Swingline
Lender shall reasonably determine or the Required Lenders or the Borrowers shall
reasonably require.

“Revolving Loans” has the meaning given to such term in Section 2.1(a).

“Revolving Note” means, with respect to any Lender requesting the same, the
promissory note of any Borrower in favor of such Lender evidencing the Revolving
Loans made by such Lender pursuant to Section 2.1(a), in substantially the form
of Exhibit A-1, together with any amendments, modifications and supplements
thereto, substitutions therefor and restatements thereof.

“Sanctioned Country” means a country subject to a sanctions program identified
(i) on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/-ofac/programs/ or as otherwise
published from time to time, or (ii) in the regulations promulgated under the
United Nations Act (Canada), the Special Economic Measures Act (Canada) or the
Export and Import Permits Act (Canada).

“Sanctioned Person” means (i) a Person named on the list (A) of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/-offices/enforcement/ofac/sdn/index.shtml or as otherwise
published from time to time or (B) maintained by the Office of the
Superintendant of Financial Institutions available at
http://www.osfi-bsif.gc.ca/osfi/index_e.aspx?DetailID=525 or as otherwise
published from time to time; or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program referred to in the definition of “Sanctioned Country.”

“Security Agreement” means the Pledge and Security Agreement made by the U.S.
Credit Parties in favor of the Administrative Agent, in substantially the form
of Exhibit E, as amended, modified, restated or supplemented from time to time.

“Security Documents” means the Security Agreement, the Foreign Pledge Documents
and all other pledge or security agreements, mortgages, assignments or other
similar agreements or instruments executed and delivered by any Credit Party
pursuant to Section 6.9 or otherwise in connection with the transactions
contemplated hereby, in each case as amended, modified, restated or supplemented
from time to time.

“Security Trustees” means the Australian Security Trustee and the UK Security
Trustee, or either of them as the context requires.

 

30



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Person at any time, that such Person
(i) has capital sufficient to carry on its businesses as conducted and as
proposed to be conducted, (ii) has assets with a fair value, determined on a
going concern basis, which are (y) not less than the amount required to pay the
probable liability on its existing debts as they become absolute and matured and
(z) greater than the total amount of its liabilities (including identified
contingent liabilities, valued at the amount that can reasonably be expected to
become absolute and matured in their ordinary course), and (iii) does not intend
to, and does not believe that it will, incur debts or liabilities beyond its
ability to pay such debts and liabilities as they mature in their ordinary
course.

“Spot Rate” means, with respect to any Currency, the rate determined by the
Administrative Agent to be the rate quoted as the spot rate for the purchase of
such Currency with another Currency through its principal foreign exchange
trading office at approximately 11:00 a.m., London time, on the date two
Business Days prior to the date as of which the foreign exchange computation is
made; provided that if such spot rate is not available, the “Spot Rate” shall be
determined by reference to a publicly available service for displaying exchange
rates as may be agreed upon by the Administrative Agent and Crawford or, in the
absence of such an agreement, the Administrative Agent may use any reasonable
method it deems appropriate to determine such spot rate, and such determination
shall be conclusive absent manifest error.

“Stated Amount” means, with respect to any Letter of Credit at any time, the
aggregate amount available to be drawn thereunder at such time (regardless of
whether any conditions for drawing could then be met).

“Sterling” or “£” means the lawful currency of the United Kingdom.

“Sublimit” means (i) with respect to Crawford, the Commitment, or (ii) with
respect to any Foreign Subsidiary Borrower, the lesser of the Commitment and
(A) with respect to the UK Borrower, $185,000,000; (B) with respect to the
Canadian Borrower, $40,000,000; or (C) with respect to the Australian Borrower,
$15,000,000.

“Subordinated Indebtedness” means any Indebtedness that is subordinated in right
of payment to the Obligations, including the Indebtedness permitted under
Section 8.2(vii).

“Subsidiary” means, with respect to any Person (the “parent”), any corporation,
partnership, joint venture, limited liability company, association or other
entity the accounts of which are consolidated with those of the parent in the
parent’s consolidated financial statements (if such statements are prepared in
accordance with GAAP as of the date of determination) and any corporation or
other Person of which more than 50% of the outstanding Capital Stock having
ordinary voting power to elect a majority of the board of directors, board of
managers or other governing body of such Person, is at the time, directly or
indirectly, owned or controlled by such Person and one or more of its other
Subsidiaries or a combination thereof (irrespective of whether, at the time,
securities of any other class or classes of any such corporation or other Person
shall or might have voting power by reason of the happening of any contingency).
When used without reference to a parent entity, the term “Subsidiary” shall be
deemed to refer to a Subsidiary of Crawford.

 

31



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means any Subsidiary of Crawford that is a guarantor of
the Obligations under the Guaranty (or under another guaranty agreement in form
and substance satisfactory to the Administrative Agent) and has granted to the
Administrative Agent a Lien upon and security interest in its personal property
assets pursuant to the Security Agreement or one or more Foreign Pledge
Documents.

“SunTrust” means SunTrust Bank.

“Swingline Commitment” means $5,000,000 or, if less, the aggregate Revolving
Commitments at the time of determination, as such amount may be reduced at or
prior to such time pursuant to the terms hereof.

“Swingline Exposure” means, with respect to any Lender at any time, its maximum
aggregate liability to make Refunded Swingline Loans pursuant to Section 2.2(e)
to refund, or to purchase participations pursuant to Section 2.2(f) in,
Swingline Loans that are outstanding at such time.

“Swingline Lender” means Wells Fargo in its capacity as maker of Swingline
Loans, and its successors in such capacity, or such other Lender as Crawford may
from time to time select as the Swingline Lender hereunder; provided that such
Lender has agreed to be a Swingline Lender.

“Swingline Loans” has the meaning given to such term in Section 2.1(b).

“Swingline Maturity Date” means the fifth Business Day prior to the Maturity
Date.

“Swingline Note” means, if requested by the Swingline Lender, the promissory
note of any Borrower in favor of the Swingline Lender evidencing the Swingline
Loans made by the Swingline Lender pursuant to Section 2.1(b), in substantially
the form of Exhibit A-2, together with any amendments, modifications and
supplements thereto, substitutions therefor and restatements thereof.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Terminating Indebtedness” has the meaning given to such term in Section 4.1(f).

“Termination Date” means the Maturity Date or such earlier date of termination
of the Commitments pursuant to Section 2.5 or 9.2.

“Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).

 

32



--------------------------------------------------------------------------------

“Type” has the meaning given to such term in Section 2.2(a).

“UCC” means the Uniform Commercial Code as the same may be in effect from time
to time in the State of New York; provided that if, by reason of applicable law,
the validity, attachments, perfection (or opposability), effect of perfection or
non-perfection or priority of any security interest in any Collateral granted
under this Agreement or any other Credit Document is governed by the Uniform
Commercial Code as in effect in another jurisdiction or by any other personal
property security laws of any other jurisdiction, then as to the validity,
attachment, perfection (or opposability), effect of perfection or of
non-perfection or priority, as the case may be, of such security interest, “UCC”
shall include the Uniform Commercial Code or such other personal property
security laws as in effect from time to time in such other jurisdiction.

“UK Borrower” has the meaning given to such term in the introductory paragraph
hereof.

“UK CTA” means the UK Corporation Tax Act 2009.

“UK Insolvency Event” means:

(i) a UK Relevant Entity is unable or admits inability to pay its debts as they
fall due or suspends making payments on any of its debts or, by reason of actual
or anticipated financial difficulties, commences negotiations with one or more
of its creditors with a view to rescheduling any of its indebtedness;

(ii) a moratorium is declared in respect of any indebtedness of any UK Relevant
Entity; or

(iii) any corporate action, legal proceedings or other procedure or step is
taken in relation to:

(A) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganization (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any UK Relevant Entity (other than in
connection with a liquidation or reorganization of any UK Relevant Entity, to
the extent such liquidation or reorganization is permitted under Section 8.1);

(B) a composition, compromise, assignment or arrangement with any creditor of
any UK Relevant Entity;

(C) the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any UK
Relevant Entity, or any of its assets (other than in connection with a
liquidation or reorganization of any UK Relevant Entity, to the extent such
liquidation or reorganization is permitted under Section 8.1); or

(D) enforcement of any Lien over any material assets of any UK Relevant Entity;

 

33



--------------------------------------------------------------------------------

or any analogous procedure or step is taken in any jurisdiction; provided,
however, that this clause (iii) shall not apply to any winding-up petition that
is frivolous or vexatious and is discharged, stayed or dismissed within 14 days
of commencement.

“UK ITA” means the United Kingdom Income Tax Act 2007.

“UK Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the United Kingdom Pensions Act 2004.

“UK Pledgor” means Crawford & Company Adjusters Limited, a limited company
incorporated under the laws of England and Wales with registered number
02067042.

“UK Qualifying Lender” means a Lender that is beneficially entitled to interest
payable to that Lender in respect of a Loan to the UK Borrower and is (i) a
Lender (A) that is a bank (as defined for the purpose of section 879 of the UK
ITA) making an advance to the UK Borrower under this Agreement or (B) in respect
of an advance made under this Agreement to the UK Borrower by a Person that was
a bank (as defined for the purpose of section 879 of the UK ITA) at the time
such advance was made, and which, in each case with respect to clause (A) or
(B) above, is within the charge to United Kingdom corporation tax as regards any
payment of interest made in respect of that advance; (ii) a Lender that is (A) a
company resident in the United Kingdom for United Kingdom tax purposes, (B) a
partnership each member of which is (1) a company so resident in the United
Kingdom or (2) a company not so resident in the United Kingdom that carries on a
trade in the United Kingdom through a permanent establishment and that brings
into account in computing its chargeable profits (within the meaning of section
19 of the UK CTA) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the UK CTA or(C) a company not
so resident in the United Kingdom that carries on a trade in the United Kingdom
through a permanent establishment and that brings into account interest payable
in respect of that advance in computing the chargeable profits (within the
meaning of section 19 of the UK CTA) of such company; or (iii) a UK Treaty
Lender.

“UK Relevant Entity” means any Consolidated Entity (i) incorporated in England
and Wales or (ii) capable of becoming the subject of an order for winding-up or
administration under the Insolvency Act 1986 of the United Kingdom.

“UK Security Trustee” means Wells Fargo as security trustee for the Lenders and
the Administrative Agent in respect of any Security Document governed by English
law pursuant to Section 10.12 and any successor security trustee appointed
pursuant to the terms of the Security Documents governed by English law.

“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Credit Document is either (i) a company resident in the United
Kingdom for United Kingdom tax purposes; (ii) a partnership each member of which
is (A) a company so resident in the United Kingdom or (B) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the UK CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the UK CTA; or (iii) a

 

34



--------------------------------------------------------------------------------

company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the UK CTA) of that company.

“UK Treaty Lender” means a Lender that:

(i) is treated as a resident of a jurisdiction having a double taxation
agreement with the United Kingdom which makes provision for full exemption from
Tax imposed by the United Kingdom on interest; and

(ii) does not carry on business in the United Kingdom through a permanent
establishment with which such Lender’s participation in respect of a Loan to the
UK Borrower is effectively connected.

“UK/US Treaty” means the convention between the Government of the United Kingdom
of Great Britain and Northern Ireland and the Government of the United States of
America for the avoidance of double taxation and the prevention of fiscal
evasion with respect to taxes on income and on capital gains that is, on the
date the relevant payment of interest on a Loan falls due, in force.

“Unfinanced Capital Expenditures” means Capital Expenditures that are not
financed by Indebtedness (other than Borrowings of Loans), other than such
Capital Expenditures (i) included within the Acquisition Amount of any Permitted
Acquisition, (ii) to the extent funded with the Net Cash Proceeds of a Casualty
Event, (iii) with respect to tenant improvements of leased Realty that are
financed by allowances provided by the lessor of such Realty and (iv) to the
extent financed with the proceeds of Asset Dispositions. For purposes of this
definition, the purchase price of equipment or other fixed assets that are
purchased substantially contemporaneously with the trade-in of existing assets
shall be included in Unfinanced Capital Expenditures only to the extent of the
gross amount by which such purchase price exceeds the credit granted by the
seller of such assets for the assets being traded in at such time.

“Unfunded Pension Liability” means, with respect to any Plan, the excess of its
benefit liabilities under Section 4001(a)(16) of ERISA over the current value of
its assets, determined in accordance with the applicable assumptions used for
funding under Section 412 of the Code for the applicable plan year.

“Unrestricted Cash” means, at any time, all money, currency or credit balances
owned by U.S. Credit Parties and maintained in a deposit account in the United
States; provided, however, that such amounts shall exclude (i) any amounts
subject to any Lien (other than (x) Liens in favor of the Administrative Agent
under the Security Documents and (y) Liens arising solely by virtue of any
statutory provision or common law relating to banker’s liens, rights of setoff
or similar rights and customary liens or rights of setoff in favor of deposit
banks contained in agreement governing such demand or deposit accounts, so long
as such liens and rights are not being enforced or otherwise exercised; (ii) any
amounts held by such Person in an escrow, trust or other fiduciary capacity for
or on behalf of a client of such Person or any Affiliate of such Person; and
(iii) any amounts that would not be considered “cash” under GAAP or “cash” as
recorded on the books of such Person.

 

 

35



--------------------------------------------------------------------------------

“Unutilized Commitment” means, with respect to any Lender at any time, such
Lender’s Commitment at such time less the sum of (i) the aggregate principal
amount of all Revolving Loans made by such Lender that are outstanding at such
time, (ii) such Lender’s L/C Exposure at such time and (iii) such Lender’s
Swingline Exposure at such time.

“Unutilized Swingline Commitment” means the Swingline Commitment at such time
less the aggregate principal amount of all Swingline Loans that are outstanding
at such time.

“U.S. Federal Income Taxes” means any U.S. federal Taxes described in
Section 871(a) or 881(a) of the Code, or any successor provision (or any
withholding with respect to such Taxes).

“U.S. Credit Parties” means Crawford and the U.S. Subsidiary Guarantors.

“U.S. Obligations” means all Obligations that are not Foreign Subsidiary
Obligations.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Subsidiary” means any Subsidiary organized under the laws of any political
subdivision of the United States.

“U.S. Subsidiary Guarantor” means any Subsidiary Guarantor that is a U.S.
Subsidiary.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(g).

“Wells Fargo” means Wells Fargo Bank, National Association and its successors
and assigns.

“Withholding Agent” means any Borrower or the Administrative Agent or any
Security Trustee.

1.2 Accounting Terms. Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall
be made, and all financial statements required to be delivered hereunder shall
be prepared in accordance with, GAAP applied on a basis consistent with the most
recent audited consolidated financial statements of Crawford delivered to the
Lenders prior to the Closing Date; provided that, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant), the Indebtedness of Crawford and its Subsidiaries shall be deemed to
be carried at 100% of the outstanding principal amount thereof, disregarding all
effects thereon of Accounting Standards Codifications 825 and 470-20 released by
the FASB; provided further that if Crawford notifies the Administrative Agent
that it wishes (i) to amend any financial ratio or covenant set forth in any
Credit Document or any calculation or determination relating to Capital Leases
or operating leases to either reduce or eliminate the effect of any change in
GAAP on the

 

36



--------------------------------------------------------------------------------

operation of such ratio or covenant or with respect to Capital Leases and
operating leases (or if the Administrative Agent notifies Crawford that the
Required Lenders wish to amend any Credit Document for such purpose as a result
of any such change in GAAP) or (ii) to change its system of accounting IFRS,
then (A) Crawford, the Administrative Agent and each Lender shall negotiate in
good faith such amendments to this Agreement and the other Credit Documents as
are necessary to reduce or eliminate the effect of any such change in GAAP or to
effect changes with respect to the adoption of IFRS, in each case to preserve
the original intent of such documents in light of such change in GAAP or the
adoption of IFRS and (B) Crawford’s compliance with any financial covenant shall
be determined on the basis of GAAP as in effect immediately before the relevant
change in GAAP or adoption of IFRS became effective, until either such notice is
withdrawn or the Credit Documents are amended in a manner satisfactory to
Crawford and the Required Lenders.

1.3 Other Terms; Construction.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(iv) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement, (v) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time, and (vi) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) All references herein to the Lenders or any of them shall be deemed to
include the Issuing Banks and the Swingline Lender unless specifically provided
otherwise or unless the context otherwise requires.

1.4 Currency Equivalents Generally.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Amounts of amounts
denominated in Foreign Currencies and shall deliver notice of such determination
to Crawford, provided that the failure of the Administrative Agent to provide
Crawford with any such notice shall neither affect any obligations of the
Borrowers hereunder or the applicability of the Spot Rate as so determined nor
result in any liability on the part of the Administrative Agent to a Borrower.
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed

 

37



--------------------------------------------------------------------------------

in converting any amounts between the applicable Currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Crawford hereunder or calculating financial ratios hereunder or except as
otherwise provided herein, the applicable amount of any Currency (other than
Dollars) for purposes of the Credit Documents shall be such Dollar Amount as so
determined by the Administrative Agent in accordance with this Agreement.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a LIBOR Loan, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing or LIBOR
Loan is denominated in a Foreign Currency, such amount shall be the relevant
Foreign Currency Equivalent of such Dollar Amount (rounded to the nearest unit
of such Foreign Currency), as reasonably determined by the Administrative Agent.

1.5 Redenomination of Certain Foreign Currencies.

(a) Each obligation of any party to this Agreement to make a payment denominated
in the national currency unit of any member state of the European Union that
adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

(b) Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and (i) without limiting the liability of the
Borrowers for any amount due under this Agreement and (ii) without increasing
any commitment of any Lender, all references in this Agreement to minimum
amounts (or integral multiples thereof) denominated in the national currency
unit of any member state of the European Union that adopts the Euro as its
lawful currency after the date hereof shall, immediately upon such adoption, be
replaced by references to such minimum amounts (or integral multiples thereof)
as shall be specified herein with respect to Borrowings denominated in Euro.

(c) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

 

38



--------------------------------------------------------------------------------

ARTICLE II

AMOUNT AND TERMS OF CREDIT

2.1 Commitments.

(a) Each Lender severally agrees, subject to and on the terms and conditions of
this Agreement, to make loans (each, a “Revolving Loan,” and collectively, the
“Revolving Loans”) to any Borrower, from time to time on any Business Day during
the period from and including the Closing Date to but not including the
Termination Date, in an aggregate principal amount at any time outstanding not
exceeding its Commitment; provided that no Borrowing of Revolving Loans shall be
made if, immediately after giving effect thereto (and to any concurrent
repayment of Swingline Loans with proceeds of Revolving Loans made pursuant to
such Borrowing), (x) the Credit Extended to such Borrower would exceed such
Borrower’s Sublimit, (y) the Credit Exposure of any Lender would exceed its
Commitment at such time or (z) the Aggregate Credit Exposure would exceed the
aggregate Commitments at such time. Subject to and on the terms and conditions
of this Agreement, the Borrowers may borrow, repay and re-borrow Revolving
Loans.

(b) The Swingline Lender agrees, subject to and on the terms and conditions of
this Agreement, to make loans (each, a “Swingline Loan,” and collectively, the
“Swingline Loans”) to any Borrower, from time to time on any Business Day during
the period from the Closing Date to but not including the Swingline Maturity
Date (or, if earlier, the Termination Date), in an aggregate principal amount at
any time outstanding not exceeding the Swingline Commitment. Swingline Loans may
be made even if the aggregate principal amount of Swingline Loans outstanding at
any time, when added to the aggregate principal amount of the Revolving Loans
made by the Swingline Lender in its capacity as a Lender outstanding at such
time and its L/C Exposure at such time, would exceed the Swingline Lender’s own
Commitment at such time; provided, however, that no Borrowing of Swingline Loans
shall be made if, immediately after giving effect thereto, (w) the Credit
Extended to such Borrower would exceed such Borrower’s Sublimit, (x) the
aggregate principal amount of all Swingline Loans then outstanding would exceed
the Swingline Commitment, (y) the Credit Exposure of any Lender would exceed its
Commitment at such time or (z) the Aggregate Credit Exposure would exceed the
aggregate Commitments at such time; provided further that the Swingline Lender
shall not make any Swingline Loan if any Lender is at that time a Defaulting
Lender, unless the Swingline Lender has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the Swingline Lender (in its sole
discretion) with the applicable Borrower or such Lender to eliminate the
Swingline Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.20(a)(iii)(A)) with respect to the Defaulting Lender arising from
either the Swingline Loan then proposed to be made or such Swingline Loan and
all other Swingline Loans as to which the Swingline Lender has actual or
potential Fronting Exposure, as it may elect in its sole discretion. Subject to
and on the terms and conditions of this Agreement, the Borrowers may borrow,
repay (including by means of a Borrowing of Revolving Loans pursuant to
Section 2.2(e)) and re-borrow Swingline Loans. All Swingline Loans shall be
denominated in Dollars and bear interest at the Adjusted Base Rate.

 

39



--------------------------------------------------------------------------------

2.2 Borrowings.

(a) Each Revolving Loan shall, at the option of the applicable Borrower and
subject to the terms and conditions of this Agreement, be either a Base Rate
Loan or a LIBOR Loan (each, a “Type” of Loan) and shall be denominated in a
single Currency; provided, however, that all Revolving Loans denominated in a
Foreign Currency shall be LIBOR Loans at all times; provided further that
(i) all Loans constituting the same Borrowing shall, unless otherwise
specifically provided herein, be of the same Type and denominated in the same
Currency, and (iii) no LIBOR Loans may be borrowed at any time prior to the
third Business Day after the Closing Date. The Swingline Loans shall be made and
maintained as Base Rate Loans and shall be denominated in Dollars at all times.

(b) In order to make a Borrowing (other than (w) Borrowings of Swingline Loans,
which shall be made pursuant to Section 2.2(d), (x) Borrowings for the purpose
of repaying Refunded Swingline Loans, which shall be made pursuant to
Section 2.2(e), (y) Borrowings for the purpose of paying unpaid Reimbursement
Obligations, which shall be made pursuant to Section 3.5, and (z) Borrowings
involving continuations or conversions of outstanding Loans, which shall be made
pursuant to Section 2.11), Crawford shall give the Administrative Agent written
notice on behalf of the applicable Borrower (and each Borrower hereby
irrevocably and unconditionally authorizes Crawford to give any such notice from
time to time in any form or substance as permitted under this Section 2.2) not
later than 12:00 p.m., Charlotte time, (i) on the day of each Borrowing to
comprise Base Rate Loans, (ii) three Business Days prior to each Borrowing to
comprise LIBOR Loans denominated in Dollars or (iii) four Business Days prior to
each Borrowing to comprise LIBOR Loans denominated in a Foreign Currency;
provided, however, that requests for the Borrowing of any Revolving Loans to be
made on the Closing Date may, at the discretion of the Administrative Agent, be
given with less advance notice than as specified hereinabove. Each such notice
(each, a “Notice of Borrowing”) shall be irrevocable, shall be given in the form
of Exhibit B-1, shall be signed by an Authorized Officer of Crawford and shall
specify (1) the Borrower to which the Loans constituting such Borrowing will be
made, (2) the aggregate principal amount, Currency and initial Type of the Loans
to be made pursuant to such Borrowing, (3) in the case of a Borrowing of LIBOR
Loans, the initial Interest Period to be applicable thereto, and (4) the
requested Borrowing Date, which shall be a Business Day. Upon its receipt of a
Notice of Borrowing, the Administrative Agent shall promptly notify each
applicable Lender of the proposed Borrowing. Notwithstanding anything to the
contrary contained herein:

(i) if Crawford shall have failed to designate the Borrower to which the Loans
constituting a Borrowing will be made, then Crawford shall be deemed to have
requested a Borrowing of Loans made to Crawford;

(ii) except with respect to a Borrowing for the purpose of repaying Refunded
Swingline Loans or paying Reimbursement Obligations, the Dollar Amount of the
aggregate principal amount of each Borrowing shall not be less than $1,000,000
and, if greater, an integral multiple of $500,000 in excess thereof; provided,
however, that a Borrowing comprising Base Rate Loans may be in an amount equal
to the aggregate Commitments less the Aggregate Credit Exposure;

 

40



--------------------------------------------------------------------------------

(iii) if Crawford shall have failed to designate the Currency of Loans
constituting a Borrowing, then Crawford shall be deemed to have requested a
Borrowing comprising Loans denominated in Dollars;

(iv) if Crawford shall have failed to designate the Type of Loans constituting a
Borrowing of Loans denominated in Dollars, then Crawford shall be deemed to have
requested a Borrowing comprising of Base Rate Loans; and

(v) if Crawford shall have failed to select the duration of the Interest Period
to be applicable to any Borrowing of LIBOR Loans, then Crawford shall be deemed
to have selected an Interest Period with a duration of one month.

(c) Not later than (i) (A) with respect to a Borrowing denominated in Japanese
Yen, 9:00 a.m., Tokyo time, (B) with respect to a Borrowing denominated in
Australian Dollars, 9:00 a.m., Sydney time, or (C) with respect to a Borrowing
denominated in any other Forward Foreign Currency, 9:00 a.m., local time for the
central bank of the issuing jurisdiction of such Forward Foreign Currency,
(ii) with respect to a Borrowing denominated in any other Foreign Currency, 1:00
p.m., London time, or (iii) with respect to a Borrowing denominated in Dollars,
2:00 p.m., Charlotte time, on the requested Borrowing Date, each applicable
Lender shall make available to the Administrative Agent in accordance with the
applicable Payment Instructions an amount, in the applicable Currency and in
immediately available funds, equal to the amount of the Loan or Loans to be made
by such Lender. To the extent such Lenders have made such amounts available to
the Administrative Agent as provided hereinabove, the Administrative Agent shall
make the aggregate of such amounts available to the applicable Borrower not
later than 5:30 p.m., London time (for a Borrowing denominated in any Foreign
Currency), or 5:30 p.m., Charlotte time (for a Borrowing denominated in
Dollars), in accordance with Section 2.3(a) and in like funds as received by the
Administrative Agent.

(d) In order to make a Borrowing of a Swingline Loan, Crawford shall give the
Administrative Agent (and the Swingline Lender, if the Swingline Lender is not
also the Administrative Agent) written notice on behalf of the applicable
Borrower (and each Borrower hereby irrevocably and unconditionally authorizes
Crawford to give any such notice from time to time in any form or substance as
permitted under this Section 2.2) not later than 12:00 p.m., Charlotte time, on
the date of such Borrowing. Each such notice (each, a “Notice of Swingline
Borrowing”) shall be given in the form of Exhibit B-2, shall be irrevocable,
shall be signed by an Authorized Officer of Crawford and shall specify (i) the
Borrower to which the Swingline Loan constituting such Borrowing will be made,
(ii) the principal amount of the Swingline Loan to be made pursuant to such
Borrowing (which shall not be less than $100,000 and, if greater, shall be in an
integral multiple of $100,000 in excess thereof (or, if less, in the amount of
the Unutilized Swingline Commitment)) and (iii) the requested Borrowing Date,
which shall be a Business Day. Not later than 1:00 p.m., Charlotte time, on the
requested Borrowing Date, the Swingline Lender shall make available to the
Administrative Agent in accordance with the applicable Payment Instructions an
amount, in Dollars and in immediately available funds, equal to the amount of
the requested Swingline Loan. To the extent the Swingline Lender has made such
amount available to the Administrative Agent as provided hereinabove, the
Administrative Agent shall make such amount available to the applicable Borrower
no later than 2:00 p.m., Charlotte time, in accordance with Section 2.3(a) and
in like funds as received by the Administrative Agent.

 

41



--------------------------------------------------------------------------------

(e) With respect to any outstanding Swingline Loans, the Swingline Lender may at
any time (whether or not an Event of Default has occurred and is continuing) in
its sole and absolute discretion, and is hereby authorized and empowered by
Crawford and the applicable Borrower to, cause a Borrowing of Revolving Loans by
such Borrower to be made for the purpose of repaying such Swingline Loans by
delivering to the Administrative Agent (if the Administrative Agent is not also
the Swingline Lender) and each other Lender (on behalf of, and with a copy to,
Crawford and the applicable Borrower), not later than 11:00 a.m., Charlotte
time, one Business Day prior to the proposed Borrowing Date therefor, a notice
(which shall be deemed to be a Notice of Borrowing given by Crawford on behalf
of the applicable Borrower) requesting the Lenders to make Revolving Loans
(which shall be made initially as Base Rate Loans) on such Borrowing Date in an
aggregate principal amount equal to the amount of such Swingline Loans (the
“Refunded Swingline Loans”). Not later than 1:00 p.m., Charlotte time, on the
requested Borrowing Date, each Lender (other than the Swingline Lender) shall
make available to the Administrative Agent in accordance with the applicable
Payment Instructions an amount, in Dollars and in immediately available funds,
equal to the amount of the Revolving Loan to be made by such Lender. To the
extent the Lenders have made such amounts available to the Administrative Agent
as provided hereinabove, the Administrative Agent shall make the aggregate of
such amounts available to the Swingline Lender in like funds as received by the
Administrative Agent, which shall apply such amounts in repayment of the
Refunded Swingline Loans. Notwithstanding any provision of this Agreement to the
contrary, on the relevant Borrowing Date, the Refunded Swingline Loans
(including the Swingline Lender’s ratable share thereof, in its capacity as a
Lender) shall be deemed to be repaid with the proceeds of the Revolving Loans
made as provided above (including a Revolving Loan deemed to have been made by
the Swingline Lender), and such Refunded Swingline Loans deemed to be so repaid
shall no longer be outstanding as Swingline Loans but shall be outstanding as
Revolving Loans. If any portion of any such amount repaid (or deemed to be
repaid) to the Swingline Lender shall be recovered by or on behalf of the
applicable Borrower from the Swingline Lender in any bankruptcy, insolvency or
similar proceeding or otherwise, the loss of the amount so recovered shall be
shared ratably among all the Lenders in the manner contemplated by
Section 2.15(b).

(f) If, as a result of any bankruptcy, insolvency or similar proceeding with
respect to Crawford or the applicable Borrower, Revolving Loans are not made
pursuant to Section 2.2(e) in an amount sufficient to repay any amounts owed to
the Swingline Lender in respect of any outstanding Swingline Loans, or if the
Swingline Lender is otherwise precluded for any reason from giving a notice on
behalf of Crawford and the applicable Borrower as provided for hereinabove, the
Swingline Lender shall be deemed to have sold without recourse, representation
or warranty (except for the absence of Liens thereon created, incurred or
suffered to exist by, through or under the Swingline Lender), and each Lender
shall be deemed to have purchased and hereby agrees to purchase, a participation
in such outstanding Swingline Loans in an amount equal to its Applicable
Percentage of the unpaid amount thereof together with accrued interest thereon.
Upon one Business Day’s prior notice from the Swingline Lender, each Lender
(other than the Swingline Lender) shall make available to the Administrative
Agent in accordance with the applicable Payment Instructions an amount, in
Dollars and in immediately available funds, equal to its respective
participation. To the extent the Lenders have made such amounts

 

42



--------------------------------------------------------------------------------

available to the Administrative Agent as provided hereinabove, the
Administrative Agent shall make the aggregate of such amounts available to the
Swingline Lender in like funds as received by the Administrative Agent. In the
event any such Lender fails to make available to the Administrative Agent the
amount of such Lender’s participation as provided in this Section 2.2(f), the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with interest thereon for each day from the date such amount is
required to be made available for the account of the Swingline Lender until the
date such amount is made available to the Swingline Lender at the Federal Funds
Rate for the first three Business Days and thereafter at the Adjusted Base Rate
applicable to Revolving Loans. Promptly following its receipt of any payment by
or on behalf of the applicable Borrower in respect of a Swingline Loan, the
Swingline Lender shall pay to each Lender that has acquired a participation
therein such Lender’s ratable share of such payment.

(g) Notwithstanding any provision of this Agreement to the contrary, the
obligation of each Lender (other than the Swingline Lender) to make Revolving
Loans for the purpose of repaying any Refunded Swingline Loans pursuant to
Section 2.2(e) and each such Lender’s obligation to purchase a participation in
any unpaid Swingline Loans pursuant to Section 2.2(f) shall be absolute and
unconditional and shall not be affected by any circumstance or event whatsoever,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swingline Lender, the Administrative Agent, any
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of any Default or Event of Default, (iii) the failure of the amount
of such Borrowing of Revolving Loans to meet any minimum Borrowing amount
specified in Section 2.2(b), or (iv) the failure of any conditions set forth in
Section 4.2 or elsewhere herein to be satisfied.

2.3 Disbursements; Funding Reliance; Domicile of Loans.

(a) Each Borrower hereby authorizes the Administrative Agent to disburse the
proceeds of each Borrowing in accordance with the terms of any written
instructions from any Authorized Officer of Crawford or such Borrower; provided
that the Administrative Agent shall not be obligated under any circumstances to
forward amounts to any account not listed in an Account Designation Letter. Each
Borrower may at any time deliver to the Administrative Agent an Account
Designation Letter listing any additional accounts or deleting any accounts
listed in a previous Account Designation Letter.

(b) Unless the Administrative Agent shall have received notice from a Lender
(x) in the case of a Borrowing comprising Base Rate Loans, two hours prior to
the proposed time of such Borrowing, or (y) otherwise, prior to the proposed
date of any Borrowing, that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.2 or 3.5, as applicable, and may, in reliance upon
such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then such Lender and
the applicable Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to such Borrower
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender,

 

43



--------------------------------------------------------------------------------

the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, and (ii) in the case of a payment to be made by such Borrower, the
Adjusted Base Rate. If the applicable Borrower and the applicable Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to such Borrower the
amount of such interest paid by such Borrower for such period. If the applicable
Lender pays its share of the applicable Borrowing to the Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan included in such
Borrowing. Any payment by the applicable Borrower shall be without prejudice to
any claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(c) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 11.1(c) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any such payment on
any date shall not relieve any other Lender of its corresponding obligation, if
any, hereunder to do so on such date, but no Lender shall be responsible for the
failure of any other Lender to so make its Loan, fund its participation or to
make any such payment required hereunder.

(d) Each Lender may, at its option, subject to Section 2.19, make and maintain
any Loan at, to or for the account of any of its Lending Offices; provided that
any exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan to or for the account of such Lender in accordance
with the terms of this Agreement.

2.4 Evidence of Debt; Notes.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to the applicable
Lending Office of such Lender resulting from each Loan made by such Lending
Office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lending Office of such Lender from time to
time under this Agreement.

(b) The Administrative Agent shall maintain the Register pursuant to
Section 11.6(d), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount, Type and Currency
of each Loan and the Interest Period, if any, applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Lender hereunder in respect of each such Loan and
(iii) the amount of any sum received by the Administrative Agent hereunder from
any Borrower in respect of each such Loan and each Lender’s share thereof.

(c) The entries made in the accounts, Register and subaccounts maintained
pursuant to Section 2.4(b) (and, if consistent with the entries of the
Administrative Agent, Section 2.4(a)) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of each Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of each Borrower to repay (with applicable
interest) the Loans made to such Borrower by such Lender in accordance with the
terms of this Agreement.

 

44



--------------------------------------------------------------------------------

(d) The Revolving Loans shall, if requested by the applicable Lender (which
request shall be made to the Administrative Agent), be evidenced by a Revolving
Note appropriately completed in substantially the form of Exhibit A-1. The
Swingline Loans shall, if requested by the Swingline Lender (which request shall
be made to the Administrative Agent), be evidenced by a Swingline Note
appropriately completed in substantially the form of Exhibit A-2. Each Note
shall be executed by the applicable Borrower and payable to the order of the
applicable Lender or Swingline Lender, as the case may be. Each Note shall be
entitled to all of the benefits of this Agreement and the other Credit Documents
and shall be subject to the provisions hereof and thereof.

2.5 Termination and Reduction of Commitments and Swingline Commitment.

(a) The Commitments shall be automatically and permanently terminated on the
Termination Date, unless sooner terminated pursuant to any other provision of
this Section 2.5 or Section 9.2. The Swingline Commitment shall be automatically
and permanently terminated on the Swingline Maturity Date, unless sooner
terminated pursuant to any other provision of this Section 2.5 or Section 9.2.

(b) At any time and from time to time after the date hereof, upon not less than
five Business Days’ prior written notice to the Administrative Agent (and in the
case of a termination or reduction of the Unutilized Swingline Commitment, the
Swingline Lender), Crawford may terminate in whole or reduce in part the
aggregate Unutilized Commitments or the Unutilized Swingline Commitment;
provided that any such partial reduction shall be in an aggregate amount of not
less than $5,000,000 ($500,000 in the case of the Unutilized Swingline
Commitment) and, if greater, an integral multiple of $1,000,000 in excess
thereof ($100,000 in the case of the Unutilized Swingline Commitment). The
amount of any termination or reduction made under this Section 2.5(b) may not
thereafter be reinstated; provided that a notice of termination or reduction
delivered by Crawford pursuant to this Section 2.5(b) may state that such
termination or reduction is conditioned upon the effectiveness of other credit
facilities or the receipt of proceeds from the issuance of other Indebtedness,
in which case such notice may be revoked by Crawford (by notice to the
Administrative Agent on or prior to one Business Day before the specified
effective date) if such condition is not satisfied.

(c) Each reduction of the Commitments pursuant to this Section 2.5 shall be
applied ratably among the Lenders according to their respective Commitments.
Notwithstanding any provision of this Agreement to the contrary, any reduction
of the Commitments pursuant to this Section 2.5 that has the effect of reducing
the aggregate Commitments to an amount less than the amount of the Swingline
Commitment or the L/C Subcommitment at such time shall result in an automatic
corresponding reduction of the Swingline Commitment or the L/C Subcommitment, as
the case may be, to the amount of the aggregate Commitments (as so reduced),
without any further action on the part of Crawford, the Swingline Lender or any
other Lender or any Issuing Bank.

 

45



--------------------------------------------------------------------------------

2.6 Mandatory Payments and Prepayments.

(a) Except to the extent due or paid sooner pursuant to the provisions of this
Agreement, (i) the aggregate outstanding principal of the Revolving Loans shall
be due and payable in full on the Maturity Date and (ii) the aggregate
outstanding principal of the Swingline Loans shall be due and payable in full on
the Swingline Maturity Date.

(b) If, at any time, the Dollar Amount of the Aggregate Credit Exposure
(determined as of the most recent Revaluation Date and excluding the aggregate
amount of any Swingline Loans to be repaid with proceeds of Revolving Loans made
on the date of determination) shall exceed 105% (or, if no Loans denominated in
any Foreign Currency are then outstanding, 100%) of the aggregate Commitments at
such time (after giving effect to any concurrent termination or reduction
thereof), then the applicable Borrower or Borrowers, as the case may be, shall
immediately prepay the outstanding principal amount of the Swingline Loans and,
to the extent of any excess remaining after prepayment in full of outstanding
Swingline Loans, outstanding Reimbursement Obligations in the amount of such
excess, and, to the extent of any excess remaining after prepayment in full of
outstanding Reimbursement Obligations, the outstanding principal amount of the
Revolving Loans in the amount of such excess; provided that, to the extent such
excess amount is greater than the aggregate principal amount of Swingline Loans,
Reimbursement Obligations and Revolving Loans outstanding immediately prior to
the application of such prepayment, the amount so prepaid shall be retained by
the Administrative Agent and held in the Cash Collateral Account as cover for
L/C Exposure, as more particularly described in Section 3.8, and thereupon such
cash shall be deemed to reduce the aggregate L/C Exposure by an equivalent
amount; provided further that the Administrative Agent shall promptly return any
Cash Collateral held in excess of the amount required to be held as Cash
Collateral pursuant to this Section 2.6(b) as determined on any Revaluation
Date.

(c) If, at any time, the Dollar Amount of the Credit Extended (determined as of
the most recent Revaluation Date and excluding the aggregate amount of any
Swingline Loans to be repaid with proceeds of Revolving Loans made on the date
of determination) to any Borrower shall exceed 105% (or, if no Loans denominated
in any Foreign Currency are then outstanding to such Borrower, 100%) of such
Borrower’s Sublimit at such time (after giving effect to any concurrent
termination or reduction thereof), then such Borrower shall immediately prepay
the outstanding principal amount of the Revolving Loans made to such Borrower in
the amount of such excess; provided that, to the extent such excess amount is
greater than the aggregate principal amount of Revolving Loans made to such
Borrower outstanding immediately prior to the application of such prepayment,
the amount so prepaid shall be retained by the Administrative Agent and held in
the Cash Collateral Account as cover for L/C Exposure, as more particularly
described in Section 3.8, and thereupon such cash shall be deemed to reduce the
aggregate L/C Exposure by an equivalent amount; provided further that the
Administrative Agent shall promptly return any Cash Collateral held in excess of
the amount required to be held as Cash Collateral pursuant to this
Section 2.6(c) as determined on any Revaluation Date.

2.7 Voluntary Prepayments.

(a) At any time and from time to time, each Borrower shall have the right to
prepay the Loans, in whole or in part, without premium or penalty (except as
provided in clause (iii) below), upon written notice given to the Administrative
Agent not later than

 

46



--------------------------------------------------------------------------------

11:00 a.m., Charlotte time, (x) four Business Days prior to each intended
prepayment of LIBOR Loans denominated in a Foreign Currency, (y) three Business
Days prior to each intended prepayment of LIBOR Loans denominated in Dollars or
(z) one Business Day prior to each intended prepayment of Base Rate Loans (other
than Swingline Loans, which may be prepaid on a same-day basis); provided that
(i) each partial prepayment shall be in an aggregate principal amount of not
less than $1,000,000 and, if greater, an integral multiple of $500,000 in excess
thereof ($100,000 and $100,000, respectively, in the case of Swingline Loans);
(ii) no partial prepayment of LIBOR Loans made pursuant to any single Borrowing
shall reduce the aggregate outstanding principal amount of the remaining LIBOR
Loans under such Borrowing to less than $1,000,000 or to any greater amount not
an integral multiple of $500,000 in excess thereof; and (iii) unless made
together with all amounts required under Section 2.18 to be paid as a
consequence of such prepayment, a prepayment of a LIBOR Loan may be made only on
the last day of the Interest Period applicable thereto. Each such notice shall
specify the proposed date of such prepayment and the aggregate principal amount,
Currency and Type of the Loans to be prepaid (and, in the case of LIBOR Loans,
the Interest Period of the Borrowing pursuant to which made), and shall be
irrevocable and shall bind the applicable Borrower to make such prepayment on
the terms specified therein. Revolving Loans and Swingline Loans prepaid
pursuant to this Section 2.7(a) may be re-borrowed, subject to the terms and
conditions of this Agreement. In the event the Administrative Agent receives a
notice of prepayment under this Section 2.7(a), the Administrative Agent shall
give prompt notice thereof to the Lenders; provided that if such notice has also
been furnished to the Lenders, the Administrative Agent shall have no obligation
to notify the Lenders with respect thereto.

(b) Each prepayment of the Loans made pursuant to Section 2.7(a) shall be
applied ratably among the Lenders holding the Loans being prepaid, in proportion
to the principal amount held by each; provided that if any Lender is a
Defaulting Lender at the time of any such prepayment, any voluntary prepayment
of the Loans shall, if the Administrative Agent so directs at the time of making
such voluntary prepayment, be applied to the Loans of other Lenders as if such
Defaulting Lender had no Loans outstanding and the outstanding Loans of such
Defaulting Lender were zero.

2.8 Interest.

(a) Subject to Section 2.8(b), each Borrower will pay interest in respect of the
unpaid principal amount of each Loan made to it, from the date of Borrowing
thereof until such principal amount shall be paid in full, (i) at the Adjusted
Base Rate, as in effect from time to time during such periods as such Loan is a
Base Rate Loan, and (ii) at the Adjusted LIBOR Rate, as in effect from time to
time during such periods as such Loan is a LIBOR Loan.

(b) Upon the occurrence and during the continuance of any Event of Default under
Sections 9.1(a), 9.1(f) or 9.1(g) and (at the election of the Required Lenders)
upon the occurrence and during the continuance of any other Event of Default,
all outstanding principal amounts of the Loans and, to the greatest extent
permitted by law, all interest accrued on the Loans and all other past due
accrued and outstanding fees and other amounts hereunder or under any other
Credit Document, shall bear interest at a rate per annum equal to the interest
rate applicable from time to time thereafter to such Loans (whether the Adjusted
Base Rate or the

 

47



--------------------------------------------------------------------------------

Adjusted LIBOR Rate) plus 2% (or, in the case of interest, fees and other
amounts for which no rate is provided hereunder, at the Adjusted Base Rate plus
2%), and, in each case, such default interest shall be payable on demand by the
Administrative Agent. To the greatest extent permitted by law, interest shall
continue to accrue after the filing by or against the applicable Borrower of any
petition seeking any relief under any Debtor Relief Law.

(c) Accrued (and theretofore unpaid) interest shall be payable as follows:

(i) in respect of each Base Rate Loan (including any Base Rate Loan or portion
thereof paid or prepaid pursuant to the provisions of Section 2.6, except as
provided hereinbelow), in arrears on the last Business Day of each calendar
quarter, beginning with the first such day to occur after the Closing Date;
provided that if all Loans are repaid or prepaid in full and the Commitments
have been terminated, then accrued interest in respect of all Base Rate Loans
shall be payable together with such repayment or prepayment on the date thereof;

(ii) in respect of each LIBOR Loan (including any LIBOR Loan or portion thereof
paid or prepaid pursuant to the provisions of Section 2.6, except as provided
hereinbelow), in arrears (y) on the last Business Day of the Interest Period
applicable thereto (subject to the provisions of Section 2.10(iv)) and (z) in
addition, in the case of a LIBOR Loan with an Interest Period having a duration
of six months or longer, on each date on which interest would have been payable
under clause (y) above had successive Interest Periods of three months’ duration
been applicable to such LIBOR Loan; provided that if all LIBOR Loans made
pursuant to a single Borrowing are repaid or prepaid in full, then accrued
interest in respect of such LIBOR Loans shall be payable together with such
repayment or prepayment on the date thereof; and

(iii) in respect of any Loan, at maturity (whether pursuant to acceleration or
otherwise) and, after maturity, on demand.

(d)        (i) Nothing contained in this Agreement or in any other Credit
Document shall be deemed to establish or require the payment of interest to the
Administrative Agent or any Lender at a rate in excess of the maximum rate
permitted by applicable law or, with respect to payments by the Canadian
Borrower, at a rate that would result in a receipt by the Administrative Agent
or any Lender of interest at a criminal rate (as such terms are construed under
the Criminal Code (Canada)). If the amount of interest payable for the account
of any Lender on any interest payment date would exceed the maximum amount
permitted by applicable law to be charged by such Lender, the amount of interest
payable for its account on such interest payment date shall be automatically
reduced to such maximum permissible amount. In the event of any such reduction
affecting any Lender, if from time to time thereafter the amount of interest
payable for the account of such Lender on any interest payment date would be
less than the maximum amount permitted by applicable law to be charged by such
Lender, then the amount of interest payable for its account on such subsequent
interest payment date shall be automatically increased to such maximum
permissible amount; provided that at no time shall the aggregate amount by which
interest paid for the account of any Lender has been increased pursuant to this
sentence exceed the aggregate amount by which interest paid for its account has
theretofore been reduced pursuant to the previous sentence.

 

48



--------------------------------------------------------------------------------

(ii) If any provision of this Agreement or of any of the other Credit Document
would obligate the Canadian Borrower to make any payment of interest or other
amount payable to the Administrative Agent or any Lender in an amount or
calculated at a rate which would result in a receipt by the Administrative Agent
or such Lender of interest at a criminal rate (as such terms are construed under
the Criminal Code (Canada)) then, notwithstanding such provisions, such amount
or rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited or so result in a receipt by the Administrative Agent or such Lender
of interest at a criminal rate, such adjustment to be effected, to the extent
necessary, as follows: (1) firstly, by reducing the amount or rate of interest
required to be paid to the Administrative Agent or such Lender under
Section 2.8, and (2) thereafter, by reducing any fees, commissions, premiums and
other amounts required to be paid to the Administrative Agent or such Lender
which would constitute “interest” for purposes of Section 347 of the Criminal
Code (Canada). Notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, if the Administrative Agent or any Lender
shall have received an amount in excess of the maximum permitted by that section
of the Criminal Code (Canada), then the Canadian Borrower shall be entitled, by
notice in writing to the Administrative Agent or such Lender, to obtain
reimbursement from the Administrative Agent or such Lender in an amount equal to
such excess and, pending such reimbursement, such amount shall be deemed to be
an amount payable by the Administrative Agent or such Lender to the Canadian
Borrower. Any amount or rate of interest referred to in the two immediately
preceding sentences shall be determined in accordance with GAAP as an effective
annual rate of interest over the term that the applicable Loan remains
outstanding on the assumption that any charges, fees or expenses that fall
within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be pro-rated over that
period of time and otherwise be pro-rated over the period from the Closing Date
to the Termination Date.

(e) The Administrative Agent shall promptly notify the applicable Borrower and
the Lenders upon determining the interest rate for each Borrowing of LIBOR Loans
after its receipt of the relevant Notice of Borrowing or Notice of
Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide any Borrower or
the Lenders with any such notice shall neither affect any obligations of such
Borrower or the Lenders hereunder nor result in any liability on the part of the
Administrative Agent to such Borrower or any Lender. Each such determination
(including each determination of the Reserve Requirement) shall, absent manifest
error, be conclusive and binding on all parties hereto.

(f) In the event that any financial statement or Compliance Certificate
delivered pursuant to Section 5.11, 6.1 or 6.2 is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Rate for any period (an “Applicable
Period”) than the Applicable Rate applied for such Applicable Period,

 

49



--------------------------------------------------------------------------------

then the applicable Borrower shall immediately (i) deliver to the Administrative
Agent a correct Compliance Certificate for such Applicable Period,
(ii) determine the Applicable Rate for such Applicable Period based upon the
corrected Compliance Certificate and (iii) pay to the Administrative Agent the
accrued additional interest and commitment fees owing as a result of such
increased Applicable Rate for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 2.12(e).
This Section 2.8(f) is in addition to the rights of the Administrative Agent and
Lenders with respect to Sections 2.8(b) and 9.1 and other respective rights
under this Agreement.

(g) For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Credit Documents (and stated herein or therein, as
applicable, to be computed on the basis of a 360 day year or any other period of
time less than a calendar year) are equivalent are the rates so determined
multiplied by the actual number of days in the applicable calendar year and
divided by 360 or the actual number of days in such other period of time,
respectively.

2.9 Fees.

(a) Crawford agrees to pay:

(i) to the Arrangers and Wells Fargo, for their own respective accounts and the
accounts of the Lenders (as applicable), on the Closing Date, the fees required
under the Fee Letter to be paid to them on the Closing Date, in the amounts due
and payable on the Closing Date as required by the terms thereof;

(ii) to the Administrative Agent, for the account of each Lender, a commitment
fee for each calendar quarter (or portion thereof) for the period from the
Closing Date to the Termination Date, at a per annum rate equal to the
Applicable Rate in effect for such fee from time to time during such quarter on
such Lender’s Applicable Percentage of the average daily aggregate Unutilized
Commitments (excluding clause (iii) of the definition thereof for purposes of
this Section 2.9(a)(ii) only), payable in arrears (A) on the last Business Day
of each calendar quarter, beginning with the first such day to occur after the
Closing Date, and (B) on the Termination Date; provided, however, that no
commitment fee shall accrue on the Unutilized Commitment of a Defaulting Lender
during any period that such Lender shall be a Defaulting Lender; and

(iii) to the Administrative Agent, for its own account, the annual
administrative fee described in the Fee Letter, on the terms, in the amount and
at the times set forth therein.

(b) Each Borrower agrees to pay:

(i) to the Administrative Agent, for the account of each Lender, a letter of
credit fee for each calendar quarter (or portion thereof) in respect of all
Letters of Credit issued for the account of such Borrower outstanding during
such quarter, at a per annum rate equal to the Applicable Rate in effect from
time to time during such quarter for LIBOR Loans, on such Lender’s ratable share
(based on the proportion that its Commitment bears to the aggregate Commitments)
of the Dollar Amount of the daily

 

50



--------------------------------------------------------------------------------

average aggregate Stated Amount of such Letters of Credit, payable in arrears
(i) on the last Business Day of each calendar quarter, beginning with the first
such day to occur after the Closing Date, and (ii) on the later of the
Termination Date and the date of termination of the last outstanding Letter of
Credit; provided, however, that any letter of credit Fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the applicable Issuing Bank pursuant to Section 3.1(a) shall be payable, to the
maximum extent permitted by applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Applicable Percentages allocable
to such Letter of Credit pursuant to Section 2.20(a)(iv), with the balance of
such fee, if any, payable to the applicable Issuing Bank for its own account;

(ii) to each Issuing Bank, for its own account, any fronting fee required, under
any Fee Letter between such Borrower and such Issuing Bank, to be paid to such
Issuing Bank with respect to each Letter of Credit issued for the account of
such Borrower by such Issuing Bank, in the amounts due and at the times due as
required by the terms thereof; and

(iii) to each Issuing Bank, for its own account, such transfer fees and other
fees and charges incurred in connection with the issuance and administration of
each Letter of Credit issued for the account of such Borrower by such Issuing
Bank as are customarily charged from time to time by such Issuing Bank for the
performance of such services in connection with similar letters of credit, or as
may be otherwise agreed to by such Issuing Bank, but without duplication of
amounts payable under Section 2.9(b)(ii).

2.10 Interest Periods. Concurrently with the giving of a Notice of Borrowing or
Notice of Conversion/Continuation in respect of any Borrowing comprising Base
Rate Loans to be converted into, or LIBOR Loans to be continued as, LIBOR Loans,
the applicable Borrower shall have the right to elect, pursuant to such notice,
the interest period (each, an “Interest Period”) to be applicable to such LIBOR
Loans, which Interest Period shall, at the option of such Borrower, be a one,
two, three or six-month period; provided, however, that:

(i) all LIBOR Loans comprising a single Borrowing shall at all times have the
same Interest Period;

(ii) the initial Interest Period for any LIBOR Loan shall commence on the date
of the Borrowing of such LIBOR Loan (including the date of any continuation of,
or conversion into, such LIBOR Loan), and each successive Interest Period
applicable to such LIBOR Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

(iii) LIBOR Loans may not be outstanding under more than 14 separate Interest
Periods at any one time (for which purpose Interest Periods of different
durations shall be deemed to be separate even if they are coterminous);

(iv) if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the next preceding Business Day;

 

51



--------------------------------------------------------------------------------

(v) a Borrower may not select any Interest Period that expires after the
Maturity Date;

(vi) if any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month during which such Interest Period would
otherwise expire, such Interest Period shall expire on the last Business Day of
such calendar month; and

(vii) a Borrower may not select any Interest Period (and consequently, no LIBOR
Loans shall be made) if a Default or Event of Default shall have occurred and be
continuing at the time of such Notice of Borrowing or Notice of
Conversion/Continuation with respect to any Borrowing.

2.11 Conversions and Continuations.

(a) Any Borrower shall have the right, on any Business Day occurring on or after
the Closing Date, to elect (i) to convert all or a portion of the outstanding
principal amount of any of its Base Rate Loans into LIBOR Loans, or to convert
any of its LIBOR Loans the Interest Periods for which end on the same day into
Base Rate Loans, or (ii) upon the expiration of any Interest Period, to continue
all or a portion of the outstanding principal amount of any of its LIBOR Loans
the Interest Periods for which end on the same day for an additional Interest
Period; provided that, in each case, (u) a Borrowing denominated in one Currency
may not be continued as, or converted into, a Borrowing denominated in a
different Currency; (v) a Borrowing of LIBOR Loans denominated in a Foreign
Currency may not be converted into a Borrowing of a different Type; (w) (1) any
conversion of LIBOR Loans into Base Rate Loans shall involve an aggregate
principal amount of not less than $1,000,000 and, if greater, an integral
multiple of $500,000 in excess thereof, (2) any conversion of Base Rate Loans
into, or continuation of, LIBOR Loans shall involve an aggregate principal
amount of not less than $1,000,000 and, if greater, an integral multiple of
$500,000 in excess thereof; and (3) no partial conversion of LIBOR Loans made
pursuant to a single Borrowing shall reduce the outstanding principal amount of
LIBOR Loans made pursuant to such Borrowing to less than $1,000,000 or to any
greater amount not an integral multiple of $500,000 in excess thereof;
(x) except as otherwise provided in Section 2.16(f), LIBOR Loans may be
converted into Base Rate Loans only on the last day of the Interest Period
applicable thereto (and, in any event, if a LIBOR Loan is converted into a Base
Rate Loan on any day other than the last day of the Interest Period applicable
thereto, the applicable Borrower shall pay, upon such conversion, all amounts
required under Section 2.18 to be paid as a consequence thereof); (y) no
conversion or continuation shall be permitted with regard to Swingline Loans;
and (z) no conversion of Base Rate Loans into LIBOR Loans or continuation of
LIBOR Loans shall be permitted during the continuance of a Default or Event of
Default.

 

52



--------------------------------------------------------------------------------

(b) A Borrower shall make each such election by giving the Administrative Agent
written notice not later than 12:00 p.m., Charlotte time, (i) three Business
Days prior to the intended effective date of any conversion of Base Rate Loans
into LIBOR Loans or continuation of LIBOR Loans denominated in Dollars,
(ii) four Business Days prior to the intended effective date of any continuation
of LIBOR Loans denominated in a Foreign Currency, or (iii) two Business Days
prior to the intended effective date of any conversion of LIBOR Loans into Base
Rate Loans. Each such notice (each, a “Notice of Conversion/Continuation”) shall
be irrevocable, shall be given in the form of Exhibit B-3 and shall specify
(x) the date of such conversion or continuation (which shall be a Business Day),
(y) in the case of a conversion into, or a continuation of, LIBOR Loans, the
Interest Period to be applicable thereto, and (z) the aggregate amount, Currency
and Type of the Loans being converted or continued. Upon the receipt of a Notice
of Conversion/Continuation, the Administrative Agent shall promptly notify each
applicable Lender of the proposed conversion or continuation. If any Borrower
shall fail to deliver a timely Notice of Conversion/Continuation as provided
herein (1) with respect to any of its outstanding LIBOR Loans denominated in
Dollars, then such LIBOR Loans shall automatically be converted to Base Rate
Loans upon the expiration of the then current Interest Period applicable thereto
(unless repaid pursuant to the terms hereof) or (2) with respect to any of its
outstanding LIBOR Loans denominated in a Foreign Currency, then such LIBOR Loans
shall be automatically continued as LIBOR Loans denominated in such Foreign
Currency with an Interest Period of one month upon the expiration of the then
current Interest Period applicable thereto. If a Borrower shall have failed to
select in a Notice of Conversion/Continuation the duration of the Interest
Period to be applicable to any conversion into, or continuation of, LIBOR Loans,
then such Borrower shall be deemed to have selected an Interest Period with a
duration of one month.

2.12 Method of Payments; Computations; Apportionment of Payments.

(a) Unless the applicable Borrower expressly specifies otherwise, all payments
and reimbursements made by such Borrower shall be made for the account of such
Borrower. All payments and reimbursements by a Borrower hereunder shall be made
without setoff, counterclaim or other defense, in the applicable Currency and in
immediately available funds to the Administrative Agent, for the account of the
Lenders or Issuing Banks entitled to such payment or the Administrative Agent or
the Swingline Lender, as the case may be (except as otherwise expressly provided
herein as to payments required to be made directly to an Issuing Bank or the
Lenders) in accordance with the applicable Payment Instructions prior to
(i) (A) with respect to a payment denominated in Japanese Yen, 9:00 a.m., Tokyo
time, (B) with respect to a payment denominated in Australian Dollars, 9:00
a.m., Sydney time, or (C) with respect to a payment denominated in any other
Forward Foreign Currency, 9:00 a.m., local time for the central bank of the
issuing jurisdiction of such Forward Foreign Currency, (ii) with respect to a
payment denominated in any other Foreign Currency, 1:00 p.m., London time, or
(iii) with respect to a payment denominated in Dollars, 2:00 p.m., Charlotte
time. Any payment made as required hereinabove, but after the applicable time
specified above, shall be deemed to have been made on the next succeeding
Business Day. If any payment falls due on a day that is not a Business Day, then
such due date shall be extended to the next succeeding Business Day (except in
the case of LIBOR Loans to which the provisions of Section 2.10(iv) are
applicable), and such extension of time shall then be included in the
computation of payment of interest, fees or other applicable amounts.

 

53



--------------------------------------------------------------------------------

(b) The Administrative Agent will distribute to the Lenders like amounts
relating to payments made to the Administrative Agent for the account of the
Lenders as follows: (i) if the payment is received by (A) (1) with respect to a
payment denominated in Japanese Yen, 9:00 a.m., Tokyo time, (2) with respect to
a payment denominated in Australian Dollars, 9:00 a.m., Sydney time, or (3) with
respect to a payment denominated in any other Forward Foreign Currency, 9:00
a.m., local time for the central bank of the issuing jurisdiction of such
Forward Foreign Currency, (B) with respect to a payment denominated in any other
Foreign Currency, 1:00 p.m., London time, or (C) with respect to a payment
denominated in Dollars, 2:00 p.m., Charlotte time, in immediately available
funds, then the Administrative Agent shall make available to each relevant
Lender on the same date, by wire transfer of immediately available funds, such
Lender’s ratable share of such payment (based on the percentage that the amount
of the relevant payment owing to such Lender bears to the total amount of such
payment owing to all of the relevant Lenders); and (ii) if such payment is
received after the applicable time specified in clause (i), or in other than
immediately available funds, then the Administrative Agent shall make available
to each relevant Lender its ratable share of such payment by wire transfer of
immediately available funds on the next succeeding Business Day (or in the case
of uncollected funds, as soon as practicable after collected). Notwithstanding
the foregoing or any contrary provision hereof, if any Lender shall fail to make
any payment required to be made by it hereunder to the Administrative Agent, an
Issuing Bank or the Swingline Lender, then the Administrative Agent may, in its
discretion, apply any amounts thereafter received by the Administrative Agent
for the account of such Lender to satisfy such Lender’s obligations to the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be, until all such unsatisfied obligations are fully paid. If the Administrative
Agent shall not have made a required distribution to the appropriate Lenders as
required hereinabove after receiving a payment for the account of such Lenders,
the Administrative Agent shall pay to each such Lender, on demand, its ratable
share of such payment with interest thereon at the Federal Funds Rate for each
day from the date such amount was required to be disbursed by the Administrative
Agent until the date repaid to such Lender. The Administrative Agent shall
distribute to each Issuing Bank like amounts relating to payments made to the
Administrative Agent for the account of such Issuing Bank in the same manner,
and subject to the same terms and conditions, as set forth hereinabove with
respect to distributions of amounts to the Lenders.

(c) Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
such Issuing Bank, as the case may be, the amount due. In such event, if the
applicable Borrower has not in fact made such payment, then each of the Lenders
or such Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(d) All computations of interest and fees hereunder (including computations of
the Reserve Requirement) shall be made on the basis of a year consisting of
(i) in the case of interest on Base Rate Loans based on the prime commercial
lending rate of the Administrative Agent or on LIBOR Loans denominated in
Sterling, 365/366 days, as the case may be, or (ii) in all other instances, 360
days; and in each case under clause (i) or (ii) above, with regard to the actual
number of days (including the first day, but excluding the last day) elapsed.

 

54



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this Agreement or any other Credit
Document to the contrary, all amounts collected or received by the
Administrative Agent or any Lender (or any Security Trustee pursuant to any
Foreign Pledge Document, but subject to any rights of the Security Trustee under
such Foreign Pledge Document) from Crawford, any U.S. Subsidiary or any
Disregarded Foreign Subsidiary after acceleration of the Loans pursuant to
Section 9.2 or in respect of any sale of, collection from or other realization
upon all or any part of the Collateral (other than the Foreign Collateral, but
subject to Section 2.12(g)) pursuant to the exercise by the Administrative Agent
or any Security Trustee of its remedies shall be applied by the Administrative
Agent as follows:

(i) first, to the payment of U.S. Obligations consisting of reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ and
consultants’ fees irrespective of whether such fees are allowed as a claim after
the occurrence of a Bankruptcy Event) of the Administrative Agent in connection
with enforcing the rights of the Lenders under the Credit Documents and any
protective advances made by the Administrative Agent with respect to the
Collateral under or in accordance with the terms of the Security Documents;

(ii) second, to the payment of U.S. Obligations consisting of fees owed to the
Administrative Agent hereunder or under any other Credit Document;

(iii) third, to the payment of all reasonable and documented out-of-pocket costs
and expenses (including reasonable attorneys’ and consultants’ fees irrespective
of whether such fees are allowed as a claim after the occurrence of a Bankruptcy
Event) of each of the Lenders in connection with enforcing its rights against
Crawford, any U.S. Subsidiary or any Disregarded Foreign Subsidiary under the
Credit Documents or otherwise with respect to the U.S. Obligations owing to such
Lender;

(iv) fourth, to the payment of all of the U.S. Obligations consisting of accrued
fees and interest (including fees incurred and interest accruing at the then
applicable rate after the occurrence of a Bankruptcy Event irrespective of
whether a claim for such fees incurred and interest accruing is allowed in such
proceeding);

(v) fifth, to the payment of the outstanding principal amount of the U.S.
Obligations (including the payment of any outstanding Reimbursement Obligations
and the obligation to Cash Collateralize L/C Exposure, in each case, to the
extent constituting U.S. Obligations), and including U.S. Obligations under
(A) any Hedge Agreement between Crawford, any U.S. Subsidiary or any Disregarded
Foreign Subsidiary and any Hedge Party (to the extent such Hedge Agreement is
required or permitted hereunder) and (B) any Cash Management Agreement between
Crawford, any U.S. Subsidiary or any Disregarded Foreign Subsidiary and any Cash
Management Bank;

 

55



--------------------------------------------------------------------------------

(vi) sixth, to the payment of Foreign Subsidiary Obligations remaining
outstanding, to be applied in accordance with Section 2.12(f);

(vii) seventh, to the payment of all other Obligations and other obligations
that shall have become due and payable under the Credit Documents or otherwise
and not repaid; and

(viii) eighth, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.

In carrying out the foregoing, (x) all amounts shall be apportioned ratably
among the Lenders (and Hedge Parties and Cash Management Banks, as applicable)
in proportion to the amounts of such principal, interest, fees or other U.S.
Obligations owed to them respectively pursuant to clauses (iii) through
(vii) above; and (y) to the extent that any amounts available for distribution
pursuant to clause (v) above are attributable to the issued but undrawn amount
of outstanding Letters of Credit, such amounts shall be held by the
Administrative Agent to Cash Collateralize L/C Exposure pursuant to Section 3.8.

(f) Notwithstanding any other provision of this Agreement or any other Credit
Document to the contrary, all amounts collected or received by the
Administrative Agent or any Lender (or any Security Trustee pursuant to any
Foreign Pledge Document, but subject to any rights of the Security Trustee under
such Foreign Pledge Document) from any Foreign Subsidiary (other than a
Disregarded Foreign Subsidiary) after acceleration of the Loans pursuant to
Section 9.2 or in respect of any sale of, collection from or other realization
upon all or any part of the Foreign Collateral (subject to Section 2.12(g))
pursuant to the exercise by the Administrative Agent or any Security Trustee of
its remedies shall be applied by the Administrative Agent as follows:

(i) first, to the payment of Foreign Subsidiary Obligations consisting of
reasonable out-of-pocket costs and expenses (including reasonable attorneys’ and
consultants’ fees irrespective of whether such fees are allowed as a claim after
the occurrence of a Bankruptcy Event) of the Administrative Agent in connection
with enforcing the rights of the Lenders under the Credit Documents and any
protective advances made by the Administrative Agent with respect to the Foreign
Collateral under or in accordance with the terms of the Security Documents;

(ii) second, to the payment of Foreign Subsidiary Obligations consisting of fees
owed to the Administrative Agent hereunder or under any other Credit Document;

(iii) third, to the payment of all reasonable and documented out-of-pocket costs
and expenses (including reasonable attorneys’ and consultants’ fees irrespective
of whether such fees are allowed as a claim after the occurrence of a Bankruptcy
Event) of each of the Lenders in connection with enforcing its rights against
the Foreign Subsidiaries (other than the Disregarded Foreign Subsidiaries) under
the Credit Documents or otherwise with respect to the Foreign Subsidiary
Obligations owing to such Lender;

 

56



--------------------------------------------------------------------------------

(iv) fourth, to the payment of all of the Foreign Subsidiary Obligations
consisting of accrued fees and interest (including fees incurred and interest
accruing at the then applicable rate after the occurrence of a Bankruptcy Event
irrespective of whether a claim for such fees incurred and interest accruing is
allowed in such proceeding);

(v) fifth, to the payment of the outstanding principal amount of the Foreign
Subsidiary Obligations (including the payment of any outstanding Reimbursement
Obligations and the obligation to Cash Collateralize L/C Exposure, in each case,
to the extent constituting Foreign Subsidiary Obligations), and including
Obligations under (A) any Hedge Agreement between any Foreign Subsidiary (other
than a Disregarded Foreign Subsidiary) and any Hedge Party (to the extent such
Hedge Agreement is required or permitted hereunder) and (B) any Cash Management
Agreement between any Foreign Subsidiary (other than a Disregarded Foreign
Subsidiary) and any Cash Management Bank;

(vi) sixth, to the payment of all other Foreign Subsidiary Obligations and other
obligations of a Foreign Subsidiary that shall have become due and payable under
the Credit Documents or otherwise and not repaid; and

(vii) seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus (subject to Section 2.12(g)).

In carrying out the foregoing, (x) all amounts shall be apportioned ratably
among the Lenders (and Hedge Parties and Cash Management Banks, as applicable)
in proportion to the amounts of such principal, interest, fees or other Foreign
Subsidiary Obligations owed to them respectively pursuant to clauses (iii)
through (vi) above; and (y) to the extent that any amounts available for
distribution pursuant to clause (v) above are attributable to the issued but
undrawn amount of outstanding Letters of Credit, such amounts shall be held by
the Administrative Agent to Cash Collateralize L/C Exposure pursuant to
Section 3.8.

(g) Proceeds from any sale of, collection from or other realization of any
Foreign Collateral pursuant to the exercise by the Administrative Agent or any
Security Trustee of its remedies shall be applied only to the Foreign Subsidiary
Obligations in accordance with Section 2.12(f); provided, however, that if,
prior to the commencement of any rights or remedies with respect to the voting
Capital Stock issued by any Foreign Subsidiary constituting Foreign Collateral,
the Administrative Agent and any applicable Security Trustee shall have released
their respective Liens on a sufficient amount of voting Capital Stock of such
Foreign Subsidiary so that, at the time of the initial exercise of any right or
remedy against the voting Capital Stock of such Foreign Subsidiary, neither the
Administrative Agent nor any Security Trustee shall have a Lien on more than 65%
of the voting Capital Stock issued by such Foreign Subsidiary Borrower, then the
Administrative Agent or applicable Security Trustee may apply such proceeds of
such voting Capital Stock to U.S. Obligations in accordance with
Section 2.12(e). In addition, notwithstanding any provision set forth in this
Agreement or any Credit Document to the contrary, to the extent that the
Administrative Agent or any Security Trustee is not permitted to apply the
proceeds of any Foreign Collateral in accordance with Section 2.12(e) pursuant
to the immediately preceding sentence and there are surplus proceeds required to
be paid to the

 

57



--------------------------------------------------------------------------------

pledgor of such Foreign Collateral pursuant to Section 2.12(f)(vii), (i) no
payment to the pledgor of such Foreign Collateral of any surplus proceeds shall
be made to a deposit account in which the Administrative Agent, any Security
Trustee or any Lender has any Lien or right of setoff and (ii) such pledgor
shall not have any obligation to maintain any such surplus proceeds in any
deposit account in which the Administrative Agent or any Security Trustee shall
have a Lien. The Administrative Agent may, with the consent of the Required
Lenders, or shall, at the direction of the Required Lenders, release, and direct
each Security Trustee to release, such Liens as are contemplated to be released
by this Section 2.12(g) to permit application of proceeds in accordance
Section 2.12(e).

(h) All monies received by Wells Fargo, in its capacity as Administrative Agent
or as any Security Trustee, except for monies received by any Security Trustee
under or pursuant to any Foreign Pledge Document, shall be deemed received by
Wells Fargo in its capacity as Administrative Agent.

2.13 Recovery of Payments.

(a) Each Borrower agrees if such Borrower makes a payment or payments to or for
the account of the Administrative Agent, the Swingline Lender, any Lender or any
Issuing Bank, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any Debtor Relief Law,
common law or equitable cause (whether as a result of any demand, settlement,
litigation or otherwise), then, to the extent of such invalidation, declaration,
setting aside or repayment, the Obligation intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
received.

(b) If any amounts distributed by the Administrative Agent to any Lender or any
Issuing Bank are subsequently returned or repaid by the Administrative Agent to
a Borrower, its representative or successor in interest, or any other Person,
whether by court order, by settlement approved by the Lender in question, or
pursuant to applicable Requirements of Law, such Lender or Issuing Bank shall,
promptly upon receipt of notice thereof from the Administrative Agent, pay the
Administrative Agent such amount. If any such amounts are recovered by the
Administrative Agent from a Borrower, its representative or successor in
interest or such other Person, the Administrative Agent shall redistribute such
amounts to the Lenders or the applicable Issuing Bank on the same basis as such
amounts were originally distributed.

2.14 Use of Proceeds. The proceeds of the Loans shall be used (i) to repay the
Existing Senior Credit Facilities and the other Terminating Indebtedness in
full, (ii) to pay or reimburse permitted fees and expenses in connection with
the transactions contemplated by the Credit Documents and (iii) to provide for
working capital and general corporate purposes and in accordance with the terms
and provisions of this Agreement (including to finance Capital Expenditures,
Permitted Acquisitions, Investments and Restricted Payments to the extent
permitted under, and in accordance with the terms and provisions of, this
Agreement).

 

58



--------------------------------------------------------------------------------

2.15 Pro Rata Treatment.

(a) Except in the case of Swingline Loans, all fundings, continuations and
conversions of Loans shall be made by the Lenders pro rata on the basis of their
respective Commitments to provide Loans (in the case of the funding of Loans
pursuant to Section 2.2) or on the basis of their respective outstanding Loans
(in the case of continuations and conversions of Loans pursuant to Section 2.11,
and additionally in all cases if the Commitments have expired or have been
terminated). All payments on account of principal of or interest on any Loans,
fees or any other Obligations owing to or for the account of any one or more
Lenders shall be apportioned ratably among such Lenders in proportion to the
amounts of such principal, interest, fees or other Obligations owed to them
respectively.

(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other Obligations hereunder (other than as a result of a right of
setoff exercised by a Lender in the ordinary course of business in respect of
any fees or expenses owed under any Cash Management Agreement) resulting in such
Lender receiving payment of a proportion of the aggregate amount of its Loans to
a Borrower and accrued interest thereon or other such Obligations owed by a
Borrower greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (i) notify the Administrative
Agent of such fact and (ii) purchase (for cash at face value) participations in
the Loans to the applicable Borrower and such other Obligations owed by the
applicable Borrower of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them by such
Borrower; provided that (A) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (B) the provisions of this Section 2.15(b) shall
not be construed to apply to (x) any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender) or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in Reimbursement
Obligations or Swingline Loans to any assignee or Participant, other than to a
Borrower or any Subsidiary thereof (as to which the provisions of this
Section 2.15(b) shall apply). Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation. If, under any applicable Debtor
Relief Laws, any Lender receives a secured claim in lieu of a setoff to which
this Section 2.15(b) applies, then such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section 2.15(b) to share in the
benefits of any recovery on such secured claim.

 

59



--------------------------------------------------------------------------------

2.16 Increased Costs; Change in Circumstances; Illegality.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except the Reserve Requirement reflected in the LIBOR Rate) or any Issuing
Bank;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
LIBOR Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any LIBOR Loan or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender, such Issuing Bank or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Bank or such other Recipient hereunder (whether of
principal, interest or any other amount), then, upon request of such Lender,
such Issuing Bank or such other Recipient, the applicable Borrower shall pay to
such Lender, such Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, such Issuing Bank
or such other Recipient, as the case may be, for such additional costs incurred
or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law affecting
such Lender or Issuing Bank or any Lending Office of such Lender or Issuing Bank
or such Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies and the policies of such Lender’s or Issuing
Bank’s holding company with respect to capital adequacy), then from time to time
Crawford shall pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.

 

60



--------------------------------------------------------------------------------

(c) A certificate of a Lender or any Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in Section 2.16(a) or 2.16(b) and
delivered to the applicable Borrower shall be conclusive absent manifest error.
The applicable Borrower shall pay such Lender or Issuing Bank, as the case may
be, the amount shown as due on any such certificate within ten days after
receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to the foregoing provisions of this Section 2.16 shall not
constitute a waiver of such Lender’s or Issuing Bank’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or any Issuing Bank pursuant to the foregoing provisions of this
Section 2.16 for any increased costs incurred or reductions suffered more than
120 days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the applicable Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 120-day period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) If, on or prior to the first day of any Interest Period, (x) the
Administrative Agent shall have determined that adequate and reasonable means do
not exist for ascertaining the applicable LIBOR Rate for such Interest Period or
(y) the Administrative Agent shall have received written notice from the
Required Lenders of their determination that the rate of interest referred to in
the definition of “LIBOR Rate” upon the basis of which the Adjusted LIBOR Rate
for LIBOR Loans for such Interest Period is to be determined will not adequately
and fairly reflect the cost to such Lenders of making or maintaining LIBOR Loans
during such Interest Period, the Administrative Agent shall forthwith so notify
the Borrowers and the Lenders. Upon such notice, (i) all outstanding LIBOR Loans
shall automatically, on the expiration date of the respective Interest Periods
applicable thereto (unless then repaid in full), be converted into Base Rate
Loans; (ii) the obligation of the Lenders to make, to convert Base Rate Loans
into, or to continue LIBOR Loans shall be suspended (including with respect to
any Borrowing for which the Administrative Agent has received a Notice of
Borrowing but for which the Borrowing Date has not arrived); and (iii) any
Notice of Borrowing or Notice of Conversion/Continuation then pending or given
at any time thereafter with respect to LIBOR Loans shall be deemed to be a
request for Base Rate Loans; in each case until the Administrative Agent or the
Required Lenders, as the case may be, shall have determined that the
circumstances giving rise to such suspension no longer exist (and the Required
Lenders, if making such determination, shall have so notified the Administrative
Agent), and the Administrative Agent shall have so notified the Borrowers and
the Lenders.

(f) Notwithstanding any other provision in this Agreement, if, at any time after
the Closing Date and from time to time, any Lender shall have determined in good
faith that the introduction of or any change in any applicable law, rule or
regulation or in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance with any guideline or request from any such Governmental
Authority (whether or not having the force of law), has or would have the effect
of making it unlawful for such Lender to make or to continue to make or maintain
LIBOR Loans, such

 

61



--------------------------------------------------------------------------------

Lender shall forthwith so notify the Administrative Agent and the Borrowers.
Upon such notice, (i) each of such Lender’s outstanding LIBOR Loans shall
automatically, on the expiration date of the respective Interest Period
applicable thereto (or, to the extent any such LIBOR Loan may not lawfully be
maintained as a LIBOR Loan until such expiration date, upon such notice) and to
the extent not sooner prepaid, be converted into a Base Rate Loan; (ii) the
obligation of such Lender to make, to convert Base Rate Loans into, or to
continue, LIBOR Loans shall be suspended (including with respect to any
Borrowing for which the Administrative Agent has received a Notice of Borrowing
but for which the Borrowing Date has not arrived); and (iii) any Notice of
Borrowing or Notice of Conversion/Continuation then pending or given at any time
thereafter with respect to LIBOR Loans shall, as to such Lender, be deemed to be
a request for a Base Rate Loan; in each case until such Lender shall have
determined that the circumstances giving rise to such suspension no longer exist
and shall have so notified the Administrative Agent, and the Administrative
Agent shall have so notified the Borrowers.

2.17 Taxes.

(a) For purposes of this Section 2.17, the term “Lender” includes any Issuing
Bank.

(b) Any and all payments by or on account of any obligation of any Credit Party
under any Credit Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by such
Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.17) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(c) Each Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, all Other Taxes.

(d) Each Borrower shall, jointly and severally, indemnify each Recipient, within
ten days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.17) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the applicable Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

62



--------------------------------------------------------------------------------

(e) Each Lender shall severally indemnify the Administrative Agent, within ten
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the applicable Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of such Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 11.6(e)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to off set and
apply any and all amounts at any time owing to such Lender under any Credit
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
Section 2.17(e).

(f) With respect to each payment of Taxes by any Borrower to a Governmental
Authority pursuant to this Section 2.17, such Borrower shall deliver to the
Administrative Agent a copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent, in
each case as soon as practicable after receiving the same.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to any
Borrower and the Administrative Agent, at the time or times reasonably requested
by such Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by such Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by any Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by such
Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.17(g)(ii)(A), 2.17(g)(ii)(B) and 2.17(g)(ii)(D)) shall
not be required if in such Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

 

63



--------------------------------------------------------------------------------

(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

 

64



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the Closing Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify such Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.17 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 2.17(h) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.17(h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 2.17(h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This Section 2.17(h) shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.

 

65



--------------------------------------------------------------------------------

(i) Indirect Tax.

(i) All payments to be made by any Credit Party under or in connection with any
Credit Document have been calculated without regard to Indirect Tax. If all or
part of any such payment is the consideration for a taxable supply or chargeable
with Indirect Tax and such payment is not expressly stated to include Indirect
Tax, then, concurrently with when the Credit Party makes such payment:

(A) it shall pay to the applicable Recipient an additional amount equal to such
payment (or part) multiplied by the appropriate rate of Indirect Tax; and

(B) the applicable Recipient will promptly provide to such Credit Party a tax
invoice complying with the relevant law relating to such Indirect Tax.

If the additional amount referred to in clause (i) differs from the amount of
Indirect Tax payable by the applicable Recipient, the parties will adjust the
additional amount accordingly and the Recipient will promptly provide to the
Credit Party a tax invoice or adjustment note complying with the relevant law
relating to that Indirect Tax.

(ii) If any Credit Document requires any Credit Party to reimburse any Recipient
for any costs or expenses, such Credit Party shall, concurrently with such
reimbursement, pay and indemnify such Recipient against all Indirect Tax
incurred by such Recipient in respect of the costs or expenses to the extent
that such Recipient is not entitled to repayment or credit in respect of such
Indirect Tax.

(j) UK Relevant Entity Provisions.

(i) Notwithstanding anything to the contrary set forth in this Section 2.17, any
Credit Party who is a UK Relevant Entity is not required to pay additional
amounts to a Lender (other than a new Lender pursuant to a request by a Borrower
under Section 2.19) pursuant to this Section 2.17 in respect of any Tax that is
required by the United Kingdom to be withheld from a payment if at the time the
payment falls due (i) the relevant Lender is not a UK Qualifying Lender and such
Tax would not have been required to be withheld had such Lender been a UK
Qualifying Lender unless the reason that such Lender is not a UK Qualifying
Lender is a change after the date on which it became a Lender under this
Agreement in (or in the interpretation, administration or application of) any
law or double taxation agreement or any published practice or published
concession of any relevant taxing Governmental Authority; (ii) the relevant
Lender is a UK Qualifying Lender solely by virtue of clause (ii) of the
definition of “UK Qualifying Lender” and (A) an officer of HM Revenue & Customs
has given (and not revoked) a direction (a “Direction”) under section 931 of the
UK ITA that relates to the payment, (B) such Lender has received from such
Credit Party making such payment a certified copy of such Direction and (C) such
payment could have been made to such Lender without any withholding or deduction
if such Direction had not been made; (iii) the relevant Lender is a UK
Qualifying Lender solely by virtue of paragraph (ii) of

 

66



--------------------------------------------------------------------------------

the definition of “UK Qualifying Lender” and (A) the relevant Lender has not
given a UK Tax Confirmation to such Credit Party and (B) the payment could have
been made to such Lender without any withholding or deduction if such Lender had
given a UK Tax Confirmation to such Credit Party, on the basis that the UK Tax
Confirmation would have enabled such Credit Party to have formed a reasonable
belief that the payment was an “excepted payment” for the purpose of section 930
of the UK ITA; or (iv) the relevant Lender is a UK Treaty Lender and such Credit
Party is able to demonstrate that such Tax is required to be withheld as a
result of the failure of the relevant Lender to comply with its obligations
under this Section 2.17(j)(i). Any Lender that is a Lender in respect of a Loan
to the UK Borrower and that is not, or ceases to be, a UK Qualifying Lender, for
whatever reason, shall promptly notify the Administrative Agent and the UK
Borrower.

(ii) In relation to all payments to be made to a UK Treaty Lender by any Credit
Party who is a UK Relevant Entity, such Lender shall cooperate with such Credit
Party in completing any procedural formalities necessary for such Credit Party
to obtain authorization to make such a payment without a deduction or
withholding for or on account of UK Taxes including, to the extent applicable,
making and filing an appropriate application for relief under a double taxation
agreement. Nothing in this Section 2.17(j)(ii) shall require a UK Treaty Lender
to (x) register under the HMRC DT Treaty Passport scheme or (y) apply the HMRC
DT Treaty Passport scheme to any Loan if it has so registered.

(iii) If a UK Treaty Lender wishes the HMRC DT Treaty Passport Scheme to apply
to this Agreement, it shall include an indication to that effect by including
its scheme reference number and jurisdiction of tax residence opposite its name
on Schedule 1.1(a) and the UK Borrower shall file a duly completed DTTP2 in
respect of such Lender with HM Revenue & Customs within 30 days of the Closing
Date and shall promptly provide such UK Treaty Lender with a copy of such
filing.

(iv) Any new Lender under an Assignment and Assumption that is a UK Treaty
Lender that holds a passport under the HMRC DT Treaty Passport Scheme, and which
then wishes the HMRC DT Treaty Passport Scheme to apply to this Agreement, shall
include an indication to that effect (for the benefit of the Administrative
Agent and without liability to the UK Borrower) in such Assignment and
Assumption by including therein its scheme reference number and its jurisdiction
of tax residence. The UK Borrower shall file a duly completed form DTTP2 in
respect of each new Lender complies with the previous sentence with HM Revenue &
Customs within 30 days of date of the applicable Assignment and Assumption and
shall promptly provide such Lender with a copy of such filing.

(k) Australian Borrower Provisions. Notwithstanding anything to the contrary set
forth in this Section 2.17, the Australian Borrower is not required to pay
additional amounts to a Lender (other than a new Lender pursuant to a request by
a Borrower under Section 2.19) pursuant to this Section 2.17 in respect of any
Tax that is required by Australia to be withheld from a payment:

(i) If at the time the payment falls due:

 

67



--------------------------------------------------------------------------------

(A) the relevant Lender is not an Australian Qualifying Lender and such Tax
would not have been required to be withheld had such Lender been an Australian
Qualifying Lender unless the reason that such Lender is not an Australian
Qualifying Lender is a change after the date on which it became a Lender under
this Agreement in (or in the interpretation, administration or application of)
any law or double taxation agreement or any published practice or published
concession of any relevant Governmental Authority; or

(B) the relevant Lender is an Australian Treaty Lender and the Australian
Borrower is able to demonstrate that such Tax is required to be withheld as a
result of the failure of the relevant Lender to comply with its obligations
under this Section 2.17(k)(i).

Any Lender that is a Lender in respect of a Loan to the Australian Borrower and
that is not, or ceases to be, an Australian Qualifying Lender, for whatever
reason, shall promptly notify the Administrative Agent and the Australian
Borrower. In relation to all payments to be made to an Australian Treaty Lender
by the Australian Borrower, such Lender shall cooperate, to the extent it is
able to do so, with the Australian Borrower in completing any procedural
formalities necessary for the Australian Borrower to obtain authorization to
make such a payment without a deduction or withholding for or on account of
Australian Taxes including, to the extent applicable, making and filing an
appropriate application for relief under a double taxation agreement; or

(ii) to the extent that the relevant deduction or withholding would not have
arisen if the Lender had provided the Australian Borrower with its tax file
number, Australian Business Number or other exemption details.

(l) Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

2.18 Compensation. Each Borrower will compensate each Lender upon demand for all
losses, expenses and liabilities (including any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund or maintain LIBOR Loans) that such Lender may
incur or sustain (i) if for any reason (other than a default by such Lender) a
Borrowing or continuation of, or conversion into, a LIBOR Loan to such Borrower
does not occur on a date specified therefor in a Notice of Borrowing or Notice
of Conversion/Continuation as a result of any action or inaction by a Borrower;
(ii) if any repayment, prepayment or conversion of any LIBOR Loan to such
Borrower occurs on a date other than the last day of an Interest Period
applicable thereto (including as a consequence of any assignment made pursuant
to Section 2.19(a) or any acceleration of the maturity of the Loans pursuant to
Section 9.2); (iii) if any prepayment of any LIBOR Loan to such Borrower is not
made on any date specified in a notice of prepayment given by such Borrower; or
(iv) as a consequence of any other failure by such Borrower to make any payments
with respect to any LIBOR Loan to such Borrower when due hereunder. Calculation
of all amounts payable to a Lender under this Section 2.18 shall be made as
though such Lender had actually funded its

 

68



--------------------------------------------------------------------------------

relevant LIBOR Loan through the purchase of a Eurodollar deposit bearing
interest at the LIBOR Rate in an amount equal to the amount of such LIBOR Loan,
having a maturity comparable to the relevant Interest Period; provided, however,
that each Lender may fund its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this Section 2.18. A certificate (which shall be in reasonable
detail) showing the bases for the determinations set forth in this Section 2.18
by any Lender as to any additional amounts payable pursuant to this Section 2.18
shall be submitted by such Lender to the applicable Borrower either directly or
through the Administrative Agent. Determinations set forth in any such
certificate made in good faith for purposes of this Section 2.18 of any such
losses, expenses or liabilities shall be conclusive absent manifest error.

2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.16, or requires any
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall (at the request of such Borrower) use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.16 or 2.17, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment requested by it.

(b) If any Lender requests compensation under Section 2.16, or if any Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant Section 2.17,
and, in each case, such Lender has declined or is unable to designate a
different Lending Office in accordance with Section 2.19(a), or if any Lender is
a Defaulting Lender or a Non-Consenting Lender, then Crawford may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.6), all of its interests, rights (other than its existing rights to
payments pursuant to Section 2.16 or 2.17) and obligations under this Agreement
and the other Credit Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i) Crawford shall have paid to the Administrative Agent the assignment fee (if
any) specified in Section 11.6(b)(iv);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and any funded participations in Letters of
Credit not refinanced through a Borrowing of Revolving Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Credit Documents (including any amounts under Section 2.18) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the applicable Borrower (in the case of all other amounts);

 

69



--------------------------------------------------------------------------------

(iii) in the case of any such assignment resulting from a request for
compensation under Section 2.16 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv) such assignment does not conflict with applicable Requirements of Law; and

(v) in the case of any assignment resulting from a Lender becoming a Non-
Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Crawford to require such assignment and delegation cease
to apply. In the event any Lender fails to execute the assignment in connection
with an assignment pursuant to this Section 2.19, the Administrative Agent may,
but is not required to, upon two Business Days’ prior notice to such Lender,
execute such assignment on behalf of such Lender (provided that such Lender has
received all amounts to which it is entitled under this Section 2.19), and each
Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which shall be coupled with an interest) for such purpose.

2.20 Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders and in Section 11.5.

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article IX or otherwise) or
received by the Administrative Agent from such Defaulting Lender pursuant to
Section 9.3 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:

(A) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

(B) second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Banks or the Swingline Lender hereunder;

 

70



--------------------------------------------------------------------------------

(C) third, if so determined by the Administrative Agent or requested by any
Issuing Bank or the Swingline Lender, to be held as Cash Collateral for future
funding obligations of such Defaulting Lender in respect of any participation in
any Letter of Credit or Swingline Loan;

(D) fourth, as Crawford may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent;

(E) fifth, if so determined by the Administrative Agent and Crawford, to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement;

(F) sixth, to the payment of any amounts owing to the Lenders, any Issuing Bank
or the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Bank or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement;

(G) seventh, so long as no Default exists, to the payment of any amounts owing
to any Borrower as a result of any judgment of a court of competent jurisdiction
obtained by such Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and

(H) eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;

provided that if (x) such payment is a payment of the principal amount of any
Loans or any L/C Exposure in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.2 were satisfied or waived, then such payment shall be applied solely
to pay the Loans of, and obligations in respect of Letters of Credit owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or obligations in respect of Letters of Credit owed to,
such Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.20(a)(ii) shall be deemed paid by the applicable Borrower to such
Defaulting Lender for the applicable Obligations owing by such Borrower to such
Defaulting Lender and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 2.9(a)(ii) for any period during which such Lender is a
Defaulting Lender (and Crawford shall not be required to pay any such fee that
otherwise would have been required to have been paid to such Defaulting Lender).

 

71



--------------------------------------------------------------------------------

(B) Each Defaulting Lender shall be entitled to receive the letter of credit fee
pursuant to Section 2.9(b)(i) for any period during which such Lender is a
Defaulting Lender only to the extent allocable to its ratable share of the
Stated Amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.20(c).

(C) With respect to any letter of credit fee not required to be paid to any
Defaulting Lender pursuant to Section 2.20(a)(iii)(B), the applicable Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s L/C Exposure that has been reallocated to such Non-Defaulting Lender
pursuant to Section 2.20(a)(iv), (y) pay to the applicable Issuing Bank the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Bank’s Fronting Exposure to such Defaulting Lender and
(z) not be required to pay the remaining amount of any such fee.

(iv) All or any part of such Defaulting Lender’s L/C Exposure and Swingline
Exposure shall automatically (effective on the day such Lender becomes a
Defaulting Lender) be reallocated among the non-Defaulting Lenders in accordance
with their respective Credit Exposures (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) no Default shall
have occurred and be continuing (and, unless any Borrower shall have otherwise
notified the Administrative Agent at the time, each Borrower shall be deemed to
have represented and warranted that such condition is satisfied at such time)
and (y) such reallocation does not cause the Credit Exposure of any
non-Defaulting Lender to exceed such non-Defaulting Lender’s Commitment.

(v) If the reallocation described in Section 2.20(a)(iv) cannot, or can only
partially, be effected, the applicable Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, within two Business Days
following notice by the Administrative Agent, Cash Collateralize such Defaulting
Lender’s L/C Exposure and its Swingline Exposure (after giving effect to any
partial reallocation pursuant to Section 2.20(a)(iv)) in accordance with the
procedures set forth in Section 2.20(c).

(b) If each Borrower, the Administrative Agent, each Issuing Bank and the
Swingline Lender agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), such Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their respective Credit Exposures
(without giving effect to Section 2.20(a)(iv)), whereupon such Lender will cease
to

 

72



--------------------------------------------------------------------------------

be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of any Borrower
while such Lender was a Defaulting Lender; provided further that, except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

(c) At any time that there shall exist a Defaulting Lender, within two Business
Days upon the written request of the Administrative Agent, any Issuing Bank or
the Swingline Lender, the applicable Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.20(a)(iv) and any Cash
Collateral provided by the Defaulting Lender, which such Defaulting Lender may
provide in its discretion).

(i) All Cash Collateral (other than credit support not comprising funds subject
to deposit) shall be maintained in blocked, non-interest bearing deposit
accounts with the Administrative Agent. Each Borrower, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Banks and the Lenders (including the Swingline Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.20(c)(ii). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the applicable Borrower or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(ii) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 2.20 in respect of Letters of Credit or
Swingline Loans shall be held and applied to the satisfaction of the specific
L/C Exposure or Swingline Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein. Without limiting the foregoing, any Cash Collateral
provided pursuant to this Section 2.20(c) by any Foreign Subsidiary Borrower
shall only secure L/C Exposure related to Letters of Credit issued for the
account of a Foreign Subsidiary and Swingline Loans made to a Foreign Subsidiary
Borrower.

(iii) Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or other obligations shall be released promptly following
(i) the elimination of the applicable Fronting Exposure or other obligations
giving rise thereto (including by the termination of Defaulting Lender status of
the applicable Lender (or, as

 

73



--------------------------------------------------------------------------------

appropriate, its assignee)) or (ii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided, however, that
(x) Cash Collateral furnished by or on behalf of a Credit Party shall not be
released during the continuance of a Default (and following application as
provided in this Section 2.20 may be otherwise applied in accordance with
Section 2.15) and (y) the Person providing Cash Collateral and the applicable
Issuing Bank or Swingline Lender, as applicable, may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

(d) So long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall
not be required to fund any Swingline Loans unless it is satisfied that it will
have no Fronting Exposure after giving effect to such Swingline Loan and (ii) no
Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

2.21 Increase in Commitments.

(a) From time to time on and after the Closing Date and prior to the Termination
Date, Crawford may, upon at least 20 days’ notice to the Administrative Agent
(which shall promptly provide a copy of such notice to the Lenders), propose to
increase the aggregate amount of the Commitments by an amount which (i) is not
less than $25,000,000 and, if greater, an integral multiple of $5,000,000 in
excess thereof, with respect to any such request and (ii) when aggregated with
all prior and concurrent increases in the Commitments pursuant to this
Section 2.21, is not in excess of $100,000,000. Crawford may increase the
aggregate amount of the Commitments by (x) having another lender or lenders
(each, an “Additional Lender”) become party to this Agreement, (y) agreeing with
any Lender (with the consent of such Lender in its sole discretion) to increase
its Commitment hereunder (each, an “Increasing Lender”) or (z) a combination of
the procedures described in clauses (x) and (y) above; provided that no Lender
shall be obligated to increase its Commitment without its consent.

(b) Any increase in the Commitments pursuant to this Section 2.21 shall be
subject to satisfaction of the following conditions:

(i) Each Borrower shall deliver to the Administrative Agent a certificate dated
as of the applicable increase date duly executed by an Authorized Officer of
such Borrower certifying and attaching the resolutions adopted by such Borrower
approving or consenting to such increase;

(ii) Each of the representations and warranties contained in Article V qualified
as to materiality shall be true and correct and those not so qualified shall be
true and correct in all material respects, in each case on and as of the date of
such increase with the same effect as if made on and as of such date, both
immediately before and after giving effect to such increase (except to the
extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty shall be
true and correct as of such date);

 

74



--------------------------------------------------------------------------------

(iii) Immediately after giving effect to such increase and any Indebtedness to
be incurred in connection therewith, Crawford shall be in compliance with
Section 7.1 (determined on a Pro Forma Basis for the Reference Period then most
recently ended for which Crawford has delivered the financial statements
required by Section 6.1 (and a Compliance Certificate)); and

(iv) At the time of such increase, no Default or Event of Default shall have
occurred and be continuing or would result from such increase.

(c) Upon any increase in the amount of the Commitments pursuant to this
Section 2.21 (each, an “Additional Commitment”):

(i) Each Additional Lender and Increasing Lender shall enter into a Joinder
Agreement pursuant to which such Additional Lender or Increasing Lender shall,
as of the effective date of such increase, undertake an Additional Commitment
(or, in the case of an Increasing Lender, pursuant to which such Increasing
Lender’s Commitment shall be increased in the agreed amount on such date) and
such Additional Lender shall thereupon become (or, if an Increasing Lender,
continue to be) a “Lender” for all purposes hereof.

(ii) Each Borrower shall, as applicable, in coordination with the Administrative
Agent, repay outstanding Loans and incur additional Loans from other Lenders,
pursuant to a reallocation agreement or otherwise, so that the Lenders
participate in each Borrowing pro rata on the basis of their respective
Commitments (after giving effect to any increase in the Commitments pursuant to
this Section 2.21). Amounts payable under Section 2.18 as a result of the
actions required to be taken under this Section 2.21 shall be paid in full by
the applicable Borrower or Borrowers.

(iii) If any such Additional Lender is a Foreign Lender, such Additional Lender
shall deliver the forms required by Section 2.17.

(d) Each Additional Commitment shall be made on the same terms as the
Commitments in existence immediately prior to the date of such Additional
Commitment; provided, however, that (i) the interest rates, commitment fees and
upfront fees payable (collectively, the “Financing Terms”) pursuant to an
Additional Commitment may be different than those payable pursuant to the
Commitments in existence immediately prior to the date of such Additional
Commitment (such Commitments, the “Existing Commitments”); (ii) all Additional
Commitments made in connection with a single request by Crawford in accordance
with Section 2.21(a) shall be made on the same Financing Terms; and (iii) if any
Additional Commitment is made on Financing Terms more favorable (to the
applicable Lender) than are the Financing Terms of the Existing Commitments,
then the Financing Terms of the Existing Commitments shall be automatically
increased to the extent necessary to equal the Financing Terms of such
Additional Commitment, and each Borrower agrees to execute any amendments and
take any other actions that are reasonably requested by the Administrative Agent
to document such increase; provided further that, in determining the Financing
Terms of any Additional Commitment or the Existing Commitments, (x) upfront fees
payable under the Existing Commitments or any Additional Commitment in the
initial primary syndication thereof

 

75



--------------------------------------------------------------------------------

(with such upfront fees being equated to interest based on an assumed four-year
life-to-maturity) and the effects of any and all interest rate floors shall be
included; and (y) customary arrangement or commitment fees payable to the
Arrangers or any of their respective Affiliates in connection with the Existing
Commitments or to one or more arrangers or their respective Affiliates in
connection with any Additional Commitment shall be excluded.

2.22 Additional Reserve Costs.

(a) If and for so long as any Lender is required to make special deposits with
the Bank of England, to maintain reserve asset ratios or to pay fees, in each
case in respect of such Lender’s LIBOR Loans in any Foreign Currency, such
Lender may require a Borrower to pay, contemporaneously with each payment of
interest on each such LIBOR Loan, additional interest on such LIBOR Loan at a
rate per annum equal to the rate calculated in accordance with the formula and
in the manner set forth in Schedule 1.1(b).

(b) If and for so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements reflected in the
Reserve Requirement or in Section 2.22(a)) in respect of any of such Lender’s
LIBOR Loans in any Foreign Currency, such Lender may require a Borrower to pay,
contemporaneously with each payment of interest on each of such Lender’s LIBOR
Loans subject to such requirements, additional interest on such LIBOR Loan at a
rate per annum certified by such Lender to be its reasonable determination of
the cost to such Lender of complying with such requirements in relation to such
LIBOR Loan.

(c) Any additional interest owed pursuant to Section 2.22(a) or 2.22(b) shall be
determined by the Administrative Agent or the relevant Lender, which
determination shall be conclusive absent manifest error, and notified to the
applicable Borrower (with a copy to the Administrative Agent) in reasonable
detail at least five Business Days before each date on which interest is payable
for the relevant Loan, and such additional interest so notified to the
applicable Borrower by such Lender shall be payable to the Administrative Agent
for the account of such Lender on each date on which interest is payable for
such Loan.

2.23 Amend and Extend Transactions. At any time after the Closing Date, the
Borrowers and any Lender may agree, by notice to the Administrative Agent (each
such notice, an “Extension Notice”), to extend the Maturity Date of such
Lender’s Commitment to the extended maturity date specified in such Extension
Notice; provided that (i) the Borrowers shall have offered to all Lenders the
opportunity to participate in such extension on a pro rata basis and on the same
terms and conditions to each such Lender; (ii) no Default or Event of Default
shall have occurred and be continuing prior to or after giving effect to any
such extension; (iii) except as to interest rates, fees and final maturity date,
the extended Commitments shall have the same terms as the Commitments as of the
date of such Extension Notice; (iv) after giving effect to any such extension,
there shall be no more than two separate Maturity Dates in effect for all
Commitments; and (v) all documentation in respect of such extension shall be
consistent with the foregoing and in form and substance reasonably satisfactory
to the Administrative Agent and the Borrowers. In connection with any such
extension, the Borrowers and the Administrative Agent, with the approval of the
extending Lenders, may effect such

 

76



--------------------------------------------------------------------------------

amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the reasonable opinion of the Administrative Agent and
Crawford, to establish new tranches or sub-tranches in respect of the
Commitments so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and Crawford
in connection with the establishment of such new tranches or sub-tranches
(including to preserve the pro rata treatment of the extended and non-extended
tranches), in each case on terms consistent with this Section 2.23. Any
extension of the Commitments shall require the consent of each Issuing Bank and
the Swingline Lender to the extent that such extension provides for the issuance
of Letters of Credit or the borrowing of Swingline Loans at any time during such
extended period.

ARTICLE III

LETTERS OF CREDIT

3.1 Issuance. Subject to and upon the terms and conditions herein set forth, so
long as no Default or Event of Default has occurred and is continuing, any
Issuing Bank will, at any time and from time to time on and after the Closing
Date and prior to the earlier of (i) the L/C Maturity Date and (ii) the
Termination Date, and upon request by Crawford on behalf of a Borrower in
accordance with the provisions of Section 3.2, issue for the account of such
Borrower or its Subsidiaries one or more irrevocable standby or commercial
letters of credit denominated in any Currency and in a form customarily used or
otherwise approved by such Issuing Bank (together with all amendments,
modifications and supplements thereto, substitutions therefor and renewals and
restatements thereof, and together with the Existing Letters of Credit,
collectively, the “Letters of Credit”); provided that any Letter of Credit
requested to be issued for the account of a Foreign Subsidiary must be requested
by a Foreign Subsidiary Borrower (it being understood that such request may be
made by Crawford on behalf of such Foreign Subsidiary Borrower). The Stated
Amount of each Letter of Credit shall not be less than $100,000, or such lesser
amount as may be acceptable to the applicable Issuing Bank. Notwithstanding the
foregoing:

(a) No Letter of Credit shall be issued for the account of a Borrower or its
Subsidiaries if, after giving effect to such issuance, (i) the Dollar Amount of
the Stated Amount of such Letter of Credit, when added to the aggregate L/C
Exposure of the Lenders at such time, would exceed the L/C Subcommitment;
(ii) the Dollar Amount of the Stated Amount of such Letter of Credit, when added
to the Aggregate Credit Exposure, would exceed the aggregate Commitments at such
time; (iii) the Dollar Amount of the Stated Amount of such Letter of Credit,
when added to the Credit Extended to such Borrower at such time, would exceed
such Borrower’s Sublimit; or (iv) any Lender is at that time a Defaulting
Lender, unless the applicable Issuing Bank has entered into an arrangement,
including the delivery of Cash Collateral, satisfactory to such Issuing Bank (in
its sole discretion) with such Borrower or such Lender to eliminate such Issuing
Bank’s actual or potential Fronting Exposure (after giving effect to
Section 2.20(a)(iv)) with respect to such Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which such Issuing Bank has actual or potential
Fronting Exposure, as reasonably determined by such Issuing Bank;

 

77



--------------------------------------------------------------------------------

(b) Notwithstanding that a Letter of Credit issued or outstanding hereunder is
in support of any obligations of, or is for the account of, or otherwise will
benefit, a Subsidiary of any Borrower, such Borrower shall be obligated to
reimburse the applicable Issuing Bank hereunder for any and all drawings under
such Letter of Credit (and each Borrower hereby acknowledges that the issuance
of Letters of Credit for the benefit of its Subsidiaries inures to the benefit
of such Borrower and that such Borrower’s business derives substantial benefits
from the businesses of such Subsidiaries);

(c) No Letter of Credit shall be issued that by its terms expires later than the
L/C Maturity Date or, in any event, more than one year after its date of
issuance; provided, however, that a Letter of Credit may, if requested by a
Borrower, provide by its terms, and on terms acceptable to the applicable
Issuing Bank, for renewal for successive periods of one year or less (but not
beyond the L/C Maturity Date), unless and until the applicable Issuing Bank
shall have delivered a notice of nonrenewal to the beneficiary of such Letter of
Credit;

(d) No Issuing Bank shall be under any obligation to issue any Letter of Credit
if, at the time of such proposed issuance, (i) any order, judgment or decree of
any Governmental Authority or arbitrator shall purport by its terms to enjoin or
restrain such Issuing Bank from issuing such Letter of Credit, or any
Requirement of Law applicable to such Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Bank shall prohibit, or request that such Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such Issuing Bank with respect to such
Letter of Credit any restriction or reserve or capital requirement (for which
such Issuing Bank is not otherwise compensated) not in effect on the Closing
Date, or any unreimbursed loss, cost or expense that was not applicable, in
effect or known to such Issuing Bank as of the Closing Date and that such
Issuing Bank in good faith deems material to it, or (ii) such Issuing Bank shall
have actual knowledge, or shall have received notice from any Lender, prior to
the issuance of such Letter of Credit that one or more of the conditions
specified in Section 4.1 (if applicable) or 4.2 are not then satisfied (or have
not been waived in writing as required herein) or that the issuance of such
Letter of Credit would violate the provisions of Section 3.1(a); and

(e) Notwithstanding any provision in this Agreement to the contrary, (i) no
Borrower shall request that any Existing Letter of Credit (other than letter of
credit number F854999, issued by SunTrust for the account of Crawford in favor
of Societe Generale) be amended (other than to reduce the Stated Amount
thereunder), renewed, or extended, and each Borrower hereby requests that
SunTrust, as Issuing Bank with respect to such Existing Letters of Credit,
provide timely notice of non-renewal to the beneficiary of each such Existing
Letter of Credit that has an automatic renewal provision (to the extent any such
Existing Letter of Credit remains outstanding at the deadline for delivering a
notice of non-renewal), and (ii) all Letters of Credit issued under this
Agreement (excluding the Existing Letters of Credit, but including any Letters
of Credit issued in replacement of or in substitution for the Existing Letters
of Credit) shall be issued by Wells Fargo, HSBC Bank USA, National Association,
or such other Lender as approved by the Administrative Agent and Crawford (in
accordance with the definition of Issuing Bank hereunder), in its capacity as
Issuing Bank.

 

78



--------------------------------------------------------------------------------

3.2 Notices. Whenever any Borrower desires the issuance of a Letter of Credit,
Crawford shall give any Issuing Bank written notice on behalf of such Borrower
(and each Borrower hereby irrevocably and unconditionally authorizes Crawford to
give any such notice from time to time in any form or substance as permitted
under this Section 3.2) with a copy to the Administrative Agent not later than
11:00 a.m., Charlotte time, three Business Days (or such shorter period as is
acceptable to such Issuing Bank in any given case) prior to the requested date
of issuance thereof. Each such notice (each, a “Letter of Credit Notice”) shall
be irrevocable, shall be given in the form of Exhibit B-4 and shall specify
(i) the requested date of issuance, which shall be a Business Day, (ii) the
requested Stated Amount, Currency and expiry date of the Letter of Credit and
(iii) the name and address of the requested beneficiary or beneficiaries of the
Letter of Credit. The applicable Borrower shall also complete any application
procedures and documents reasonably required by the applicable Issuing Bank in
connection with the issuance of any Letter of Credit. Upon its issuance of any
Letter of Credit, the applicable Issuing Bank shall promptly notify the
Administrative Agent of such issuance, and the Administrative Agent shall give
prompt notice thereof to each Lender. The renewal or extension of any
outstanding Letter of Credit shall, for purposes of this Article III, be treated
in all respects as the issuance of a new Letter of Credit.

3.3 Participations. Immediately upon the issuance of any Letter of Credit, the
applicable Issuing Bank shall be deemed to have sold and transferred to each
Lender, and each Lender shall be deemed irrevocably and unconditionally to have
purchased and received from such Issuing Bank, without recourse or warranty
(except for the absence of Liens thereon created, incurred or suffered to exist
by, through or under such Issuing Bank), an undivided interest and
participation, pro rata (based on the percentage of the aggregate Commitments
represented by such Lender’s Commitment), in such Letter of Credit, each drawing
made thereunder and the obligations of the applicable Borrower under this
Agreement with respect thereto and any Collateral or other security therefor or
guaranty pertaining thereto; provided, however, that the fee relating to Letters
of Credit described in Section 2.9(b)(ii) shall be payable directly to such
Issuing Bank as provided therein, and the other Lenders shall have no right to
receive any portion thereof. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable Issuing Bank, on the
Lender L/C Obligation Payment Date, such Lender’s pro rata share (determined as
provided above) of each Reimbursement Obligation (plus interest thereon) not
reimbursed by the applicable Borrower on the applicable Reimbursement Obligation
Repayment Date as provided in Section 3.4 or through the Borrowing of Revolving
Loans as provided in Section 3.5 (because the conditions set forth in
Section 4.2 cannot be satisfied, or for any other reason), or of any
reimbursement payment required to be refunded to such Borrower for any reason.
Upon any change in the Commitments of any of the Lenders pursuant to
Section 2.21 or 11.6(a), with respect to all outstanding Letters of Credit and
Reimbursement Obligations there shall be an automatic adjustment to the
participations pursuant to this Section 3.3 to reflect the new pro rata shares
of any Additional Lenders or Increasing Lenders or the assigning Lender and the
assignee, as the case may be. Each Lender’s obligation to make payment to an
Issuing Bank pursuant to this Section 3.3 shall be absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
termination of the Commitments or the existence of any Default or Event of
Default, and each such payment shall be made without any offset, abatement,
reduction or withholding whatsoever.

 

79



--------------------------------------------------------------------------------

3.4 Reimbursement. Each Borrower hereby agrees to reimburse the applicable
Issuing Bank by making payment to the Administrative Agent, for the account of
such Issuing Bank, in immediately available funds, for any payment made by such
Issuing Bank under any Letter of Credit (each such amount so paid until
reimbursed, together with interest thereon payable as provided hereinbelow, a
“Reimbursement Obligation”) on the Reimbursement Obligation Repayment Date
(provided that any such Reimbursement Obligation shall be deemed timely
satisfied (but nevertheless subject to the payment of interest thereon as
provided hereinbelow) if satisfied pursuant to a Borrowing of Revolving Loans
made on the date of such payment by such Issuing Bank, as set forth more
completely in Section 3.5), together with interest on the amount so paid by such
Issuing Bank, to the extent not reimbursed prior to 2:00 p.m., Charlotte time,
on the date of such payment or disbursement, for the period from the date of the
respective payment to the date the Reimbursement Obligation created thereby is
satisfied, at the Adjusted Base Rate (or, if such Reimbursement Obligation is
denominated in a Foreign Currency, the Adjusted LIBOR Rate applicable to such
Currency for an Interest Period of one month) as in effect from time to time
during such period, such interest also to be payable on demand. Each Issuing
Bank shall provide the Administrative Agent and the applicable Borrower with
prompt notice of any payment or disbursement made or to be made under any Letter
of Credit issued by such Issuing Bank, although the failure to give, or any
delay in giving, any such notice shall not release, diminish or otherwise affect
such Borrower’s obligations under this Section 3.4 or any other provision of
this Agreement. The Administrative Agent shall promptly pay to the applicable
Issuing Bank any such amounts received by it under this Section 3.4.

3.5 Payment by Revolving Loans. In the event that any Issuing Bank makes any
payment under any Letter of Credit and the applicable Borrower shall not have
timely satisfied in full its Reimbursement Obligation to such Issuing Bank
pursuant to Section 3.4, and to the extent that any amounts then held in the
Cash Collateral Account established pursuant to Section 3.8 shall be
insufficient to satisfy in full such Reimbursement Obligation (plus any accrued
interest thereon), such Issuing Bank shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify each Lender, of such
failure. Each Lender shall make available to the Administrative Agent, for the
account of the applicable Issuing Bank, its pro rata share (based on the
percentage of the aggregate Commitments represented by such Lender’s Commitment)
of such Reimbursement Obligation (plus interest thereon to the Lender L/C
Obligation Payment Date) on or before the Lender L/C Obligation Payment Date. If
and to the extent any Lender shall not have so made its pro rata share of the
amount of such payment available to the Administrative Agent, such Lender agrees
to pay to the Administrative Agent, for the account of the applicable Issuing
Bank, forthwith on demand such amount, together with interest thereon at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation for
each day from the Lender L/C Obligation Payment Date until the date such amount
is paid to the Administrative Agent. The failure of any Lender to make available
to the Administrative Agent its pro rata share of any payment under any Letter
of Credit shall not relieve any other Lender of its obligation hereunder to make
available to the Administrative Agent its pro rata share of any payment under
any Letter of Credit on the date required, as specified above, but no Lender
shall be responsible for the failure of any other Lender to make available to
the Administrative Agent such other Lender’s pro rata share of any such payment.
Each such payment by a Lender under this Section 3.5 of its pro rata share of an
amount paid by an Issuing Bank shall constitute a Revolving Loan by such Lender
(the applicable Borrower being deemed to have given a timely

 

80



--------------------------------------------------------------------------------

Notice of Borrowing therefor) and shall be treated as such for all purposes of
this Agreement; provided that, for purposes of determining the aggregate
Unutilized Commitments immediately prior to giving effect to the application of
the proceeds of such Revolving Loans, the Reimbursement Obligation being
satisfied thereby shall be deemed not to be outstanding at such time. Each
Lender’s obligation to make Revolving Loans pursuant to this Section 3.5 shall
be absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the failure of the amount of such Borrowing of Revolving
Loans to meet any minimum Borrowing amount specified in Section 2.2(b);
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 3.5 is subject to the conditions set forth in
Section 4.2 (other than delivery by any Borrower of a Notice of Borrowing).

3.6 Payment to Lenders. Whenever any Issuing Bank receives a payment in respect
of a Reimbursement Obligation as to which the Administrative Agent has received,
for the account of such Issuing Bank, any payments from the Lenders pursuant to
Section 3.3 or 3.5, such Issuing Bank shall promptly pay to the Administrative
Agent, and the Administrative Agent shall promptly pay to each Lender that has
paid its pro rata share thereof, in immediately available funds in the
appropriate Currency, an amount equal to such Lender’s ratable share (based on
the proportionate amount funded by such Lender to the aggregate amount funded by
all Lenders) of such Reimbursement Obligation.

3.7 Obligations Absolute. The Reimbursement Obligations of each Borrower shall
be irrevocable, shall remain in effect until the applicable Issuing Bank shall
have no further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit, and shall be absolute and
unconditional, shall not be subject to counterclaim, setoff or other defense or
any other qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances,
including any of the following circumstances:

(a) Any lack of validity or enforceability of this Agreement, any of the other
Credit Documents or any documents or instruments relating to any Letter of
Credit;

(b) Any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations in respect of any Letter of Credit or any
other amendment, modification or waiver of or any consent to departure from any
Letter of Credit or any documents or instruments relating thereto, in each case
whether or not the applicable Borrower has notice or knowledge thereof;

(c) The existence of any claim, setoff, defense or other right that the
applicable Borrower may have at any time against a beneficiary named in a Letter
of Credit, any transferee of any Letter of Credit (or any Person for whom any
such transferee may be acting), the Administrative Agent, any Security Trustee,
any Issuing Bank, any Lender, any other Borrower or any other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated hereby or any unrelated transactions (including any underlying
transaction between the applicable Borrower and the beneficiary named in any
such Letter of Credit);

 

81



--------------------------------------------------------------------------------

(d) Any draft, certificate or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect (provided
that such draft, certificate or other document appears on its face to
substantially comply with the terms of such Letter of Credit), any errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, facsimile or otherwise, or any errors in translation or in
interpretation of technical terms;

(e) Any defense based upon the failure of any drawing under a Letter of Credit
to conform to the terms of the Letter of Credit (provided that any draft,
certificate or other document presented pursuant to such Letter of Credit
appears on its face to substantially comply with the terms thereof), any
nonapplication or misapplication by the beneficiary or any transferee of the
proceeds of such drawing or any other act or omission of such beneficiary or
transferee in connection with such Letter of Credit;

(f) The exchange, release, surrender or impairment of any Collateral or other
security for the Obligations;

(g) The occurrence of any Default or Event of Default; or

(h) Any other circumstance or event whatsoever, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Borrower or Subsidiary Guarantor.

Any action taken or omitted to be taken by any Issuing Bank under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall be binding upon each Borrower and
Lender and shall not create or result in any liability of such Issuing Bank to
any Borrower or Lender. It is expressly understood and agreed that, for purposes
of determining whether a wrongful payment under a Letter of Credit resulted from
an Issuing Bank’s gross negligence or willful misconduct, (i) such Issuing
Bank’s acceptance of documents that appear on their face to substantially comply
with the terms of such Letter of Credit, without responsibility for further
investigation, regardless of any notice or information to the contrary,
(ii) such Issuing Bank’s exclusive reliance on the documents presented to it
under such Letter of Credit as to any and all matters set forth therein,
including the amount of any draft presented under such Letter of Credit, whether
or not the amount due to the beneficiary thereunder equals the amount of such
draft and whether or not any document presented pursuant to such Letter of
Credit proves to be insufficient in any respect (so long as such document
appears on its face to substantially comply with the terms of such Letter of
Credit), and whether or not any other statement or any other document presented
pursuant to such Letter of Credit proves to be forged or invalid or any
statement therein proves to be inaccurate or untrue in any respect whatsoever,
and (iii) any noncompliance in any immaterial respect of the documents presented
under such Letter of Credit with the terms thereof shall, in each case, be
deemed not to constitute gross negligence or willful misconduct of such Issuing
Bank.

3.8 Cash Collateral Account. At any time and from time to time (i) after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may, and at the direction or with the consent of the Required Lenders
shall, require (A) Crawford to deliver to the Administrative Agent such
additional amount of cash, in the appropriate Currency

 

82



--------------------------------------------------------------------------------

or Currencies, as is equal to 105% of the aggregate Stated Amount of all Letters
of Credit outstanding (whether or not any beneficiary under any Letter of Credit
shall have drawn or be entitled at such time to draw thereunder) and (B) the
Foreign Subsidiary Borrowers to deliver to the Administrative Agent such
additional amount of cash, in the appropriate Currency or Currencies, as is
equal to 105% of the aggregate Stated Amount of all Letters of Credit
outstanding that were issued for the account of a Foreign Subsidiary (whether or
not any beneficiary under any such Letter of Credit shall have drawn or be
entitled at such time to draw thereunder) and (ii) in the event of a prepayment
under Section 2.6(b) or 2.6(c), the Administrative Agent will retain such amount
as may then be required to be retained, such amounts in each case under
clauses (i) and (ii) above to be held by the Administrative Agent in one or more
cash collateral accounts (the “Cash Collateral Accounts”). Each Borrower hereby
grants to the Administrative Agent, for the benefit of the Issuing Banks and the
Lenders, a Lien upon and security interest in the Cash Collateral Accounts and
all amounts held therein from time to time as security for such Borrower’s L/C
Obligations, and for application to such Borrower’s Reimbursement Obligations as
and when the same shall arise; provided that any Cash Collateral provided
pursuant to this Section 3.8 by the Foreign Subsidiary Borrowers shall (x) be
maintained in a separate and distinct Cash Collateral Account from the Cash
Collateral Account in which Cash Collateral provided by Crawford is maintained
and (y) secure only L/C Obligations related to Letters of Credit issued for the
account of a Foreign Subsidiary. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over the Cash
Collateral Accounts. Other than any interest on the investment of such amounts
in Cash Equivalents, which investments shall be made at the direction of
Crawford (unless a Default or Event of Default shall have occurred and be
continuing, in which case the determination as to investments shall be made at
the option and in the discretion of the Administrative Agent), amounts in the
Cash Collateral Accounts shall not bear interest. Interest and profits, if any,
on such investments shall accumulate in such accounts. In the event of a
drawing, and subsequent payment by any Issuing Bank, under any Letter of Credit
at any time during which any amounts are held in any Cash Collateral Account,
the Administrative Agent will deliver to such Issuing Bank an amount from the
appropriate Cash Collateral Account equal to the Reimbursement Obligation
created as a result of such payment (or, if the amounts so held are less than
such Reimbursement Obligation, all of such amounts) to reimburse such Issuing
Bank therefor; provided that if the amounts so delivered by the Administrative
Agent are denominated in a Currency different than that in which the
corresponding Reimbursement Obligation is denominated, the Administrative Agent
shall determine the amount to deliver by reference to the Spot Rate with respect
to such Currencies at such time, and such determination shall be correct absent
manifest error. Any amounts remaining in the Cash Collateral Account (including
interest) after the expiration of all Letters of Credit and reimbursement in
full of each Issuing Bank for all of its obligations thereunder shall be held by
the Administrative Agent, for the benefit of the Borrowers, to be applied
against the Obligations in such order and manner as the Administrative Agent may
direct; provided that no Cash Collateral (or applicable interest) provided by a
Foreign Subsidiary Borrower may be applied to any U.S. Obligation. If any
Borrower is required to provide Cash Collateral pursuant to Section 2.6(b), such
amount (including interest), to the extent not applied as aforesaid, shall be
returned to such Borrower on demand; provided that after giving effect to such
return (i) the Aggregate Credit Exposure would not exceed the aggregate
Commitments at such time and (ii) no Default or Event of Default shall have
occurred and be continuing at such time. If any Borrower is required to provide
Cash

 

83



--------------------------------------------------------------------------------

Collateral as a result of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to such Borrower within three Business
Days after all Events of Default have been cured or waived.

3.9 The Issuing Banks. Each Issuing Bank shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each Issuing Bank shall have all of the rights, benefits and
immunities (i) provided to the Administrative Agent in Article X with respect to
any acts taken or omissions suffered by it in connection with Letters of Credit
issued by it or proposed to be issued by it and any documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article X included the Issuing Banks with respect to such acts or omissions and
(ii) as additionally provided herein with respect to the Issuing Banks.

3.10 Effectiveness. Notwithstanding any termination of the Commitments or
repayment of the Loans, or both, the obligations of the Borrowers under this
Article III shall remain in full force and effect until the Issuing Banks and
Lenders shall have no further obligations to make any payments or disbursements
under any circumstances with respect to any Letter of Credit.

ARTICLE IV

CONDITIONS OF BORROWING

4.1 Conditions of Initial Borrowing. The obligation of each Lender to make Loans
in connection with any initial Borrowing hereunder, and the obligation of any
Issuing Bank to issue any Letters of Credit hereunder on the Closing Date, is
subject to the satisfaction of the following conditions precedent:

(a) The Administrative Agent shall have received the following, each dated as of
the Closing Date (unless otherwise specified) and in such number of copies as
the Administrative Agent shall have requested:

(i) executed counterparts of this Agreement;

(ii) to the extent requested by any Lender in accordance with Section 2.4(d), a
Note or Notes for such Lender, in each case duly completed in accordance with
the provisions of Section 2.4(d) and executed by each Borrower;

(iii) the Guaranty, duly completed and executed by each Material U.S.
Subsidiary;

(iv) the Security Agreement, duly completed and executed by Crawford and each
Material U.S. Subsidiary, together with any certificates evidencing the Capital
Stock being pledged thereunder as of the Closing Date (limited to 65% of the
voting Capital Stock of any first-tier Foreign Subsidiary (other than a Foreign
Subsidiary Borrower) to the extent and for so long as, the pledge of any greater
percentage would have material adverse federal tax consequences for Crawford,
but including 100% of the non-voting Capital Stock of any such Foreign
Subsidiary) and undated assignments separate from

 

84



--------------------------------------------------------------------------------

certificate for any such certificate, duly executed in blank; provided that
Capital Stock held as collateral under the Existing Senior Credit Facilities
shall not be required to be delivered until ten Business Days after the Closing
Date or such longer period agreed to by the Administrative Agent;

(v) each Foreign Pledge Document, duly completed and executed by each
Consolidated Entity party thereto;

(vi) a control agreement for each deposit account of each U.S. Credit Party
(other than (A) deposit accounts that are swept (1) at least twice per week,
with respect to deposit accounts maintained in the United States, or (2) on a
weekly basis, with respect to deposit accounts maintained in any other country,
or, in each case, on a less frequent basis reasonably acceptable to the
Administrative Agent, into other deposit accounts as to which the Administrative
has a perfected security interest pursuant to Section 9-314 of the UCC,
(B) payroll accounts, benefit accounts, trust and similar customer accounts,
escrow accounts and tax payment accounts and (C) other deposit accounts,
securities accounts or commodities accounts (provided that the aggregate balance
in all accounts described by this clause (C) does not exceed $2,000,000)), duly
executed by the parties thereto and in form and substance reasonably
satisfactory to the Administrative Agent; provided that, to the extent Crawford
is unable to deliver any such control agreement prior to the date on which all
other conditions precedent set forth in this Article IV are satisfied, then the
delivery of such control agreement shall not be a condition precedent to closing
and Crawford shall have 60 days (or such longer period agreed to by the
Administrative Agent) following the Closing Date to deliver such control
agreement;

(vii) a landlord waiver for the Realty at which Crawford’s corporate
headquarters is located; provided that, to the extent Crawford is unable to
deliver such landlord waiver prior to the date on which all other conditions
precedent set forth in this Article IV are satisfied, then the delivery of such
landlord waiver shall not be a condition precedent to closing and Crawford shall
use commercially reasonable efforts to obtain and deliver such landlord waiver
within 60 days (or such longer period agreed to by the Administrative Agent)
following the Closing Date;

(viii) Assignments and Grants of Security Interests for the Intellectual
Property registered in the United States Patent and Trademark Office or the
United States Copyright Office referred to in Annexes D, E and F of the Security
Agreement, in substantially the form of Exhibits B and C (as applicable) to the
Security Agreement, in each case duly completed and executed by each applicable
U.S. Credit Party;

(ix) the favorable opinions of (A) Jones Day, special counsel to the
Consolidated Entities, and (B) local foreign counsel to the applicable Credit
Parties (or to the Administrative Agent) in the jurisdiction of organization of
each Foreign Subsidiary Borrower, all in form and substance reasonably
satisfactory to the Administrative Agent.

(b) The Administrative Agent shall have received a certificate, signed by the
president, chief executive officer or chief financial officer of Crawford, dated
the Closing Date and in form and substance reasonably satisfactory to the
Administrative Agent, certifying that

 

85



--------------------------------------------------------------------------------

(i) all representations and warranties of the Credit Parties contained in this
Agreement and the other Credit Documents qualified as to materiality shall be
true and correct and those not so qualified shall be true and correct in all
material respects, in each case as of the Closing Date, both immediately before
and after giving effect to the consummation of the transactions contemplated
hereby to occur on the Closing Date and the making of any initial Loans and the
application of the proceeds thereof (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct as of such date); (ii) no Default or Event of Default has occurred and
is continuing, both immediately before and after giving effect to the
consummation the transactions contemplated hereby to occur on the Closing Date
and the making of any initial Loans and the application of the proceeds thereof;
(iii) both immediately before and after giving effect to the consummation of the
transactions contemplated hereby to occur on the Closing Date and the making of
any initial Loans and the application of the proceeds thereof, no Material
Adverse Effect has occurred since December 31, 2010, and there exists no event,
condition or state of facts that could reasonably be expected to result in a
Material Adverse Effect; and (iv) all conditions to the initial extensions of
credit hereunder set forth in this Section 4.1 and in Section 4.2 have been
satisfied or waived as required hereunder.

(c) The Administrative Agent shall have received a certificate of the secretary
or an assistant secretary or officer or director with similar responsibilities
of each Credit Party executing any Credit Documents as of the Closing Date,
dated the Closing Date and in form and substance reasonably satisfactory to the
Administrative Agent, certifying (i) that attached thereto is a true and
complete copy of the articles or certificate of incorporation, certificate of
formation or other organizational document and all amendments thereto of such
Credit Party, certified as of a recent date by the Secretary of State (or
comparable Governmental Authority) of its jurisdiction of organization (if
applicable), and that the same has not been amended since the date of such
certification, (ii) that attached thereto is a true and complete copy of the
bylaws, operating agreement, constitutional documents or similar governing
document of such Credit Party, as then in effect and as in effect at all times
from the date on which the resolutions referred to in clause (iii) below were
adopted to and including the date of such certificate, and (iii) that attached
thereto is a true and complete copy of resolutions adopted by the board of
directors (or similar governing body) of such Credit Party, authorizing the
execution, delivery and performance of this Agreement and the other Credit
Documents to which it is a party, and (iv) as to the incumbency and genuineness
of the signature of each officer or director of such Credit Party executing this
Agreement or any of such other Credit Documents, and attaching all such copies
of the documents described above.

(d) The Administrative Agent shall have received a certificate as of a recent
date of the good standing of each Credit Party (other than any Credit Party
organized in the United Kingdom or Australia) executing any Credit Documents as
of the Closing Date, under the laws of its jurisdiction of organization, from
the Secretary of State (or comparable Governmental Authority) of such
jurisdiction.

(e) All approvals, permits and consents of any Governmental Authorities or other
Persons required in connection with the execution and delivery of this Agreement
and the other Credit Documents shall have been obtained, without the imposition
of conditions that are not acceptable to the Administrative Agent in its
reasonable discretion, and all related filings, if any,

 

86



--------------------------------------------------------------------------------

shall have been made, and all such approvals, permits, consents and filings
shall be in full force and effect and the Administrative Agent shall have
received such copies thereof as it shall have reasonably requested; all
applicable waiting periods shall have expired without any adverse action being
taken or threatened by any Governmental Authority having jurisdiction; and no
action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before, and no order, injunction or decree
shall have been entered by, any court or other Governmental Authority, in each
case to enjoin, restrain or prohibit, to obtain substantial damages in respect
of, or to impose materially adverse conditions upon, this Agreement or any of
the other Credit Documents or that could reasonably be expected to have a
Material Adverse Effect.

(f) Concurrently with the making of any initial Loans hereunder, (i) all
principal, interest and other amounts outstanding under Crawford’s existing
senior credit agreement (collectively, the “Existing Senior Credit Facilities”)
and all other Indebtedness of any Consolidated Entity (other than
(A) Indebtedness listed on Schedule 8.2 and (B) Indebtedness described on
Schedule 4.1(f)) (collectively, the “Terminating Indebtedness”), shall be repaid
and satisfied in full and all guarantees by the Consolidated Entities relating
thereto extinguished; (ii) all commitments to extend credit under the agreements
and instruments relating to the Existing Senior Credit Facilities or any other
Terminating Indebtedness shall be terminated; (iii) any Liens securing the
Existing Senior Credit Facilities or any other Terminating Indebtedness shall be
released and any related filings (including UCC filings, mortgages, and
intellectual property filings) terminated of record (or arrangements
satisfactory to the Administrative Agent made therefor); and (iv) any letters of
credit outstanding under the Existing Senior Credit Facilities or any other
Terminating Indebtedness for which any Consolidated Entity is obligated shall
have been terminated, canceled or replaced (or, in the case of any Existing
Letters of Credit, deemed issued hereunder as of the Closing Date); and the
Administrative Agent shall have received evidence of the foregoing satisfactory
to it, including an escrow agreement or payoff letter executed by the lenders or
the agent under the Existing Senior Credit Facilities.

(g) The Administrative Agent shall have received certified reports from an
independent search service satisfactory to it listing any judgment or tax lien
filing or UCC financing statement that names any Borrower or any of their
respective U.S. Subsidiaries as debtor in any of the jurisdictions listed
beneath its name on Annex B to the Security Agreement, as well as lien search
results with respect to the Foreign Credit Parties in their jurisdiction of
organization, and the results thereof shall be reasonably satisfactory to the
Administrative Agent.

(h) The Administrative Agent shall have received evidence in form and substance
satisfactory to it that all filings, recordings, registrations and other actions
(including the filing of duly completed UCC-1 financing statements in each
jurisdiction listed on Annex A to the Security Agreement) necessary to perfect
the Liens created hereunder or under the Security Documents shall have been
completed, or arrangements satisfactory to the Administrative Agent for the
completion thereof shall have been made.

(i) Since December 31, 2010, both immediately before and after giving effect to
the consummation of the transactions contemplated hereby to occur on the Closing
Date and the making of any initial Loans and the application of the proceeds
thereof, there shall not have occurred (i) a Material Adverse Effect or (ii) any
event, condition or state of facts that could reasonably be expected to have a
Material Adverse Effect.

 

87



--------------------------------------------------------------------------------

(j) Crawford shall have paid (i) to the Arrangers and Wells Fargo, the fees
required under the Fee Letters to be paid to them on the Closing Date, in the
amounts due and payable on the Closing Date as required by the terms thereof;
(ii) to the Administrative Agent, the initial payment of the annual
administrative fee described in the Fee Letters; and (iii) all other fees and
reasonable expenses of the Arrangers and the Administrative Agent required
hereunder or under any other Credit Document required to be paid on or prior to
the Closing Date (including reasonable fees and expenses of counsel) in
connection with this Agreement, the other Credit Documents and the transactions
contemplated hereby.

(k) The Administrative Agent shall have received copies of the financial
statements referred to in Section 5.11(a), together with copies of unaudited
monthly consolidated financial statements of the Consolidated Entities through
the last day of the month most recently ended prior to the Closing Date for
which financial statements of the Consolidated Entities are available.

(l) The Administrative Agent shall have received an executed Financial Condition
Certificate, attaching copies of the Projections and an unaudited consolidated
balance sheet of the Consolidated Entities as of the last day of the month most
recently ended prior to the Closing Date for which financial statements of the
Consolidated Entities are available and for that portion of the current fiscal
year then ended, showing adjustments on a pro forma basis to give effect to the
consummation of the transactions contemplated hereby, all as if such events had
occurred on such date (the “Pro Forma Balance Sheet”), all of which shall be in
form and substance satisfactory to the Administrative Agent.

(m) The Administrative Agent shall have received a solvency certificate, in form
and substance reasonably satisfactory to the Administrative Agent, from a
Financial Officer of each Foreign Credit Party.

(n) The Administrative Agent shall be satisfied that, on a pro forma basis after
giving effect to the transactions contemplated hereby, all as if such events had
occurred on the date of the Pro Forma Balance Sheet, Crawford is in compliance
with the financial covenants set forth in Article VII as of the Closing Date,
and the Administrative Agent shall have received a certificate of a Financial
Officer of Crawford as to the foregoing, together with a completed Covenant
Compliance Worksheet and other supporting documentation, all in form and
substance satisfactory to the Administrative Agent.

(o) The Administrative Agent shall have received evidence in form and substance
satisfactory to it that all of the requirements of Section 6.6 have been
satisfied, including receipt of certificates of insurance evidencing the
insurance coverages described on Schedule 5.19 and naming the Administrative
Agent as loss payee or additional insured, as its interests may appear.

(p) The Administrative Agent shall have received an Account Designation Letter
for each Borrower, together with written instructions from an Authorized Officer
of Crawford, including wire transfer information, directing the payment of the
proceeds of the initial Loans to be made hereunder.

 

88



--------------------------------------------------------------------------------

(q) The Administrative Agent shall have received from each Borrower all
documentation and other information requested by the Administrative Agent that
is required to satisfy applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

4.2 Conditions of All Borrowings. The obligation of each Lender to make any
Loans hereunder, including the initial Loans (but excluding Revolving Loans made
for the purpose of repaying Refunded Swingline Loans pursuant to
Section 2.2(e)), and the obligation of any Issuing Bank to issue any Letters of
Credit hereunder, is subject to the satisfaction of the following conditions
precedent on the relevant Borrowing Date or date of issuance:

(a) The Administrative Agent shall have received a Notice of Borrowing in
accordance with Section 2.2(b), or (together with the Swingline Lender) a Notice
of Swingline Borrowing in accordance with Section 2.2(d), or (together with the
applicable Issuing Bank) a Letter of Credit Notice in accordance with
Section 3.2, as applicable;

(b) Each of the representations and warranties contained in Article V and in the
other Credit Documents qualified as to materiality shall be true and correct and
those not so qualified shall be true and correct in all material respects, in
each case on and as of such Borrowing Date (including the Closing Date, in the
case of any initial Loans made hereunder) or date of issuance of a Letter of
Credit with the same effect as if made on and as of such date, both immediately
before and after giving effect to the Loans to be made or Letter of Credit to be
issued on such date (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct as of such date); and

(c) No Default or Event of Default shall have occurred and be continuing on such
date, both immediately before and after giving effect to the Loans to be made or
Letter of Credit to be issued on such date.

Each giving of a Notice of Borrowing, a Notice of Swingline Borrowing or a
Letter of Credit Notice, and the consummation of each Borrowing or issuance of a
Letter of Credit, shall be deemed to constitute a representation by the
applicable Borrower that the statements contained in Sections 4.2(b) and 4.2(c)
are true, both as of the date of such notice or request and as of the relevant
Borrowing Date or date of issuance.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent, the Security Trustees, the Issuing Banks and
the Lenders to enter into this Agreement and to induce the Lenders to extend the
credit contemplated hereby and the Issuing Banks to issue Letters of Credit,
each Borrower represents and warrants to the Administrative Agent, the Issuing
Banks and the Lenders as follows:

 

89



--------------------------------------------------------------------------------

5.1 Corporate Organization and Power. Each Consolidated Entity (i) that is not
an Immaterial Subsidiary is duly organized or formed, validly existing and in
good standing (to the extent such concept is recognized) under the laws of the
jurisdiction of its incorporation or formation, as the case may be (which
jurisdictions, as of the Closing Date, are set forth on Schedule 5.1), (ii) has
the full power and authority to execute, deliver and perform the Credit
Documents to which it is or will be a party, to own and hold its property and to
engage in its business as presently conducted, and (iii) is duly qualified to do
business and is in good standing (to the extent such concept is recognized) in
each jurisdiction where the nature of its business or the ownership of its
properties requires it to be so qualified, except where the failure to be so
qualified, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

5.2 Authorization; Enforceability. Each Consolidated Entity has taken, or on the
Closing Date will have taken, all necessary action, as applicable, to execute,
deliver and perform each of the Credit Documents to which it is a party, and
has, or on the Closing Date (or any later date of execution and delivery) will
have, validly executed and delivered each of the Credit Documents to which it is
or will be a party. This Agreement constitutes, and each of the other Credit
Documents upon execution and delivery will constitute, the legal, valid and
binding obligation of each Consolidated Entity that is a party hereto or
thereto, enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally, by
general equitable principles or by principles of good faith and fair dealing
(regardless of whether enforcement is sought in equity or at law).

5.3 No Violation. The execution, delivery and performance by each Consolidated
Entity of each of the Credit Documents to which it is a party, and compliance by
it with the terms hereof and thereof, do not and will not (i) violate any
provision of its articles or certificate of incorporation or formation, its
bylaws, constitutional documents or operating agreement, or other applicable
formation or organizational documents, (ii) contravene any other Requirement of
Law applicable to it, (iii) conflict with, result in a breach of or constitute
(with notice, lapse of time or both) a default under any indenture, mortgage,
lease, agreement, contract or other instrument to which it is a party, by which
it or any of its properties is bound or to which it is subject, or (iv) except
for the Liens granted in favor of the Administrative Agent pursuant to the
Security Documents, result in or require the creation or imposition of any Lien
upon any of its properties, revenues or assets; except, in the case of
clauses (ii) and (iii) above, where such violations, conflicts, breaches or
defaults, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

5.4 Governmental and Third-Party Authorization; Permits. No consent, approval,
authorization or other action by, notice to, or registration or filing with, any
Governmental Authority or other Person is or will be required as a condition to
or otherwise in connection with the due execution, delivery and performance by
each Credit Party of this Agreement or any of the other Credit Documents to
which it is a party or the legality, validity or enforceability hereof or
thereof, other than (i) filings of UCC financing statements and other
instruments, registration and actions necessary to perfect the Liens created by
the Security Documents, (ii) consents, authorizations and filings that have been
(or on or prior to the Closing Date will have been) made or obtained and that
are (or on the Closing Date will be) in full force and effect, which consents,

 

90



--------------------------------------------------------------------------------

authorizations and filings are listed on Schedule 5.4, (iii) in the case of
Capital Stock constituting Collateral, such filings and approvals as may be
required in connection with a disposition of any such Capital Stock by laws
affecting the offering and sale of securities generally, (iv) in the case of the
exercise of any rights and remedies under the Security Documents in relation to
the Capital Stock issued by the UK Borrower or any direct or indirect parent
company of the UK Borrower, any obligation to seek or obtain the prior approval
of and/or notify the UK Financial Services Authority (or any successor or
replacement authority) pursuant to Part XII of the UK Financial Services and
Markets Act 2000 (headed “Control over Authorised Persons”) and (v) consents and
filings the failure to obtain or make which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. Each
Consolidated Entity has all governmental approvals, licenses, permits and
authorizations necessary to conduct its business as presently conducted and to
own or lease and operate its properties, except for those the failure to obtain
which, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

5.5 Litigation. There are no actions, investigations, suits or proceedings
pending or, to the knowledge of any Borrower, threatened, at law, in equity or
in arbitration, before any court, other Governmental Authority, arbitrator or
other Person, (i) against or affecting any of the Consolidated Entities or any
of their respective properties that could reasonably be expected to have a
Material Adverse Effect or (ii) on the Closing Date, with respect to this
Agreement, any of the other Credit Documents or any of the transactions
contemplated hereby or thereby.

5.6 Taxes. Each Consolidated Entity has timely filed all federal, national,
state, provincial, local and foreign income tax returns and all other material
federal, national, state, provincial, local and foreign tax returns and reports
required to be filed by it except, in the case of tax returns or reports that
may be required to be filed in jurisdictions other than the United States or
political subdivisions thereof, those foreign tax returns or reports that, in
the aggregate, would not reflect an amount of taxes owing that would be
material. Such returns accurately reflect in all material respects all liability
for taxes of the Consolidated Entities for the periods covered thereby. Each
Consolidated Entity has paid all taxes and other amounts shown to be due and
payable on such returns or reports or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except where the same are currently
being contested in good faith by appropriate proceedings and for which such
Consolidated Entity has set aside on its books adequate reserves. As of the
Closing Date, there is no ongoing audit or examination or, to the knowledge of
such Borrower, other investigation by any Governmental Authority of the tax
liability of any Consolidated Entity, and there is no material unresolved claim
by any Governmental Authority concerning the tax liability of any Consolidated
Entity for any period for which tax returns have been or were required to have
been filed, other than (i) claims that are currently being contested in good
faith by appropriate proceedings and for which such Consolidated Entity has set
aside on its books adequate reserves or (ii) audits, investigations and claims
that, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect. As of the Closing Date, no Consolidated Entity has
waived or extended or has been requested to waive or extend the statute of
limitations relating to the payment of any taxes.

5.7 Subsidiaries. Schedule 5.7 sets forth, as of the Closing Date and after
giving effect to the transactions contemplated hereby, (i) all of the
Subsidiaries of Crawford (including each Foreign Subsidiary Borrower), (ii) as
to each U.S. Subsidiary and Foreign

 

91



--------------------------------------------------------------------------------

Subsidiary Borrower, (x) the number of shares, units or other interests of each
class of Capital Stock outstanding, and the number and effect, if exercised, of
all outstanding options, warrants, rights of conversion or purchase and similar
rights and (y) the direct holders of all such Capital Stock and the number of
shares, units, interests, options, warrants or other purchase rights held by
each, and (iii) as to each Consolidated Entity not described in clause (ii),
each Consolidated Entity that is a direct holder of the Capital Stock thereof
and the amount of such Capital Stock so held (as a percentage of all Capital
Stock outstanding). All outstanding shares of Capital Stock of the Consolidated
Entities are duly and validly issued, fully paid and nonassessable. Except for
the shares of Capital Stock and the other equity arrangements expressly
indicated on Schedule 5.7, as of the Closing Date there are no shares of Capital
Stock, warrants, rights, options or other equity securities, or other Capital
Stock of any U.S. Subsidiary or Foreign Subsidiary Borrower outstanding or
reserved for any purpose.

5.8 Full Disclosure. All factual information heretofore, contemporaneously or
hereafter furnished in writing to the Administrative Agent, any Security
Trustee, any Arranger, any Issuing Bank or any Lender by or on behalf of any
Consolidated Entity for purposes of or in connection with this Agreement or the
other Credit Documents is or will be true and accurate in all material respects
on the date as of which such information is dated or certified (or, if such
information has been updated, amended or supplemented, on the date as of which
any such update, amendment or supplement is dated or certified) and not made
incomplete by omitting to state a material fact necessary to make the statements
contained herein and therein, in light of the circumstances under which such
information was provided, not misleading; provided that, with respect to
projections, budgets and other estimates, except as specifically represented in
Section 5.11(c), each Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time. As of the Closing Date, there is no fact known to any Consolidated Entity
that has, or could reasonably be expected to have, a Material Adverse Effect,
which fact has not been set forth herein, in the financial statements of
Crawford and its Subsidiaries furnished to the Administrative Agent and/or the
Lenders, or in any certificate, opinion or other written statement made or
furnished by any Borrower to the Administrative Agent and/or the Lenders.

5.9 Margin Regulations. No Consolidated Entity is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock. No proceeds of the Loans will be used,
directly or indirectly, to purchase or carry any Margin Stock, to extend credit
for such purpose or for any other purpose, in each case that would violate or be
inconsistent with Regulations T, U or X or any provision of the Exchange Act.

5.10 No Material Adverse Effect; No Default.

(a) There has been no Material Adverse Effect since December 31, 2010, and there
exists no event, condition or state of facts that could reasonably be expected
to result in a Material Adverse Effect.

(b) No Default or Event of Default has occurred and is continuing.

 

92



--------------------------------------------------------------------------------

5.11 Financial Matters.

(a) Crawford has heretofore furnished to the Administrative Agent copies of
(i) the audited consolidated balance sheets of Crawford and its Subsidiaries as
of December 31, 2010, 2009 and 2008, in each case with the related statements of
income, cash flows and stockholders’ equity for the fiscal years then ended,
together with the opinion of Ernst & Young LLP thereon, and (ii) the unaudited
consolidated balance sheet of Crawford and its Subsidiaries as of September 30,
2011, and the related statements of income, cash flows and stockholders’ equity
for the nine-month period then ended. Such financial statements have been
prepared in accordance with GAAP (subject, with respect to the unaudited
financial statements, to the absence of notes required by GAAP and to normal
year-end adjustments) and present fairly in all material respects the financial
condition of Crawford and its Subsidiaries on a consolidated basis as of the
respective dates thereof and the results of operations of Crawford and its
Subsidiaries on a consolidated basis for the respective periods then ended.
Except as fully reflected in the most recent financial statements referred to
above and the notes thereto, there are no material liabilities or obligations
with respect to Crawford and its Subsidiaries of any nature whatsoever (whether
absolute, contingent or otherwise and whether or not due) that are required in
accordance with GAAP to be reflected in such financial statements and that are
not so reflected.

(b) The Pro Forma Balance Sheet reflects adjustments made on a pro forma basis
to give effect to the consummation of the transactions contemplated hereby to
occur on the Closing Date, all as if such events had occurred on the date as of
which the Pro Forma Balance Sheet is prepared. The Pro Forma Balance Sheet has
been prepared based on stated assumptions made in good faith and having a
reasonable basis set forth therein, presents fairly in all material respects the
consolidated financial condition of Crawford and its Subsidiaries on an
unaudited pro forma basis as of the date set forth therein after giving effect
to the consummation of the transactions described above.

(c) Crawford has prepared, and has heretofore furnished to the Administrative
Agent a copy of, projected consolidated balance sheets and statements of income
and cash flows of the Consolidated Entities (consisting of balance sheets and
statements of income and cash flows prepared by Crawford) through the end of
fiscal year 2014, giving effect to the consummation of the transactions
contemplated hereby (the “Projections”). In the good faith opinion of management
of each Borrower, the assumptions used in the preparation of the Projections
were fair, complete and reasonable when made and continue to be fair, complete
and reasonable as of the date hereof. The Projections have been prepared in good
faith by the executive and financial personnel of Crawford, are complete and
represent a reasonable estimate of the future performance and financial
condition of Crawford and its Subsidiaries, subject to the uncertainties and
approximations inherent in any projections (it being understood that such
Projections are as to future events and are not to be viewed as facts and that
actual results during the period or periods covered by any such Projections may
differ significantly from the projected results and such differences may be
material).

(d) After giving effect to the consummation of the transactions contemplated
hereby on the Closing Date, the Consolidated Entities, taken as a whole, are
Solvent.

 

93



--------------------------------------------------------------------------------

5.12 Ownership of Properties. Each Consolidated Entity that is not an Immaterial
Subsidiary (i) has good and marketable title to all real property owned by it,
(ii) holds interests as lessee under valid leases in full force and effect with
respect to all material leased real and personal property used in connection
with its business, and (iii) has good title to all of its other material
properties and assets reflected in the most recent financial statements referred
to in Section 5.11(a) (except as sold or otherwise disposed of since the date
thereof in the ordinary course of business), in each case free and clear of all
Liens other than Permitted Liens.

5.13 ERISA; Non-U.S. Pension Plans.

(a) Each Consolidated Entity and its ERISA Affiliates is in compliance with the
applicable provisions of ERISA, and each Plan is and has been administered in
compliance with all applicable Requirements of Law, including the applicable
provisions of ERISA and the Code, in each case except where the failure so to
comply, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. No ERISA Event that could reasonably be expected
to have a Material Adverse Effect (i) has occurred within the five-year period
prior to the Closing Date, (ii) has occurred and is continuing, or (iii) to the
knowledge of any Borrower, is reasonably expected to occur with respect to any
Plan. Except as could not reasonably be expected to have a Material Adverse
Effect, no Plan has any Unfunded Pension Liability as of the most recent annual
valuation date applicable thereto, and no Consolidated Entity or any of its
ERISA Affiliates has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

(b) No Consolidated Entity or any of its ERISA Affiliates has any outstanding
liability on account of a complete or partial withdrawal from any Multiemployer
Plan, and no Consolidated Entity or any of its ERISA Affiliates would become
subject to any liability under ERISA if any such Consolidated Entity or ERISA
Affiliate were to withdraw completely from all Multiemployer Plans as of the
most recent valuation date. No Multiemployer Plan is in “reorganization” or is
“insolvent” within the meaning of such terms under ERISA.

(c) Each Non-U.S. Pension Plan is in compliance with all requirements of law
applicable thereto and the respective requirements of the governing documents
for such plan except to the extent such non-compliance would not reasonably be
expected to result in a Material Adverse Effect. With respect to each Non-U.S.
Pension Plan, neither Crawford nor any of its Related Parties has engaged in a
transaction, or other act or omission (including entering into this Agreement
and any act done or to be done in connection with this Agreement), that has
subjected, or could reasonably be expected to subject, any Consolidated Entity,
directly or indirectly, to any penalty (including any tax or civil penalty),
fine, claim or other liability (including any liability under a contribution
notice issued by the UK Pensions Regulator under Section 38 or Section 47 of the
United Kingdom Pensions Act 2004 (“UK Contribution Notice”) or a financial
support direction issued by the UK Pensions Regulator under Section 43 of the
United Kingdom Pensions Act 2004 (“UK Financial Support Direction”), or any
liability or amount payable under section 75 or 75A of the United Kingdom
Pensions Act 1995), that could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, and there are no facts or
circumstances which are reasonably likely to give rise to any such penalty,
fine, claim, or other liability. With respect to each Non-U.S. Pension Plan,
reserves have been established in the financial statements furnished to Lenders
in respect of any unfunded liabilities

 

94



--------------------------------------------------------------------------------

in accordance with applicable law or, where required, in accordance with
ordinary accounting practices in the jurisdiction in which such Non-U.S. Pension
Plan is maintained. There are no actions, suits or claims (other than routine
claims for benefits) pending against or, to the knowledge of any Borrower,
threatened against any Consolidated Entity with respect to any Non-U.S. Pension
Plan that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

(d) All employer and employee payments, contributions and premiums required to
be remitted, paid to or in respect of each Canadian Pension Plan have been paid
or remitted in accordance with its terms and all applicable laws.

(e) The Canada Pension Entities do not, and have not ever, sponsored,
administered or participated in a retirement or pension arrangement that
provides defined benefits to employees or former employees of any Canada Pension
Entity.

5.14 Labor Relations. No Consolidated Entity that is not an Immaterial
Subsidiary is engaged in any unfair labor practice within the meaning of the
National Labor Relations Act of 1947. As of the Closing Date, there is (i) no
unfair labor practice complaint before the National Labor Relations Board, or
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement, pending or, to the knowledge of any Borrower, threatened,
against any Consolidated Entity, (ii) no strike, lock-out, slowdown, stoppage,
walkout or other labor dispute pending or, to the knowledge of any Borrower,
threatened, against any Consolidated Entity, and (iii) to the knowledge of each
Borrower, no petition for certification or union election or union organizing
activities taking place with respect to any Consolidated Entity. As of the
Closing Date, there are no collective bargaining agreements covering the
employees of the Consolidated Entities.

5.15 Environmental Matters. Except as set forth on Schedule 5.15 and except as,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:

(a) No Hazardous Substances are or have been generated, used, located, released,
treated, transported, disposed of or stored, currently or in the past, (i) by
any Consolidated Entity or (ii) to the knowledge of any Borrower, by any other
Person (including any predecessor in interest) or otherwise, in either case in,
on, about or to or from any portion of any real property, leased, owned or
operated by any Consolidated Entity, except in compliance with all applicable
Environmental Laws; no portion of any such real property or, to the knowledge of
any Borrower, any other real property at any time leased, owned or operated by
any Consolidated Entity is contaminated by any Hazardous Substance; and no
portion of any real property leased, owned or operated by any Consolidated
Entity is presently or, to the knowledge of any Borrower, has ever been, the
subject of an environmental audit, assessment or remedial action.

(b) No portion of any real property leased, owned or operated by any
Consolidated Entity has been used by any Consolidated Entity or, to the
knowledge of any Borrower, by any other Person, as or for a mine, landfill, dump
or other disposal facility, gasoline service station or bulk petroleum products
storage facility; and no portion of such real property or any other real
property currently or at any time in the past leased, owned or operated by any
Consolidated Entity has, pursuant to any Environmental Law, been placed on the
“National Priorities List” or “CERCLIS List” (or any similar federal, national,
state or local list) of sites subject to possible environmental problems.

 

95



--------------------------------------------------------------------------------

(c) All activities and operations of the Consolidated Entities are in compliance
with the requirements of all applicable Environmental Laws; each Consolidated
Entity has obtained all licenses and permits under Environmental Laws necessary
to its respective operations, all such licenses and permits are being
maintained, and each Consolidated Entity is in compliance with all terms and
conditions of such licenses and permits; and no Consolidated Entity is involved
in any suit, action or proceeding, or has received any notice, complaint or
other request for information from any Governmental Authority or other Person,
with respect to any actual or alleged Environmental Claims, and to the knowledge
of any Borrower, there are no threatened Environmental Claims, nor any basis
therefor.

5.16 Compliance with Laws. Each Consolidated Entity has timely filed all
material reports, documents and other materials required to be filed by it under
all applicable Requirements of Law with any Governmental Authority, has retained
all material records and documents required to be retained by it under all
applicable Requirements of Law, and is otherwise in compliance with all
applicable Requirements of Law in respect of the conduct of its business and the
ownership and operation of its properties, except in each case to the extent
that the failure to comply therewith, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

5.17 Intellectual Property. Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, each Consolidated
Entity owns, or has the legal right to use, all Intellectual Property necessary
for it to conduct its business as currently conducted. Schedule 5.17 lists, as
of the Closing Date and after giving effect to the transactions contemplated
hereby, all registered Intellectual Property owned by any U.S. Credit Party. No
claim has been asserted or is pending by any Person challenging or questioning
the use of any such Intellectual Property or the validity or effectiveness of
any such Intellectual Property, nor does any Borrower know of any such claim,
and to the knowledge of each Borrower, the use of such Intellectual Property by
any Consolidated Entity does not infringe on the known rights of any Person,
except for such claims and infringements that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

5.18 Investment Company Act. No Consolidated Entity is an “investment company,”
a company “controlled” by an “investment company,” or an “investment advisor,”
within the meaning of the Investment Company Act of 1940.

5.19 Insurance. Schedule 5.19 sets forth, as of the Closing Date and after
giving effect to the transactions contemplated hereby, an accurate and complete
list and a brief description (including the insurer, policy number, type of
insurance, coverage limits, deductibles, expiration dates and any special
cancellation conditions) of all policies of property and casualty, liability
(including, but not limited to, product liability), business interruption,
workers’ compensation, and other forms of insurance owned or held by the Credit
Parties or pursuant to which any of their respective assets are insured. The
assets, properties and business of the Consolidated Entities are insured against
such hazards and liabilities, under such coverages and in such amounts, as are
customarily maintained by prudent companies similarly situated and under
policies issued by insurers of recognized responsibility.

 

96



--------------------------------------------------------------------------------

5.20 Material Contracts. No Consolidated Entity, as of the Closing Date and
after giving effect to the transactions contemplated hereby, is party to, bound
by or subject to a “material contract” (within the meaning of Item 601(b)(10) of
Regulation S-K under the Securities Act).

5.21 Security Documents. The provisions of each of the Security Documents
(whether executed and delivered prior to or on the Closing Date or thereafter)
are and will be effective to create in favor of the Administrative Agent, the
Australian Security Trustee or the UK Security Trustee (as applicable), for its
benefit and the benefit of the Lenders, a valid and enforceable security
interest in and Lien upon all right, title and interest of each Credit Party
that is a party thereto in and to the Collateral purported to be pledged by it
thereunder and described therein, and upon (i) the initial extension of credit
hereunder, (ii) the filing of appropriately completed UCC (or equivalent local)
financing statements and continuations thereof in the jurisdictions specified
therein or as otherwise required, (iii) the filing of appropriately completed
short-form assignments in the U.S. Patent and Trademark Office and the U.S.
Copyright Office, as applicable, and (iv) the possession by the Administrative
Agent or the applicable Security Trustee (as applicable) of any certificates
evidencing the securities pledged thereby, duly endorsed or accompanied by duly
executed stock powers, such security interest and Lien shall constitute a fully
perfected and first priority security interest in and Lien upon such right,
title and interest of the applicable Credit Party in and to such Collateral, to
the extent that such security interest and Lien can be perfected by such
filings, actions and possession, subject only to Permitted Liens.

5.22 No Burdensome Restrictions. No Consolidated Entity that is not an
Immaterial Subsidiary is a party to any written agreement or instrument or
subject to any other obligations or any charter or corporate restriction or any
provision of any applicable Requirement of Law that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.23 OFAC; Anti-Terrorism Laws.

(a) No Consolidated Entity or any Affiliate of any Consolidated Entity (i) is a
Sanctioned Person, (ii) has more than 10% of its assets in Sanctioned Countries,
or (iii) derives more than 10% of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Loan hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.

(b) Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, the Foreign Corrupt Practices Act or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto. The Consolidated Entities are in compliance in all material respects
with the PATRIOT Act, Part II.1 of the Criminal Code (Canada) and the
regulations promulgated under the United Nations Act (Canada), the Special
Economic Measures Act (Canada) and the Export and Import Permits Act (Canada).

 

97



--------------------------------------------------------------------------------

5.24 Legal Form.

(a) All authorizations, consents, approvals, resolutions, licenses, exemptions,
filings or registrations required to make the Credit Documents to which any UK
Relevant Entity is a party admissible in evidence in England and Wales will have
been obtained or effected and will be in full force and effect on the Closing
Date except that particulars of the security interests created by any UK
Relevant Entity under the Security Documents to which it is a party must be
presented to the Registrar of Companies pursuant to section 860 of the Companies
Act 2006 within the period of 21 days beginning with the day after the date of
the creation of the charges or, in respect of a charge created outside the
United Kingdom in respect of property situated outside the United Kingdom,
within the period of 21 days beginning with the day after the date on which the
instrument (or a copy thereof) could in due course of post (and if despatched
with due diligence) have been received in the United Kingdom, in each case,
together with the relevant Security Documents or copy and fee. Upon the
presentation of the particulars of the security interests created by any UK
Relevant Entity under the Security Documents to which it is a party to the
Registrar of Companies pursuant to section 860 of the United Kingdom Companies
Act 2006 together with the relevant Security Documents or copy and fee, all
requirements of English law that the Credit Documents to which any UK Relevant
Entity is a party be filed, recorded or enrolled with any court or other
authority in England and Wales will have been complied with and no stamp,
registration, notarial or similar Indemnified Taxes or Other Taxes will be
required to be paid on or in relation to such Credit Documents or the
transactions contemplated by such Credit Documents except if such performance or
enforcement involves the transfer of property, in which case such transfer may,
depending upon the particular circumstances, give rise to a United Kingdom stamp
duty or stamp duty land tax liability.

(b) All authorizations, consents, approvals, resolutions, licenses, exemptions,
filings or registrations required to make the Credit Documents to which the
Australian Borrower is party admissible in evidence in Australia have been
obtained or effected and are in full force and effect. All requirements of
Australian law that the Credit Documents to which the Australian Borrower is a
party be filed, recorded or enrolled with any court or other authority in
Australia have been complied with and no stamp, registration, notarial or
similar Indemnified Taxes or Other Taxes are required to be paid on or in
relation to such Credit Documents or the transactions contemplated by such
Credit Documents(other than any New South Wales mortgage duty, which will be
paid on or before the Closing Date).

5.25 Not a Trustee. No Credit Party enters, or has entered, into any Credit
Document, Hedge Agreement or Cash Management Agreement or holds any property as
trustee of a trust or settlement other than with respect to funds held in trust
by any Consolidated Entity on behalf of its customers.

5.26 Corporate Benefit. Each Credit Party benefits by entering into each Credit
Document, Hedge Agreement and Cash Management Agreement to which it is a party.

 

98



--------------------------------------------------------------------------------

5.27 Centre of Main Interests and Establishments. For the purposes of The
Council of the European Union Regulation No. 1346/2000 on Insolvency Proceedings
(the “Regulation”), the centre of main interest (as that term is used in
Article 3(1) of the Regulation) of each Credit Party incorporated in a
jurisdiction that is a member of the European Union is situated in its
jurisdiction of incorporation and it has no establishment (as that term is used
in Article 2(h) of the Regulation) in any other jurisdiction.

ARTICLE VI

AFFIRMATIVE COVENANTS

Each Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:

6.1 Financial Statements. Crawford will deliver to the Administrative Agent:

(a) Within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, beginning with the first fiscal quarter for which such
financial statements were not delivered as of the Closing Date, unaudited
consolidated balance sheets of the Consolidated Entities as of the end of such
fiscal quarter and unaudited consolidated statements of income, cash flows and
stockholders’ equity for the Consolidated Entities for the fiscal quarter then
ended and for that portion of the fiscal year then ended, in each case setting
forth comparative consolidated figures as of the end of and for the
corresponding period in the preceding fiscal year, all in reasonable detail and
prepared in accordance with GAAP (subject to the absence of notes required by
GAAP and subject to normal year-end adjustments) applied on a basis consistent
with that of the preceding quarter or containing disclosure of the effect on the
financial condition or results of operations of any change in the application of
accounting principles and practices during such quarter;

(b) Within 90 days after the end of each fiscal year, beginning with the fiscal
year ending on December 31, 2011, an audited consolidated balance sheet of the
Consolidated Entities as of the end of such fiscal year and the related audited
consolidated statements of income, cash flows and stockholders’ equity for the
Consolidated Entities for the fiscal year then ended, including the notes
thereto, in each case setting forth comparative consolidated figures as of the
end of and for the preceding fiscal year, all in reasonable detail and (with
respect to the audited statements) certified by the independent certified public
accounting firm regularly retained by Crawford or another independent certified
public accounting firm of recognized national standing reasonably acceptable to
the Administrative Agent, together with a report thereon by such accountants
that is not qualified as to going concern or scope of audit and to the effect
that such financial statements present fairly in all material respects the
consolidated financial condition and results of operations of the Consolidated
Entities as of the dates and for the periods indicated in accordance with GAAP
applied on a basis consistent with that of the preceding year or containing
disclosure of the effect on the financial condition or results of operations of
any change in the application of accounting principles and practices during such
year; and

 

99



--------------------------------------------------------------------------------

(c) Concurrently with each delivery of the financial statements described in
Sections 6.1(a) and 6.1(b), a report in form and method of analysis similar to
the Management’s Discussion and Analysis found in an annual report, Form 10-K or
Form 10-Q of a publicly registered company, or in such other form as may be
acceptable to the Administrative Agent, regarding such topics as each Borrower’s
financial condition and results of operations, each Borrower’s business and
corresponding industry and each Borrower’s management.

Any financial statement or report required to be furnished pursuant to this
Section 6.1 or Section 6.2(d) shall be deemed to have been furnished on the date
on which and, provided such date is within the period specified, such
requirement will be satisfied if, (i) Crawford files a form, report or other
document with the Securities and Exchange Commission that contains such
financial statement or report required hereunder and (ii) Crawford provides
written notice to the Administrative Agent of the availability of such statement
or report.

6.2 Other Business and Financial Information. Crawford will deliver to the
Administrative Agent:

(a) Concurrently with each delivery of the financial statements described in
Sections 6.1(a) and 6.1(b), a Compliance Certificate with respect to the period
covered by the financial statements being delivered thereunder, executed by a
Financial Officer of Crawford, together with a Covenant Compliance Worksheet
reflecting the computation of the financial covenants set forth in Article VII
as of the last day of the period covered by such financial statements;

(b) As soon as available and in any event within 60 days after the commencement
of each fiscal year, a consolidated operating budget for Crawford and its
Subsidiaries for such fiscal year (prepared on a quarterly basis), consisting of
a consolidated balance sheet and consolidated statements of income and cash
flows, together with a certificate of a Financial Officer of Crawford to the
effect that such budget has been prepared in good faith and is a reasonable
estimate of the financial position and results of operations of the Consolidated
Entities for the period covered thereby;

(c) Promptly upon receipt thereof, copies of any “management letter” submitted
to any Consolidated Entity by its certified public accountants in connection
with each annual, interim or special audit, and promptly upon completion
thereof, any response reports from such Consolidated Entity in respect thereof,
in each case to the extent the Borrowers are not prohibited by such certified
public accountants from delivering the foregoing;

(d) Promptly upon the sending, filing or receipt thereof, copies of (i) all
financial statements, reports, notices and proxy statements that any
Consolidated Entity shall send or make available generally to its shareholders,
(ii) all regular, periodic and special reports, registration statements and
prospectuses (other than on Form S-8) that any Consolidated Entity shall render
to or file with the Securities and Exchange Commission, the National Association
of Securities Dealers, Inc. or any national securities exchange, and (iii) all
press releases and other statements made available generally by any Consolidated
Entity to the public concerning material and adverse developments in the
business of the Consolidated Entities;

 

100



--------------------------------------------------------------------------------

(e) Promptly upon (and in any event within five Business Days after) any
Responsible Officer of any Consolidated Entity obtaining knowledge thereof,
written notice of any of the following:

(i) the occurrence of any Default or Event of Default, together with a written
statement of a Responsible Officer of Crawford specifying the nature of such
Default or Event of Default, the period of existence thereof and the action that
Crawford has taken and proposes to take with respect thereto;

(ii) the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting any Consolidated Entity,
including any such investigation or proceeding by any Governmental Authority
(other than routine periodic inquiries, investigations or reviews), that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and any material development in any litigation or other
proceeding previously reported pursuant to Section 5.5 or this
Section 6.2(e)(ii);

(iii) the receipt by any Consolidated Entity from any Governmental Authority of
(A) any notice asserting any failure by any Consolidated Entity to be in
compliance with applicable Requirements of Law or that threatens the taking of
any action against any Consolidated Entity or sets forth circumstances that
could reasonably be expected to have a Material Adverse Effect, or (B) any
notice of any actual or threatened suspension, limitation or revocation of,
failure to renew, or imposition of any restraining order, escrow or impoundment
of funds in connection with, any license, permit, accreditation or authorization
of any Consolidated Entity, where such action could reasonably be expected to
have a Material Adverse Effect;

(iv) the occurrence of any ERISA Event, together with (x) a written statement of
a Responsible Officer of Crawford specifying the details of such ERISA Event and
the action that the applicable Consolidated Entity has taken and proposes to
take with respect thereto, (y) a copy of any notice with respect to such ERISA
Event that may be required to be filed with the PBGC and (z) a copy of any
notice delivered by the PBGC to any Consolidated Entity or an ERISA Affiliate
with respect to such ERISA Event;

(v) the occurrence of any of (x) a Canadian Pension Plan Termination Event or
(y) the failure to make a required contribution to or payment under any Canadian
Pension Plan when due;

(vi) the occurrence of any of the following: (x) the assertion of any
Environmental Claim against or affecting any Consolidated Entity or any real
property leased, operated or owned by any Consolidated Entity, or any
Consolidated Entity’s discovery of a basis for any such Environmental Claim;
(y) the receipt by any Consolidated Entity of notice of any alleged violation of
or noncompliance with any Environmental Laws or release of any Hazardous
Substance; or (z) the taking of any investigation, remediation or other
responsive action by any Consolidated Entity or any other Person in response to
the actual or alleged violation of any Environmental Law by any Consolidated
Entity or generation, storage, transport, release, disposal or discharge of

 

101



--------------------------------------------------------------------------------

any Hazardous Substances on, to, upon or from any real property leased, operated
or owned by any Consolidated Entity; but in each case under clauses (x), (y) and
(z) above, only to the extent the same could reasonably be expected to have a
Material Adverse Effect;

(vii) the occurrence of any of the following: (x) any investigation or proposed
investigation by the UK Pensions Regulator that could lead to the issue of a UK
Financial Support Direction or a UK Contribution Notice in relation to any
Non-U.S. Pension Plan; (y) any amount becoming due to any Non-U.S. Pension Plan
pursuant to Section 75 or 75A of the United Kingdom Pensions Act 1995; or
(z) any amount becoming payable under Section 75 or 75A of the United Kingdom
Pensions Act 1995; and

(viii) any other matter or event that has, or could reasonably be expected to
have, a Material Adverse Effect, together with a written statement of a
Responsible Officer of Crawford setting forth the nature and period of existence
thereof and the action that the affected Consolidated Entities have taken and
propose to take with respect thereto; and

(f) As promptly as reasonably possible, such other information about the
business, condition (financial or otherwise), operations or properties of any
Consolidated Entity as the Administrative Agent or any Lender may from time to
time reasonably request.

6.3 Existence; Franchises; Maintenance of Properties. Each Borrower will, and
will cause each of its Subsidiaries to, (i) maintain and preserve in full force
and effect the legal existence of the Credit Parties, except as expressly
permitted otherwise by Section 8.1, (ii) obtain, maintain and preserve in full
force and effect all other rights, franchises, licenses, permits,
certifications, approvals and authorizations required by Governmental
Authorities and necessary to the ownership, occupation or use of its properties
or the conduct of its business, and (iii) keep all properties in good working
order and condition (normal wear and tear and damage by casualty excepted) and
from time to time make all necessary repairs to and renewals and replacements of
such properties, except to the extent that any of such properties are obsolete
or are being replaced or, in the good faith judgment of the applicable Borrower,
are no longer useful or desirable in the conduct of the business of the
Consolidated Entities, or, in each case under clause (ii) or (iii), except to
the extent failure to do so could not reasonably be expected to have a Material
Adverse Effect.

6.4 Compliance with Laws. Each Borrower will, and will cause each of its
Subsidiaries to, comply in all respects with all Requirements of Law (including
the requirements of ERISA) applicable in respect of the conduct of its business
and the ownership and operation of its properties, except to the extent the
failure so to comply could not reasonably be expected to have a Material Adverse
Effect.

6.5 Payment of Taxes. Each Borrower will, and will cause each of its
Subsidiaries (other than Immaterial Subsidiaries) to, pay and discharge all
income taxes and other material taxes, assessments and governmental charges or
levies imposed upon it, upon its income or profits or upon any of its
properties, prior to the date on which penalties would attach thereto, and all
lawful claims that, if unpaid, would become a Lien (other than a Permitted Lien)
upon

 

102



--------------------------------------------------------------------------------

any of the properties of any Consolidated Entity; provided, however, that no
Consolidated Entity shall be required to pay any such tax, assessment, charge,
levy or claim that is being contested in good faith and by proper proceedings
and as to which such Consolidated Entity is maintaining adequate reserves with
respect thereto in accordance with GAAP.

6.6 Insurance. Each Borrower will, and will cause each of its Subsidiaries
(other than Immaterial Subsidiaries) to, (i) maintain with financially sound and
reputable insurance companies insurance with respect to its assets, properties
and business, against such hazards and liabilities, of such types and in such
amounts, as is customarily maintained by companies in the same or similar
businesses similarly situated (including hazard and business interruption
insurance), and (ii) deliver certificates of such insurance with respect to U.S.
Credit Parties to the Administrative Agent with standard loss payable
endorsements naming the Administrative Agent as loss payee (on property
policies) and additional insured (on global umbrella general liability policies)
as its interests may appear. Each policy of insurance described in clause (ii)
of the foregoing sentence shall contain a clause requiring the insurer to give
not less than 30 days’ prior written notice to the Administrative Agent before
any cancellation of the policies for any reason whatsoever and shall provide
that any loss shall be payable in accordance with the terms thereof
notwithstanding any act of any Consolidated Entity that might result in the
forfeiture of such insurance.

6.7 Environmental Laws. Each Borrower will, and will cause each of its
Subsidiaries to, (i) comply in all material respects with, and use commercially
reasonable efforts to ensure compliance in all material respects by all tenants
and subtenants, if any, with, all applicable Environmental Laws and obtain and
comply in all material respects with and maintain, and use commercially
reasonable efforts to ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect, and (ii) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions, required under Environmental Laws and promptly comply in all
material respects with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except to the extent that the same are
being contested in good faith by appropriate proceedings or to the extent the
failure to conduct or complete any of the foregoing could not reasonably be
expected to have a Material Adverse Effect.

6.8 Maintenance of Books and Records; Inspection. Each Borrower will, and will
cause each of its Subsidiaries to, (i) maintain adequate books, accounts and
records, in which full, true and correct entries shall be made of all financial
transactions in relation to its business and properties, and prepare all
financial statements required under this Agreement, in each case in accordance
with and to the extent required by GAAP and in compliance with the requirements
of any Governmental Authority having jurisdiction over it, and (ii) permit
employees or agents of the Administrative Agent or any Lender to visit and
inspect its properties and examine or audit its books, records, working papers
and accounts and make copies and memoranda of them, and to discuss its affairs,
finances and accounts with its officers and employees and, upon notice to the
applicable Borrower, the independent public accountants of Crawford or such
Borrower and their respective Subsidiaries (and by this provision each Borrower
authorizes such accountants to discuss the finances and affairs of Crawford and
such Borrower and their respective

 

103



--------------------------------------------------------------------------------

Subsidiaries), all at such times and from time to time, upon reasonable notice
and during business hours, as may be reasonably requested; provided, however,
that so long as no Default or Event of Default exists, the Administrative Agent
and the Lenders shall make no more than one such inspection during any fiscal
year of Crawford.

6.9 Material U.S. Subsidiaries. Crawford will take such action, and will cause
each of its Subsidiaries to take such action, from time to time as shall be
necessary to ensure that each Material U.S. Subsidiary is a Subsidiary Guarantor
hereunder; provided that no Material U.S. Subsidiary that is a Disregarded
Foreign Subsidiary shall be required to become a Subsidiary Guarantor or become
party to any other Credit Document unless each parent company of such
Disregarded Foreign Subsidiary that is also a Foreign Subsidiary is required to
become a Subsidiary Guarantor hereunder. Without limiting the generality of the
foregoing, in the event that Crawford or one of its Subsidiaries from time to
time creates or acquires new Material U.S. Subsidiaries, or the financial
statements delivered by Crawford pursuant to Section 6.1 demonstrate that a
Subsidiary has become a Material U.S. Subsidiary, Crawford will take such
action, and will cause each of its Subsidiaries to take such action, to ensure
that within thirty days thereafter:

(a)(i) Each such new Material U.S. Subsidiary will execute and deliver to the
Administrative Agent (A) a joinder to the Guaranty, pursuant to which such new
Material U.S. Subsidiary shall become a guarantor thereunder and shall guarantee
the payment in full of the Obligations of Crawford under this Agreement and the
other Credit Documents, and (B) a joinder to the Security Agreement, pursuant to
which such new Material U.S. Subsidiary shall become a party thereto and shall
grant to the Administrative Agent a first priority Lien upon and security
interest in its accounts receivable, inventory, equipment, general intangibles
and other personal property as Collateral for its obligations under the
Guaranty, subject only to Permitted Liens, and (ii) Crawford will, or will cause
its Subsidiary that directly owns the Capital Stock of such new Material U.S.
Subsidiary to, execute and deliver to the Administrative Agent an amendment or
supplement to the Security Agreement pursuant to which all of the Capital Stock
of such new Material U.S. Subsidiary shall be pledged to the Administrative
Agent, together with the certificates evidencing such Capital Stock and undated
stock powers duly executed in blank (to the extent delivery thereof does not
require any action in any non-U.S. jurisdiction or require the replacement and
reissuance of such certificates with one or more certificates);

(b) Crawford will deliver to the Administrative Agent:

(i) a written legal opinion of counsel to such Material U.S. Subsidiary
addressed to the Administrative Agent and the Lenders, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, which shall
cover such matters relating to such Material U.S. Subsidiary and the creation or
acquisition thereof incident to the transactions contemplated by this Agreement
and this Section 6.9 and the other Credit Documents as set forth in the legal
opinion of counsel delivered to the Administrative Agent and the Lenders on the
Closing Date; and

 

104



--------------------------------------------------------------------------------

(ii) a certificate of the secretary or an assistant secretary of such Material
U.S. Subsidiary in form and substance reasonably satisfactory to the
Administrative Agent, certifying (i) that attached thereto is a true and
complete copy of the articles or certificate of incorporation, certificate of
formation or other organizational document and all amendments thereto of such
Material U.S. Subsidiary, certified as of a recent date by the Secretary of
State (or comparable Governmental Authority) of its jurisdiction of organization
(if available), and that the same has not been amended since the date of such
certification, (ii) that attached thereto is a true and complete copy of the
bylaws, constitutional documents, operating agreement or similar governing
document of such Material U.S. Subsidiary, as then in effect and as in effect at
all times from the date on which the resolutions referred to in clause (iii)
below were adopted to and including the date of such certificate, and (iii) that
attached thereto is a true and complete copy of resolutions adopted by the board
of directors (or similar governing body) of such Material U.S. Subsidiary,
authorizing the execution, delivery and performance of the documents executed
pursuant to Section 6.9(a), and (iv) as to the incumbency and genuineness of the
signature of each officer or director of such Material U.S. Subsidiary executing
any of the documents executed pursuant to Section 6.9(a), and attaching all such
copies of the documents described above.

(c) As promptly as reasonably possible, Crawford will, and will cause its
Subsidiaries to, deliver any such other documents, certificates and opinions, in
form and substance reasonably satisfactory to the Administrative Agent, as the
Administrative Agent or the Required Lenders may reasonably request in
connection therewith and will take such other action as the Administrative Agent
may reasonably request to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected security interest in the Collateral being
pledged pursuant to the documents described above.

(d) With respect to the U.S. Subsidiaries and Disregarded Foreign Subsidiaries
that are not Credit Parties, if any (each a “Specified Person”), if, as of the
end of any fiscal quarter for which financial statements have been delivered
pursuant to Section 6.1, it is determined that (i)(A) the consolidated revenue
or Consolidated EBITDA of such Specified Persons for the Reference Period ending
on such date exceeds 10% of the consolidated revenues or Consolidated EBITDA, as
applicable, of Crawford, the U.S. Subsidiaries and the Disregarded Foreign
Subsidiaries (without regard to any other Foreign Subsidiary), or (B) the total
assets of such Specified Persons as of such date exceeds 10% of the total assets
of Crawford, the U.S. Subsidiaries and the Disregarded Foreign Subsidiaries
(without regard to any other Foreign Subsidiary), or (ii) to the extent not
duplicative of the foregoing, any Subsidiary of Crawford owns, directly or
indirectly, 50% or more of the Capital Stock of such Specified Persons, then, in
either case, the Borrowers shall, and shall cause their Subsidiaries to, cause
such number of such Specified Persons and the applicable Persons described in
clause (ii) to become Credit Parties in accordance with this Section 6.9 as is
necessary to cause the matters described in clause (i) to cease to be true after
giving pro forma effect to any such Specified Person’s becoming a Credit Party.

6.10 Public/Private Information. Each Borrower will cooperate with the
Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of such Borrower to the
Administrative Agent and Lenders pursuant to this Article VI (collectively, the
“Information Materials”) and will designate Information Materials (i) that are
either available to the public or not material with respect to the Consolidated
Entities for purposes of federal, state and provincial securities laws, as
“Public Information” and (ii) that are not Public Information, as “Private
Information”.

 

105



--------------------------------------------------------------------------------

6.11 OFAC, PATRIOT Act Compliance. Each Borrower will, and will cause each of
its Subsidiaries to, (i) refrain from doing business in a Sanctioned Country or
with a Sanctioned Person in violation of the economic sanctions of the United
States administered by OFAC or any other Governmental Authority, and
(ii) provide, to the extent commercially reasonable, such information and take
such actions as are reasonably requested by the Administrative Agent or any
Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the PATRIOT Act.

6.12 Financial Assistance. Each Foreign Credit Party and its Subsidiaries shall
comply in all material respects with applicable legislation governing financial
assistance and/or capital maintenance, including Sections 678-679 of the United
Kingdom Companies Act 2006, as amended, including in relation to the execution
of the Security Documents and payments of amounts due under this Agreement.

6.13 Post-Closing Matters.

(a) Each Borrower will comply with the delivery requirements set forth in
Sections 4.1(a)(iv), 4.1(a)(vi) and 4.1(a)(vii) within the applicable time
periods set forth therein.

(b) On or before December 16, 2011 (or such later date as determined by the
Administrative Agent), Crawford shall deliver to the Administrative Agent
(i)(A) a charge over shares in the UK Borrower, in substantially the form as
agreed to by Crawford and the Administrative Agent prior to the Closing Date
(with such other changes as may be mutually agreed), duly completed and executed
by the UK Pledgor, (B) all certificates evidencing the Capital Stock being
pledged thereunder and (C) undated stock transfer forms for such certificates,
duly executed in blank, and (ii) the favorable opinions of Jones Day (UK),
special counsel to the UK Pledgor, with respect to the documents described in
clause (i) covering substantially similar matters as the opinions delivered by
Jones Day (UK) on the Closing Date.

6.14 Further Assurances. Each Borrower will, and will cause each of its
Subsidiaries to, make, execute, endorse, acknowledge and deliver any amendments,
modifications or supplements hereto and restatements hereof and any other
agreements, instruments or documents, and take any and all such other actions,
as may from time to time be reasonably requested by the Administrative Agent,
any Security Trustee or the Required Lenders to perfect and maintain the
validity and priority of the Liens granted pursuant to the Security Documents
and to effect, confirm or further assure or protect and preserve the interests,
rights and remedies of the Administrative Agent, the Security Trustees and the
Lenders under this Agreement and the other Credit Documents.

ARTICLE VII

FINANCIAL COVENANTS

Each Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:

 

106



--------------------------------------------------------------------------------

7.1 Leverage Ratio. Crawford will not permit the Leverage Ratio as of the last
day of any fiscal quarter to be greater than (i) for any fiscal quarter ending
on or before December 31, 2012, 3.25:1.0, or (ii) for any fiscal quarter ending
thereafter, 3.00:1.0.

7.2 Fixed Charge Coverage Ratio. Crawford will not permit the Fixed Charge
Coverage Ratio as of the last day of any fiscal quarter to be less than 1.5:1.0.

ARTICLE VIII

NEGATIVE COVENANTS

Each Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:

8.1 Merger; Consolidation. Each Borrower will not, and will not permit or cause
any of its Subsidiaries to, liquidate, wind up or dissolve, or enter into any
consolidation, merger, amalgamation or other combination, or agree to do any of
the foregoing; provided, however, that:

(i) any Subsidiary of Crawford (other than a Foreign Subsidiary Borrower) may
merge, amalgamate or consolidate with, or be liquidated into (A) Crawford (so
long as Crawford is the surviving or continuing entity) or (B) any other
Subsidiary (so long as, if either constituent entity is (1) a U.S. Subsidiary
Guarantor, then the surviving or continuing entity is a U.S. Subsidiary
Guarantor, (2) a Foreign Subsidiary Guarantor, then the surviving or continuing
entity is a Subsidiary Guarantor) or (3) a Foreign Subsidiary Borrower, then the
surviving or continuing entity is such Foreign Subsidiary Borrower), in each
case so long as no Default or Event of Default has occurred and is continuing or
would result therefrom;

(ii) any Foreign Subsidiary Borrower may merge, amalgamate or consolidate with,
or be liquidated into (A) Crawford (so long as Crawford is the surviving or
continuing entity), or (B) any Consolidated Entity other than Crawford (so long
as such Foreign Subsidiary Borrower is the surviving or continuing entity), in
each case so long as no Default or Event of Default has occurred and is
continuing or would result therefrom;

(iii) any Subsidiary of Crawford (other than a Foreign Subsidiary Borrower) may
merge, amalgamate or consolidate with another Person (other than another
Consolidated Entity), so long as (A) if such Subsidiary is (1) a U.S. Subsidiary
Guarantor, the surviving or continuing entity is a U.S. Subsidiary Guarantor or
(2) a Foreign Subsidiary Guarantor, then the surviving or continuing entity is a
Subsidiary Guarantor, (B) such merger, amalgamation or consolidation constitutes
a Permitted Acquisition and the applicable conditions and requirements of
Section 6.9 are satisfied, and (C) no Default or Event of Default has occurred
and is continuing or would result therefrom;

 

107



--------------------------------------------------------------------------------

(iv) any Borrower may merge, amalgamate or consolidate with another Person
(other than another Consolidated Entity), so long as (A) such Borrower is the
surviving entity, (B) such merger, amalgamation or consolidation constitutes a
Permitted Acquisition and the applicable conditions and requirements of
Section 6.9 are satisfied, and (C) no Default or Event of Default has occurred
and is continuing or would result therefrom;

(v) any Subsidiary that is not a Borrower may merge, amalgamate or consolidate
with another Person (other than another Consolidated Entity), so long as (A) the
surviving entity is not a Subsidiary and (B) the disposition of the Capital
Stock of such Subsidiary would be permitted under Section 8.4(vi); and

(vi) to the extent not otherwise permitted under the foregoing clauses, any
Subsidiary that (A) has sold, transferred or otherwise disposed of all or
substantially all of its assets in connection with an Asset Disposition
permitted under this Agreement or (B) no longer conducts any material active
trade or business as reasonably determined by Crawford may, in either case, be
liquidated, wound up and dissolved, so long as no Default or Event of Default
has occurred and is continuing or would result therefrom.

8.2 Indebtedness. Each Borrower will not, and will not permit or cause any of
its Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness
other than (without duplication):

(i) Indebtedness of the Credit Parties in favor of the Administrative Agent and
the Lenders incurred under this Agreement and the other Credit Documents;

(ii) purchase money Indebtedness of Crawford and its Subsidiaries incurred
solely to finance the acquisition, construction or improvement of any equipment,
real property or other fixed assets (or assumed or acquired by Crawford and its
Subsidiaries in connection with a Permitted Acquisition or other transaction
permitted under this Agreement), including Capital Lease Obligations, and any
renewals, replacements, refinancings or extensions thereof; provided that all
such Indebtedness shall not exceed $10,000,000 in aggregate principal amount
outstanding at any one time;

(iii) unsecured loans and advances owed to any Consolidated Entity, but only to
the extent the Investment corresponding thereto is permitted under
Section 8.5(x), 8.5(xi) or 8.5(xii);

(iv) Guaranty Obligations with respect to the obligations of a Consolidated
Entity, but only to the extent that the Investment corresponding thereto is
permitted under Section 8.5(viii), 8.5(ix), 8.5(x), 8.5(xi) or 8.5(xii);

(v) Indebtedness under Hedge Agreements entered into to manage existing or
anticipated interest rate, foreign currency or commodity risks and not for
speculative purposes;

 

108



--------------------------------------------------------------------------------

(vi) Indebtedness existing on the Closing Date and described in Schedule 8.2 and
any renewals, replacements, refinancings or extensions of any such Indebtedness
that do not increase the outstanding principal amount thereof or result in an
earlier final maturity date or decreased weighted average life thereof;

(vii) unsecured Indebtedness of Crawford or any of its Subsidiaries that
(A) does not mature or require any scheduled payment or mandatory prepayment of
principal at any time prior six months after the Maturity Date, (B) is fully
subordinated to the Obligations on terms and conditions reasonably acceptable to
the Administrative Agent, (C) shall have covenants and events of default that
are no more restrictive than those contained herein (as determined by the
Administrative Agent in its reasonable discretion) and (D) shall not be
cross-defaulted to this Agreement (but may be cross-accelerated), provided that
if the Administrative Agent determines that the conditions specified in
clauses (B) and (C) above are satisfied, then the Administrative Agent shall
provide written notice to the Borrowers acknowledging such determination;

(viii) Indebtedness under, or consisting of Guaranty Obligations with respect
to, performance bonds, surety bonds, release, appeal and similar bonds,
completion guarantee and similar obligations, statutory obligations or with
respect to workers’ compensation, health, disability or other employee benefits
claims, and reimbursement obligations in respect of any of the foregoing, in
each case entered into or incurred in the ordinary course of business;

(ix) Indebtedness of Crawford and its Subsidiaries arising from the honoring by
a bank or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business; provided that such
Indebtedness is extinguished within five Business Days of its incurrence;

(x) Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with a
Permitted Acquisition or other transaction not prohibited by this Agreement (and
any renewals, replacements, refinancings or extensions thereof), to the extent
that (A) such Indebtedness was not incurred in connection with, or in
contemplation of, such Person becoming a Subsidiary or such acquisition of
assets, (B) no other Consolidated Entity (other than such Person or any other
Person that such Person merges with or that acquires the assets of such Person)
shall have any liability or obligation with respect to such Indebtedness and
(C) the aggregate principal amount thereof does not exceed $10,000,000 at any
one time;

(xi) Indebtedness incurred in the ordinary course of business owed to any Person
providing property, casualty, liability, or other insurance to any Credit Party
or any of its Subsidiaries, so long as the amount of such Indebtedness is not in
excess of the amount of the unpaid cost of, and shall be incurred only to defer
the cost of, such insurance for the period in which such Indebtedness is
incurred and such Indebtedness is outstanding only during the period covered by
such insurance;

 

109



--------------------------------------------------------------------------------

(xii)(A) the accretion or amortization of original issue discount on
Indebtedness that is otherwise permitted under this Agreement and (B) interest
payments relative to existing Indebtedness that is otherwise permitted under the
Agreement and that is capitalized to the principal amount of, or paid in the
form of an additional issuance of, the underlying Indebtedness; and

(xiii) other unsecured Indebtedness of Crawford and its Subsidiaries not
exceeding $200,000,000 in aggregate principal amount outstanding at any time;
provided that no more than $25,000,000 of the Indebtedness permitted to be
outstanding pursuant to this Section 8.2(xiii) may be incurred by a Subsidiary
that is not a U.S. Credit Party; provided further that up to $5,000,000 in
aggregate principal amount outstanding at any time may be secured by Liens
permitted under Section 8.3(xvii).

In the event that any item of Indebtedness would qualify to be included in more
than one category of Indebtedness permitted pursuant to this Section 8.2, the
Borrowers may select the category in which to classify such item of Indebtedness
(and, for the avoidance of doubt, any item of Indebtedness (or any portion
thereof) may be concurrently included in one or more categories of Indebtedness
permitted pursuant to this Section 8.2).

8.3 Liens. Each Borrower will not, and will not permit or cause any of its
Subsidiaries to, directly or indirectly, make, create, incur, assume or suffer
to exist, any Lien upon or with respect to any part of its property or assets,
whether now owned or hereafter acquired, or file or permit the filing of, or
permit to remain in effect, any financing statement or other similar notice of
any Lien with respect to any such property, asset, income or profits under the
UCC of any state or under any similar recording or notice statute, or agree to
do any of the foregoing, other than the following (collectively, “Permitted
Liens”):

(i) Liens in favor of the Administrative Agent or any Security Trustee (as
applicable) and the Lenders created by or otherwise existing under or in
connection with this Agreement and the other Credit Documents;

(ii) Liens in existence on the Closing Date and set forth on Schedule 8.3, and
any extensions, renewals or replacements thereof; provided that any such
extension, renewal or replacement Lien shall be limited to all or a part of the
type of property that secured the Lien so extended, renewed or replaced (plus
any improvements on such property) and shall secure only those obligations that
it secures on the date hereof (and any renewals, replacements, refinancings or
extensions of such obligations that do not increase the outstanding principal
amount thereof);

(iii) Liens imposed by law, such as Liens of carriers, warehousemen, mechanics,
materialmen and landlords, incurred in the ordinary course of business for sums
not constituting borrowed money that are not overdue for a period of more than
30 days or that are being contested in good faith by appropriate proceedings and
for which adequate reserves have been established in accordance with GAAP (if so
required);

 

110



--------------------------------------------------------------------------------

(iv) Liens (other than any Lien imposed by ERISA, the creation or incurrence of
which would result in an Event of Default under Section 9.1(m)) incurred in the
ordinary course of business in connection with worker’s compensation,
unemployment insurance or other forms of governmental insurance or benefits, or
to secure the performance of letters of credit, bids, tenders, statutory
obligations, surety and appeal bonds, leases, public or statutory obligations,
government contracts and other similar obligations (other than obligations for
borrowed money) entered into in the ordinary course of business; provided that,
for the sake of clarity, a Lien imposed pursuant to Canadian federal or
provincial pension standards legislation shall not be considered a Permitted
Lien, unless such Lien relates only to employee contributions to a Canadian
Pension Plan deducted from an employee’s pay but not yet remitted to the pension
fund and which is not yet overdue;

(v) Liens for taxes, assessments or other governmental charges or statutory
obligations that are not delinquent or remain payable without any penalty or
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP (if so
required);

(vi) any attachment or judgment Lien not constituting an Event of Default under
Section 9.1(j) or Liens created by or existing from any pending litigation or
legal proceeding that are currently being contested in good faith by appropriate
proceedings and with respect to which adequate reserves are being maintained in
accordance with GAAP (if required);

(vii) Liens securing the purchase money Indebtedness permitted under
Section 8.2(ii); provided that (x) any such Lien shall attach to the property
being acquired, constructed or improved with such Indebtedness concurrently with
or within 90 days after the acquisition (or completion of construction or
improvement) or the refinancing thereof by Crawford or such Subsidiary, (y) the
amount of the Indebtedness secured by such Lien shall not exceed 100% of the
cost to Crawford or such Subsidiary of acquiring, constructing or improving the
property and any other assets then being financed solely by the same financing
source, and (z) any such Lien shall not encumber any other property of Crawford
or any of its Subsidiaries except assets then being financed solely by the same
financing source;

(viii) customary rights of setoff, revocation, refund or chargeback under
deposit agreements, under the UCC or otherwise of banks or other financial
institutions where Crawford or any of its Subsidiaries maintains deposits (other
than deposits intended as cash collateral) in the ordinary course of business;

(ix) Liens that arise in favor of banks under Article 4 of the UCC or otherwise
on items in collection and the documents relating thereto and proceeds thereof
and Liens encumbering reasonable and customary initial deposits and margin
deposits and similar Liens attaching to brokerage accounts incurred in the
ordinary course of business;

(x)(A) Liens arising from the filing (for notice purposes only) of UCC-1
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) in respect of operating leases otherwise permitted
hereunder and (B) any interest or title of lessor under such operating leases
and of nonexclusive licensors under license agreements;

 

111



--------------------------------------------------------------------------------

(xi) with respect to any Realty occupied by Crawford or any of its Subsidiaries,
(A) all easements, rights of way, reservations, licenses, encroachments,
variations and similar restrictions (including zoning or deed restrictions),
charges and encumbrances on title that do not secure monetary obligations and do
not materially impair the use of such property for its intended purposes or the
value thereof, and (B) any other Lien or exception to coverage described in
mortgagee policies of title insurance issued in favor of and accepted by the
Administrative Agent;

(xii) any leases, subleases, licenses or sublicenses granted by Crawford or any
of its Subsidiaries to third parties and not interfering in any material respect
with the business of Crawford and its Subsidiaries, and any interest or title of
a lessor, sublessor, licensor or sublicensor under any lease or license not
prohibited by this Agreement;

(xiii) deposits to secure the performance of bids, trade contracts, governmental
contracts, tenders, sales, leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature (including those
to secure health, safety and environmental obligations) that are not past due;

(xiv) Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted by this Agreement;

(xv) Liens on any cash earnest money deposits made by any of the Credit Parties
or any of their Subsidiaries in connection with any letter of intent or purchase
agreement with respect to an Acquisition permitted by this Agreement;

(xvi) Liens securing Indebtedness permitted under Section 8.2(x) ; provided that
any such Lien (A) was in existence at the time that the assets subject thereto
were acquired (or the Subsidiary that owns the assets became a Subsidiary),
(B) was not incurred in connection with, or in contemplation of, the acquisition
of such assets or such Person becoming a Subsidiary, and (C) any such Lien shall
not encumber any other assets of any other Consolidated Entity; and

(xvii) other Liens securing obligations of Crawford and its Subsidiaries not
exceeding $5,000,000 in aggregate principal amount outstanding at any time.

8.4 Asset Dispositions. Each Borrower will not, and will not permit or cause any
of its Subsidiaries to, directly or indirectly, make or agree to make any Asset
Disposition except for:

(i) the sale or other disposition of inventory and Cash Equivalents in the
ordinary course of business, the sale, discount or write-off of past due or
impaired accounts receivable for collection purposes (but not for factoring,
securitization or other financing purposes) and the termination or unwinding of
Hedge Agreements permitted hereunder;

 

112



--------------------------------------------------------------------------------

(ii) the sale, lease or other disposition of assets by (A) any U.S. Credit Party
to any other U.S. Credit Party, (B) any Foreign Credit Party to any other
Foreign Credit Party, (C) any Consolidated Entity that is not a Credit Party to
any other Consolidated Entity that is not a Credit Party or (D) any Consolidated
Entity to any other Consolidated Entity pursuant to a transaction permitted
under Section 8.5 or 8.6, in each case so long as no Event of Default has have
occurred and be continuing or would result therefrom;

(iii) the sale, exchange or other disposition of equipment or other capital
assets that are obsolete or no longer necessary for the operations of Crawford
and its Subsidiaries;

(iv) forgiveness or conversion to Capital Stock of unsecured loans or advances
permitted as intercompany Investments under Section 8.5(v), 8.5(x), 8.5(xi),
8.5(xii) or 8.5(xxi);

(v) the sale by any Consolidated Entity of any Realty owned by such Consolidated
Entity; and

(vi) the sale or other disposition of assets (other than the Capital Stock of a
Foreign Subsidiary Borrower) for fair value; provided that (x) the aggregate
amount of proceeds from all such sales or dispositions that are consummated
during any fiscal year shall not exceed $25,000,000, (y) no Default or Event of
Default shall have occurred and be continuing or would result therefrom and
(z) at least 75% of the proceeds of such sale or disposition are in the form of
cash or Cash Equivalents.

8.5 Investments. Each Borrower will not, and will not permit or cause any of its
Subsidiaries to, directly or indirectly, purchase, own, invest in or otherwise
acquire any Capital Stock, evidence of indebtedness or other obligation or
security or any interest whatsoever in any other Person, or make or permit to
exist any loans, advances or extensions of credit to, or any investment in cash
or by delivery of property in, any other Person, or make or permit to exist any
Guaranty Obligation for the benefit of any other Person, or enter into an
Acquisition, or create or acquire any Subsidiary, or become a partner or joint
venturer in any partnership or joint venture (collectively, “Investments”),
other than:

(i) Investments consisting of Cash Equivalents;

(ii) Investments consisting of the extension of trade credit and the creation of
prepaid expenses, in each case by Crawford and its Subsidiaries in the ordinary
course of business;

(iii) Investments consisting of loans and advances to employees, officers or
directors of Crawford and its Subsidiaries for travel, relocation and other
business related expenses not exceeding $2,000,000 at any time outstanding;

 

113



--------------------------------------------------------------------------------

(iv) Investments (including equity securities and debt obligations) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in good faith settlement of delinquent obligations of, and other disputes with,
customers and suppliers arising in the ordinary course of business;

(v) Investments existing as of the Closing Date (A) of Crawford in each of its
Subsidiaries consisting of Capital Stock, and (B) described in Schedule 8.5(v);

(vi) Investments under Hedge Agreements entered into to manage existing or
anticipated interest rate, foreign currency or commodity risks and not for
speculative purposes;

(vii) Investments consisting of the provision of services by a Consolidated
Entity to any other Consolidated Entity, or the forgiveness or capitalization of
any amounts accrued by any Consolidated Entity as compensation for such
services, provided that each payment or transfer from a Consolidated Entity to
another Consolidated Entity of cash or other assets as compensation for such
services or otherwise must be permitted as an Investment by another subsection
of this Section 8.5;

(viii) Investments consisting of Guaranty Obligations of any Consolidated Entity
(A) described in Section 8.2(viii) or (B) incurred in the ordinary course of
business for the benefit of another Consolidated Entity of any obligations not
constituting Indebtedness; provided that (x) the primary obligation being
guaranteed is not prohibited by this Agreement and (y) any payment by Crawford
or any Credit Party pursuant to any such Guaranty Obligation must be permitted
by another subsection of this Section 8.5;

(ix) Investments consisting of Guaranty Obligations pursuant to keep well
letters and similar arrangements provided by any Consolidated Entity for the
benefit of a Foreign Subsidiary pursuant to any Requirements of Law that are
(A) described in Schedule 8.5(ix) or (B) executed after the Closing Date,
provided that any payment by Crawford or any Credit Party pursuant to any such
arrangement must be permitted by another subsection of this Section 8.5;

(x) Investments made after the Closing Date (A) by any Consolidated Entity in
any U.S. Credit Party, (B) by any Foreign Credit Party in any Foreign Credit
Party, and (C) by any Consolidated Entity that is not a Credit Party in any
other Consolidated Entity;

(xi) Investments made after the Closing Date by any U.S. Credit Party in any
Foreign Credit Party so long as, after giving effect to such Investment and any
Indebtedness incurred in connection therewith, the aggregate amount of
Investments permitted under this Section 8.5(xi) during the current fiscal year
does exceed the sum (A)(1) if the Leverage Ratio is less than or equal to
2.75:1.0 (determined on a Pro Forma Basis for the Reference Period then most
recently ended for which Crawford has delivered the financial statements
required by Section 6.1 (and a Compliance Certificate)), $50,000,000, or
(2) otherwise, $25,000,000, plus (B) the Available Additional Basket, provided
that the aggregate amount of Investments permitted under this Section 8.5(xi)
during any fiscal year shall not exceed $75,000,000;

 

114



--------------------------------------------------------------------------------

(xii) Investments made after the Closing Date by any Credit Party in any
Consolidated Entity that is not a Credit Party so long as, after giving effect
to such Investment and any Indebtedness incurred in connection therewith, the
aggregate amount of Investments permitted under this Section 8.5(xii) during the
current fiscal year does exceed the sum (A)(1) if the Leverage Ratio is less
than or equal to 2.75:1.0 (determined on a Pro Forma Basis for the Reference
Period then most recently ended for which Crawford has delivered the financial
statements required by Section 6.1 (and a Compliance Certificate)), $50,000,000,
or (2) otherwise, $25,000,000, plus (B) the Available Additional Basket,
provided that the aggregate amount of Investments permitted under this
Section 8.5(xii) during any fiscal year shall not exceed $75,000,000;

(xiii) Permitted Acquisitions;

(xiv) Investments made after the Closing Date by any Consolidated Entity in
joint ventures so long as, after giving effect to such Investment and any
Indebtedness incurred in connection therewith, (A) no Default or Event of
Default shall have occurred and be continuing and (B) either (1) the Leverage
Ratio is less than or equal to 2.75:1.0 (determined on a Pro Forma Basis for the
Reference Period then most recently ended for which Crawford has delivered the
financial statements required by Section 6.1 (and a Compliance Certificate)) and
the Administrative Agent shall have received a certificate to that effect,
executed by a Financial Officer of Crawford (with calculations of the Leverage
Ratio attached), or (2) the aggregate amount of such Investments during the
current fiscal year does not exceed the sum of $25,000,000 plus the Available
Additional Basket minus Acquisition Amounts for all Acquisitions consummated
during the current fiscal year;

(xv) Investments consisting of (A) cash contributions by a U.S. Credit Party to
Crawford UK Holdco for purposes of, and in an amount necessary to, make payments
to Crawford Financial Services on the Crawford UK Holdco Instrument owing by
Crawford UK Holdco to Crawford Financial Services and (B) Guaranty Obligations
of a U.S. Credit Party with respect to the Crawford UK Holdco Instrument;
provided that, in each case, promptly upon receipt of any payment on the
Crawford UK Holdco Instrument or Guaranty Obligation with respect thereto (but
in any event not later than five Business Days after receipt of such payment),
Crawford Financial Services makes a cash payment in an amount equal to such
payment to a U.S. Credit Party in the form of a dividend, distribution or return
of capital;

(xvi) Investments in the form of negotiable instruments and other payment items
deposited or to be deposited for collection in the ordinary course of business;

(xvii) advances made in connection with purchases of goods or services in the
ordinary course of business;

 

115



--------------------------------------------------------------------------------

(xviii) earnest money deposits made in connection with any letter of intent or
purchase agreement permitted under this Agreement;

(xix) to the extent constituting Investments, transactions permitted under
Section 8.1;

(xx) promissory notes and other non-cash consideration received in connection
with Asset Dispositions permitted hereunder;

(xxi) Investments made by any Consolidated Entity in such Consolidated Entity’s
wholly-owned Subsidiaries in the form of Indebtedness pursuant to a transaction
in which such Consolidated Entity exchanges a portion of the Capital Stock of,
or paid in capital with respect to, its wholly-owned Subsidiary for a promissory
note issued by such wholly-owned Subsidiary so long as (A) no cash is exchanged
between such Consolidated Entity and such wholly-owned Subsidiary in connection
with such transaction (for the avoidance of doubt, this clause (A) shall not
prohibit payments by such wholly-owned Subsidiary with respect to such
promissory note or Investments otherwise permitted hereunder); (B) such
promissory notes are pledged to the Administrative Agent to the extent required
pursuant to the terms of the Security Agreement; (C) such wholly-owned
Subsidiary remains a wholly-owned Subsidiary of such Consolidated Entity
immediately after the consummation of such transaction and (D) if such
Consolidated Entity is a Foreign Subsidiary and such wholly-owned Subsidiary is
a U.S. Subsidiary, then no payments in respect of principal or interest are made
or scheduled to be made in connection with such Indebtedness during the term of
this Agreement; and

(xxii) other Investments of Crawford and its Subsidiaries not otherwise
permitted under this Section 8.5 (but excluding Investments in Foreign Credit
Parties, Consolidated Entities that are not Credit Parties, Acquisitions and
joint ventures) in an aggregate amount not exceeding the Available Additional
Basket.

8.6 Restricted Payments.

(a) Each Borrower will not, and will not permit or cause any of its Subsidiaries
to, directly or indirectly, declare or make any dividend payment or make any
other distribution of cash, property or assets, in respect of any of its Capital
Stock or any warrants, rights or options to acquire its Capital Stock, or
purchase, redeem, retire or otherwise acquire for value any shares of its
Capital Stock or any warrants, rights or options to acquire its Capital Stock,
or set aside funds for any of the foregoing (all of the foregoing, collectively,
“Restricted Payments”), other than:

(i) dividend payments or other distributions payable solely in shares of Capital
Stock or rights to acquire Capital Stock, in each case that is not Disqualified
Capital Stock;

(ii) dividend payments or other distributions by a Subsidiary of Crawford to
Crawford or another Subsidiary of Crawford, in each case to the extent not
prohibited under applicable Requirements of Law;

 

116



--------------------------------------------------------------------------------

(iii) other Restricted Payments so long as (A) no Default or Event of Default
shall have occurred and be continuing or would result therefrom, and
(B) immediately after giving effect to such Restricted Payment and any
Indebtedness incurred in connection therewith, either (1) the Leverage Ratio is
less than or equal to 2.75:1.0 (determined on a Pro Forma Basis for the
Reference Period then most recently ended for which Crawford has delivered the
financial statements required by Section 6.1 (and a Compliance Certificate)) or
(2) the aggregate amount of Restricted Payments paid during the current fiscal
year pursuant to this Section 8.6(a)(iii) does not exceed the sum of $25,000,000
plus the Available Additional Basket; and

(iv) to the extent constituting Restricted Payments, Investments permitted under
Section 8.5 and transactions permitted under Section 8.1.

(b) Each Borrower will not, and will not permit or cause any of its Subsidiaries
to, make (or give any notice in respect of) any payment or prepayment of
principal on, or interest, fees or premium (if any) with respect to, any
Subordinated Indebtedness, or directly or indirectly make any redemption
(including pursuant to any change of control or asset disposition provision),
retirement, defeasance or other acquisition for value of any Subordinated
Indebtedness, or make any deposit or otherwise set aside funds for any of the
foregoing purposes; provided, however, that, Crawford and its Subsidiaries may
make scheduled interest payments on any Subordinated Indebtedness permitted
under Section 8.2(vii) in accordance with the terms of such Indebtedness
(including any subordination provisions thereof).

8.7 Transactions with Affiliates. Each Borrower will not, and will not permit or
cause any of its Subsidiaries to, enter into any transaction (including any
purchase, sale, lease or exchange of property or the rendering of any service)
with any officer, director, stockholder or other Affiliate of Crawford or any of
its Subsidiaries, except upon fair and reasonable terms that are no less
favorable to it than it would be obtained in a comparable arm’s length
transaction with a Person other than an Affiliate of Crawford or any of its
Subsidiaries; provided, however, that nothing contained in this Section 8.7
shall prohibit:

(i) transactions described on Schedule 8.7 (and any renewals or replacements
thereof on terms not materially more disadvantageous to the applicable
Consolidated Entity) or not otherwise prohibited under this Agreement;

(ii) transactions among (A) Crawford and/or the U.S. Subsidiary Guarantors,
(B) Foreign Subsidiary Borrowers or (C) Consolidated Entities that are not
Credit Parties, in each case that are not prohibited under this Agreement
(provided that such transactions shall remain subject to any other applicable
limitations and restrictions set forth in this Agreement);

(iii) Equity Issuances with respect to Crawford’s Capital Stock to directors,
officers and employees of the Consolidated Entities pursuant to employee benefit
plans, employment agreements or other employment arrangements approved by the
Board of Directors of Crawford;

 

117



--------------------------------------------------------------------------------

(iv) customary employment, severance, consulting, benefit and other compensation
and indemnification arrangements (including stock option plans and employee
benefit plans and arrangements) with their respective managers, directors,
officers and employees, and payments pursuant thereto; and

(v) payment or reimbursement of customary fees and reasonable out-of-pocket
costs and expenses to, and indemnities for the benefit of, managers, directors,
officers and employees to the extent attributable to the ownership or operation
of the Credit Parties and their respective Subsidiaries.

8.8 Lines of Business. Each Borrower will not, and will not permit or cause any
of its Subsidiaries (other than Immaterial Subsidiaries) to, engage in any lines
of business other than the businesses engaged in by the Consolidated Entities,
taken as a whole, on the Closing Date and businesses and activities reasonably
related or incidental thereto.

8.9 Sale-Leaseback Transactions. Each Borrower will not, and will not permit or
cause any of its Subsidiaries (other than Immaterial Subsidiaries) to, directly
or indirectly, become or remain liable as lessee or as guarantor or other surety
with respect to any lease, whether an operating lease or a Capital Lease, of any
property (whether real, personal or mixed, and whether now owned or hereafter
acquired) (i) that any Consolidated Entity has sold or transferred (or is to
sell or transfer) to a Person that is not a Consolidated Entity or (ii) that any
Consolidated Entity intends to use for substantially the same purpose as any
other property that, in connection with such lease, has been sold or transferred
(or is to be sold or transferred) by a Consolidated Entity to another Person
that is not a Consolidated Entity (the foregoing, a “Sale-Leaseback”), in each
case except for transactions otherwise permitted under this Agreement; provided
that Crawford shall be permitted to enter into a Sale-Leaseback with respect to
is Realty located in Tucker, Georgia.

8.10 Certain Amendments. Each Borrower will not, and will not permit or cause
any of its Subsidiaries to, amend, modify or waive any provision of any
Subordinated Indebtedness, the effect of which would be (i) to amend any of the
subordination provisions thereunder (including any of the definitions relating
thereto) without the consent of the Administrative Agent, (ii) to make any
covenant or event of default therein more restrictive or add any new covenant or
event of default unless the Administrative Agent shall have determined in its
reasonable discretion that such covenants and events of default are no more
restrictive than those contained herein (and, if so determined, the
Administrative Agent shall provide written notice to the Borrowers acknowledging
such determination), or (iii) to grant any security or collateral to secure
payment thereof. Each Borrower will not, and will not permit or cause any of its
Subsidiaries (other than Immaterial Subsidiaries) to, amend, modify or waive any
provision of its articles or certificate of incorporation or formation, bylaws,
operating agreement or other applicable formation or organizational documents,
as applicable, the terms of any class or series of its Capital Stock, or any
agreement among the holders of its Capital Stock or any of them, in each case
other than in a manner that could not reasonably be expected to adversely affect
the Lenders in any material respect.

8.11 Limitation on Certain Restrictions. Each Borrower will not, and will not
permit or cause any of its Subsidiaries (other than Immaterial Subsidiaries) to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any restriction or

 

118



--------------------------------------------------------------------------------

encumbrance on (i) the ability of the Consolidated Entities to perform and
comply with their respective obligations under the Credit Documents or (ii) the
ability of any Subsidiary of Crawford to make any dividend payment or other
distribution in respect of its Capital Stock, to repay Indebtedness owed to
Crawford or any other Subsidiary, to make loans or advances to Crawford or any
other Subsidiary, or to transfer any of its assets or properties to Crawford or
any other Subsidiary, except (in the case of clause (ii) above only) for such
restrictions or encumbrances existing under or by reason of (A) this Agreement
and the other Credit Documents, (B) applicable Requirements of Law,
(C) customary provisions in leases (including Capital Leases and synthetic
leases), subleases, licenses, sub-licenses and sale-lease back agreements
restricting the assignment or transfer thereof or of property that is the
subject thereof, (D) customary restrictions and conditions contained in any
agreement relating to the sale of assets (including Capital Stock of a
Subsidiary) pending such sale (provided that such restrictions and conditions
apply only to the assets being sold and such sale is permitted under this
Agreement), (E) obligations that are binding on a Subsidiary or assets at the
time such Subsidiary first becomes a Subsidiary or such assets are acquired, so
long as such obligations are not entered into in contemplation of such Person
becoming a Subsidiary or such acquisition, (F) provisions in agreements or
instruments that prohibit the payment of dividends or the making of other
distributions with respect to any Capital Stock of a Person other than on a pro
rata basis and (G) solely with respect to any Consolidated Entity that is not a
Credit Party, restrictions in (1) the joint venture agreement, equityholders
agreement, partnership agreement or limited liability company agreement with
respect to such Consolidated Entity or (2) other Indebtedness permitted by
Section 8.2 (it being understood that any such restrictions may cause the income
of such Consolidated Entity to be excluded from Consolidated Net Income pursuant
to the definition thereof).

8.12 No Other Negative Pledges. Each Borrower will not, and will not permit or
cause any of its Subsidiaries (other than Immaterial Subsidiaries) to, enter
into or suffer to exist any agreement or restriction that, directly or
indirectly, prohibits or conditions the creation, incurrence or assumption of
any Lien in favor of the Administrative Agent and the Lenders upon or with
respect to any part of its property or assets, whether now owned or hereafter
acquired, or agree to do any of the foregoing, except for such agreements or
restrictions existing under or by reason of (i) this Agreement and the other
Credit Documents, (ii) applicable Requirements of Law, (iii) any agreement or
instrument creating a Permitted Lien (but only to the extent such agreement or
restriction applies to the assets subject to such Permitted Lien),
(iv) customary provisions in leases (including Capital Leases and synthetic
leases), subleases, licenses, sub-licenses and sale-lease back agreements
entered into by any Consolidated Entity as lessee or licensee, restricting the
granting of Liens therein or in property that is the subject thereof,
(v) customary restrictions and conditions contained in any agreement relating to
the sale of assets (including Capital Stock of a Subsidiary) pending such sale
(provided that such restrictions and conditions apply only to the assets being
sold and such sale is permitted under this Agreement), (vi) obligations that are
binding on a Subsidiary or assets at the time such Subsidiary first becomes a
Subsidiary or such assets are acquired, so long as such obligations are not
entered into in contemplation of such Person becoming a Subsidiary or such
acquisition and (vii) solely with respect to any Consolidated Entity that is not
a Credit Party, restrictions in (A) the joint venture agreement, equityholders
agreement, partnership agreement or limited liability company agreement with
respect to such Consolidated Entity or (B) other Indebtedness permitted by
Section 8.2.

 

119



--------------------------------------------------------------------------------

8.13 Fiscal Year. Each Borrower will not, and will not permit or cause any of
its Subsidiaries to, change its fiscal year or its method of determining fiscal
quarters; provided that any Subsidiary of Crawford may change its fiscal year
and its method of determining fiscal quarters to match Crawford’s fiscal year
and method of determining fiscal quarters.

8.14 Accounting Changes. Other than as permitted pursuant to Section 1.2, each
Borrower will not, and will not permit or cause any of its Subsidiaries to, make
or permit any material change in its accounting policies or reporting practices,
except as may be required by GAAP (or, in the case of Foreign Subsidiaries,
generally accepted accounting principles in the jurisdiction of its
organization) or Requirements of Law.

8.15 Canadian Benefit Plans. No Canada Pension Entity shall (i) establish or
commence contributing to or otherwise participate in any retirement or pension
arrangement that provides defined benefits or (ii) acquire an interest in any
Person if such Person sponsors, administers, or participates in, or has any
liability in respect of, any retirement or pension arrangement that provides
defined benefits

ARTICLE IX

EVENTS OF DEFAULT

9.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default”:

(a) Any Borrower shall fail to pay when due (i) any principal of any Loan or any
Reimbursement Obligation, or (ii) any interest on any Loan, any fee payable
under this Agreement or any other Credit Document, or (except as provided in
clause (i) above) any other Obligation (other than any Obligation under a Hedge
Agreement or Cash Management Agreement), and (in the case of this clause (ii)
only) such failure shall continue for a period of three Business Days;

(b) Any Credit Party shall (i) fail to observe, perform or comply with any
condition, covenant or agreement contained in any of Section 2.14, 6.1, 6.2(a),
6.2(e)(i), 6.3(i), or 6.9 or in Article VII or VIII or (ii) fail to observe,
perform or comply with any condition, covenant or agreement contained in
Section 6.2 (other than Sections 6.2(a) and 6.2(e)(i)) and (in the case of this
clause (ii) only) such failure shall continue unremedied for a period of five
days after the earlier of (y) the date on which a Responsible Officer of any
Borrower acquires knowledge thereof and (z) the date on which written notice
thereof is delivered by the Administrative Agent or any Lender to any Borrower;

(c) Any Credit Party shall fail to observe, perform or comply with any
condition, covenant or agreement contained in this Agreement or any of the other
Credit Documents other than those enumerated in Section 9.1(a) or 9.1(b), and
such failure (i) by the express terms of such Credit Document, constitutes an
Event of Default, or (ii) shall continue unremedied for any cure period
specifically applicable thereto or, if no grace period is specifically
applicable, for a period of 30 days after the earlier of (y) the date on which a
Responsible Officer of any Borrower acquires knowledge thereof and (z) the date
on which written notice thereof is delivered by the Administrative Agent or any
Lender to any Borrower;

 

120



--------------------------------------------------------------------------------

(d) Any representation or warranty made or deemed made by or on behalf of any
Credit Party in this Agreement, any of the other Credit Documents or in any
certificate, instrument, report or other document furnished at any time in
connection herewith or therewith shall prove to have been incorrect, false or
misleading in any material respect as of the time made, deemed made or
furnished;

(e) Any Consolidated Entity shall (i) fail to pay when due (whether by scheduled
maturity, acceleration or otherwise and after giving effect to any applicable
grace period or notice provisions) any principal of or interest on any
Indebtedness (other than the Indebtedness incurred pursuant to this Agreement,
but including the Indebtedness incurred pursuant to Hedge Agreements) having an
aggregate principal amount of at least $15,000,000 or (ii) fail to observe,
perform or comply with any condition, covenant or agreement contained in any
agreement or instrument evidencing or relating to any such Indebtedness, or any
other event shall occur or condition exist in respect thereof, and the effect of
such failure, event or condition is to cause, or permit the holder or holders of
such Indebtedness (or a trustee or agent on its or their behalf) to cause (with
or without the giving of notice, lapse of time, or both), without regard to any
subordination terms with respect thereto, such Indebtedness to become due, or to
be prepaid, redeemed, purchased or defeased, prior to its stated maturity;

(f) Any Consolidated Entity (other than an Immaterial Subsidiary) shall (i) file
a voluntary petition or commence a voluntary case or proceeding (including the
filing of a notice of intention in respect thereof) seeking liquidation,
winding-up, reorganization, dissolution, arrangement, readjustment of debts,
composition or any other relief under any Debtor Relief Law, (ii) consent to the
institution of, or fail to controvert in a timely and appropriate manner, any
petition or case of the type described in Section 9.1(g), (iii) apply for or
consent to the appointment of or taking possession by a custodian, trustee,
receiver, interim receiver, receiver and manager, conservator or similar
official for or of itself or all or a substantial part of its properties or
assets, (iv) fail generally, or admit in writing its inability, to pay its debts
generally as they become due, (v) make a general assignment for the benefit of
creditors or (vi) take any corporate action to authorize or approve any of the
foregoing;

(g) Any involuntary petition or case shall be filed or commenced against any
Consolidated Entity (other than an Immaterial Subsidiary) seeking liquidation,
winding-up, reorganization, dissolution, arrangement, readjustment of debts, the
appointment of a custodian, trustee, interim receiver, receiver and manager,
receiver, conservator or similar official for it or all or a substantial part of
its properties or any other relief under any Debtor Relief Law, and such
petition or case shall continue undismissed and unstayed for a period of 60
days; or an order, judgment or decree approving or ordering any of the foregoing
shall be entered in any such proceeding;

(h) A UK Insolvency Event shall occur (other than with respect to an Immaterial
Subsidiary);

 

121



--------------------------------------------------------------------------------

(i) An Consolidated Entity (other than an Immaterial Subsidiary) (i) shall
become (or shall state that it is) insolvent under administration or insolvent
(each as defined in the Australian Corporations Act); (ii) shall be in
liquidation, in provisional liquidation, under administration or wound up or has
had a Controller (as defined in the Australian Corporations Act) appointed to
its property; (iii) shall be subject to any arrangement, assignment, moratorium
or composition, protected from creditors under any statute or dissolved (in each
case, other than to carry out a reconstruction or amalgamation while solvent on
terms approved by the Administrative Agent); (iv) shall have had an application
or order made, resolution passed, proposal put forward, or any other action
taken, in each case in connection with that person, which is preparatory to or
could result in any of clauses (i), (ii) or (iii) above (and in the case of an
application or similar action, it is not stayed, withdrawn or dismissed within
21 days); (v) shall be taken (under section 459F(1) of the Australian
Corporations Act) to have failed to comply with a statutory demand; (vi) shall
be the subject of an event described in section 459C(2)(b) or section 585 of the
Australian Corporations Act (or it makes a statement from which the
Administrative Agent reasonably deduces it is so subject); or (vii) shall be
otherwise insolvent or unable to pay its debts when they fall due;

(j) Any one or more (i) money judgments, writs or warrants of attachment,
executions or similar processes involving an aggregate amount (to the extent not
paid or bonded or covered by insurance as to which the surety or insurer, as the
case may be, has the financial ability to perform and has not disputed
responsibility therefor) in excess of $15,000,000 or (ii) non-monetary judgments
that could reasonably be expected to have a Material Adverse Effect, in each
case shall be entered or filed against any Consolidated Entity or any of their
respective properties and the same shall not be paid, dismissed, bonded,
vacated, stayed or discharged within a period of 30 days or in any event later
than five days prior to the date of any proposed sale of such property
thereunder;

(k) Any Security Document to which any Consolidated Entity is now or hereafter a
party shall for any reason cease to be in full force and effect or cease to be
effective to give the Administrative Agent or the applicable Security Trustee
(as applicable) a valid and perfected security interest in and Lien upon the
Collateral purported to be covered thereby, subject to no Liens other than
Permitted Liens, in each case unless any such cessation occurs in accordance
with the terms thereof or is due to any act or failure to act on the part of the
Administrative Agent or the applicable Security Trustee (as applicable) or any
Lender, or any Consolidated Entity shall assert any of the foregoing; or the
Guaranty shall for any reason cease to be in full force and effect as to any
Subsidiary Guarantor, or any Subsidiary Guarantor or any Person acting on its
behalf shall deny or disaffirm such Subsidiary Guarantor’s obligations
thereunder; or any other Credit Document shall for any reason cease to be in
full force and effect as to any Consolidated Entity party thereto, or any such
Consolidated Entity or any Person acting on its behalf shall deny or disaffirm
such Consolidated Entity’s obligations thereunder;

(l) Any Credit Party or any of its assets shall have immunity from the
jurisdiction of a court or from legal process in its jurisdiction of
organization or any other jurisdiction in which it undertakes substantial
operations;

(m) Any ERISA Event or any other event or condition shall occur or exist with
respect to any Plan or Multiemployer Plan that, when taken together with all
other ERISA Events and other events or conditions that have occurred or are then
existing, has or could reasonably be expected to result in a Material Adverse
Effect;

 

122



--------------------------------------------------------------------------------

(n) Any Consolidated Entity shall have been notified that any of them has, in
relation to a Non-U.S. Pension Plan, incurred a debt or other liability under
section 75 or 75A of the United Kingdom Pensions Act 1995, or the UK Pensions
Regulator has issued a UK Contribution Notice or UK Financial Support Direction,
or otherwise is liable to pay any other amount in respect of Non-U.S. Pension
Plans, in each case that could reasonably be expected to result in a Material
Adverse Effect;

(o) A Canadian Pension Plan Termination Event shall occur or any Canada Pension
Entity shall fail to make a required contribution to or payment under any
Canadian Pension Plan when due that, when taken together with all other events
or conditions that have occurred or are then existing in respect of Canadian
Pension Plans, could reasonably be expected to result in a Material Adverse
Effect;

(p) Any one or more licenses, permits, accreditations or authorizations of any
Consolidated Entity from any Governmental Authority shall be suspended, limited
or terminated or shall not be renewed, or any other action shall be taken, by
any Governmental Authority in response to any alleged failure by any
Consolidated Entity to be in compliance with applicable Requirements of Law, and
such action, individually or in the aggregate, has or could reasonably be
expected to have a Material Adverse Effect; or

(q) Any of the following shall occur: (i) Crawford shall cease to own, directly
or indirectly, 100% of the issued and outstanding Capital Stock of any Foreign
Subsidiary Borrower; (ii) any Person or group of Persons acting in concert as a
partnership or other group shall have become, as a result of a tender or
exchange offer, open market purchases, privately negotiated purchases or
otherwise, the “beneficial owner” (within the meaning of such term under Rule
13d-3 under the Exchange Act) of outstanding Capital Stock of Crawford having
40% or more of the Total Voting Power of Crawford; or (iii) during any period of
up to 12 consecutive months, individuals on the Board of Directors of Crawford
(together with any new directors whose election by such Board of Directors was
approved by a vote of a majority of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) shall cease to consist of a majority of
the individuals who constituted the Board of Directors at the beginning of such
period.

9.2 Remedies: Termination of Commitments, Acceleration, etc. Upon and at any
time after the occurrence and during the continuance of any Event of Default,
the Administrative Agent shall at the direction of the Required Lenders, take
any or all of the following actions at the same or different times:

(a) Declare the Commitments, the Swingline Commitment, and the Issuing Banks’
obligations to issue Letters of Credit, to be terminated, whereupon the same
shall terminate; provided that, upon the occurrence of a Bankruptcy Event, the
Commitments, the Swingline Commitment and the Issuing Banks’ obligation to issue
Letters of Credit shall automatically be terminated;

 

123



--------------------------------------------------------------------------------

(b) Declare all or any part of the outstanding principal amount of the Loans to
be immediately due and payable, whereupon the principal amount so declared to be
immediately due and payable, together with all interest accrued thereon and all
other amounts payable under this Agreement and the other Credit Documents (but
excluding any amounts owing under any Hedge Agreement or Cash Management
Agreement), shall become immediately due and payable without presentment,
demand, protest, notice of intent to accelerate or other notice or legal process
of any kind, all of which are hereby knowingly and expressly waived by each
Borrower; provided that, upon the occurrence of a Bankruptcy Event, all of the
outstanding principal amount of the Loans and all other amounts described in
this Section 9.2(b) shall automatically become immediately due and payable
without presentment, demand, protest, notice of intent to accelerate or other
notice or legal process of any kind, all of which are hereby knowingly and
expressly waived by each Borrower;

(c) Direct Crawford to deposit (and Crawford hereby agrees, forthwith upon
receipt of notice of such direction from the Administrative Agent, to deposit)
with the Administrative Agent from time to time such additional amount of cash
(in the appropriate Currency or Currencies) as is equal to the aggregate Stated
Amount of all Letters of Credit then outstanding (whether or not any beneficiary
under any Letter of Credit shall have drawn or be entitled at such time to draw
thereunder), such amount to be held by the Administrative Agent in the Cash
Collateral Account as security for the L/C Exposure as described in Section 3.8;

(d) Appoint or direct the appointment of a receiver, receiver and manager, or
similar official for the properties and assets of the Credit Parties, both to
operate and to sell such properties and assets, and each Borrower, for itself
and on behalf of its Subsidiaries, hereby consents to such right and such
appointment and hereby waives any objection such Borrower or any Subsidiary may
have thereto or the right to have a bond or other security posted by the
Administrative Agent or the applicable Security Trustee (as applicable) on
behalf of the Lenders, in connection therewith;

(e) Exercise all rights and remedies available to it under this Agreement, the
other Credit Documents and applicable law; and

(f) Direct either Security Trustee to do any of the above.

9.3 Remedies: Setoff. Upon and at any time after the occurrence and during the
continuance of any Event of Default, each Lender, each Issuing Bank and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to off set and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held, and other obligations (in whatever
currency) at any time owing, by such Lender, such Issuing Bank or any such
Affiliate, to or for the credit or the account of any Borrower against any and
all of the obligations of such Borrower now or hereafter existing under this
Agreement or any other Credit Document to such Lender or such Issuing Bank or
their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Bank or such Affiliate shall have made any demand under this Agreement
or any other Credit Document and although such obligations of such Borrower may
be contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or such Issuing Bank different from the branch, office or Affiliate
holding such deposit or obligated on

 

124



--------------------------------------------------------------------------------

such indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so offset shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.20 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders (including the Swingline Lender), and (y) such Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section 9.3 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
Issuing Bank or their respective Affiliates may have. Each Lender and Issuing
Bank agrees to notify each Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

ARTICLE X

THE ADMINISTRATIVE AGENT

10.1 Appointment and Authority. Each of the Lenders (for purposes of this
Article X, references to the Lenders shall also mean the Issuing Banks and the
Swingline Lender) hereby irrevocably appoints Wells Fargo to act on its behalf
as the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except as set forth in Section 10.6, the provisions of this
Article X are solely for the benefit of the Administrative Agent and the
Lenders, and neither any Borrower nor any other Consolidated Entity shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” (or any other similar term) herein
or in any other Credit Document with reference to the Administrative Agent is
not intended to connote any fiduciary or other implied (or express) obligations
under agency doctrine of any applicable law. Instead, such term is used as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Crawford or any Subsidiary
or other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders. If a single
Person serves in multiple roles hereunder (including as the Administrative
Agent, any Security Trustee, any Issuing Bank, the Swingline Lender or any
Lender), then no formal instructions or other communication is required with
respect to any communication between those roles notwithstanding any requirement
hereunder for notice, written or otherwise.

 

125



--------------------------------------------------------------------------------

10.3 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including, for the
avoidance of doubt, any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

(iii) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Crawford or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.5 and 9.2), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
the Administrative Agent in writing by any Borrower or a Lender.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

126



--------------------------------------------------------------------------------

10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or Issuing Bank, the Administrative Agent may presume that such condition
is satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
prior to the making of such Loan or the issuance, extension, renewal or increase
of such Letter of Credit. The Administrative Agent may consult with legal
counsel (who may be counsel for a Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

10.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any sub-agent
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agent.

10.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and Crawford. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with Crawford, to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Regardless of whether a successor has been appointed or has
accepted such appointment, such resignation shall become effective in accordance
with such note on the Resignation Effective Date.

 

127



--------------------------------------------------------------------------------

(b) With effect from the Resignation Effective Date, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Credit Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for in
Section 10.6(a). Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent (other than any rights to indemnity payments owed to the
retiring Administrative Agent), and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Crawford and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Article X and Section 11.1 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.

10.8 No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, Syndication Agent, Documentation Agent or other
agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

10.9 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Reimbursement Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand

 

128



--------------------------------------------------------------------------------

on any Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise (i) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans, Reimbursement Obligations and all other Obligations that are owing
and unpaid and to file such other documents as may be necessary advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents,
sub-agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.9 and 11.1) allowed in such judicial
proceeding and (ii) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same. Any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments to the Lenders, to pay to the
Administrative any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents,
sub-agents and counsel, and any other amounts due the Administrative Agent under
Section 2.9 or 11.1.

10.10 Collateral and Guaranty Matters.

(a) The Administrative Agent is hereby authorized on behalf of the Lenders,
without the necessity of any notice to or further consent from the Lenders, from
time to time (but without any obligation) to take any action with respect to the
Collateral and the Security Documents that may be deemed by the Administrative
Agent in its discretion to be necessary or advisable to perfect and maintain
perfected the Liens upon the Collateral granted pursuant to the Security
Documents. The Administrative Agent shall not be responsible for or have a duty
to ascertain or inquire into the title of any Person to any Collateral, any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon, or any certificate prepared by any Credit Party in
connection therewith, nor shall the Administrative Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral.

(b) The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, (i) to release any Lien on any property granted to or held by
the Administrative Agent under any Credit Document (A) upon (w) termination of
the Commitments, (x) payment in full of all of the Obligations (other than
contingent and indemnification obligations not then due and payable and other
than Obligations described in the following clause (y), except as expressly set
forth therein), (y) termination of, and settlement of all obligations of all
Consolidated Entities under, all Hedge Agreements required or permitted by this
Agreement to which any Hedge Party is a party and all Cash Management Agreements
to which any Cash Management Bank is a party to the extent the terms of such
Hedge Agreements and Cash Management Agreements expressly require the
termination thereof or settlement of the obligations of any Consolidated Entity
thereunder as a result of the termination of the Credit Agreement and
(z) expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements (including the posting of cash collateral)
satisfactory to the Administrative Agent and the Issuing Banks shall have been
made), (B) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted under the Credit Documents or (C) subject to Section 11.5, if
approved, authorized or ratified in writing by

 

129



--------------------------------------------------------------------------------

the Required Lenders; (ii) to subordinate any Lien on any property granted to or
held by the Administrative Agent under any Credit Document to the holder of any
Lien on such property that is permitted by Section 8.3(vii); and (iii) to
release any Subsidiary Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Credit Documents. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Subsidiary Guarantor from its obligations under the Guaranty,
pursuant to this Section 10.10(b).

10.11 Mutatis Mutandis. The provisions of this Article X shall apply to each
Issuing Bank, the Swingline Lender and each Security Trustee mutatis mutandis to
the same extent as such provisions apply to the Administrative Agent; provided
that Section 10.12 shall apply only to the UK Security Trustee and Section 10.13
shall apply only to the Australian Security Trustee.

10.12 UK Security Trustee.

(a) Each of the Administrative Agent and the Lenders hereby irrevocably appoints
the UK Security Trustee on the terms and conditions set out in this Article X
and any Security Document governed by English law to act as its trustee under
and in relation to any such Security Document and to hold the assets subject to
the security thereby created as trustee for the Administrative Agent and the
Lenders on the trusts and other terms contained in this Article X and any such
Security Document.

(b) The UK Successor Trustee shall have, subject to the provisions of any
Security Document governed by English law, (i) all the powers of an absolute
owner of the security constituted by such Security Document and (ii) all the
rights, remedies and powers granted to it and be subject to all the obligations
and duties owed by it under such Security Document or any of the Credit
Documents.

(c) Nothing in this Article X shall require the UK Security Trustee to act as a
trustee at common law or to hold any property on trust in any jurisdiction
outside the United Kingdom that may not operate under principles of trust or
where such trust would not be recognized or its effects would not be
enforceable.

10.13 Australian Security Trustee.

(a) Each of the Administrative Agent, the Lenders, the Hedge Parties and the
Cash Management Banks appoint the Australian Security Trustee to act as security
trustee under and in connection with the Secured Credit Documents (as defined in
the Australian Security Trust Deed) and this Agreement. The Australian Security
Trustee accepts this appointment.

(b) Each of the Administrative Agent, the Lenders, the Hedge Parties and the
Cash Management Banks hereby irrevocably authorizes the Australian Security
Trustee to exercise such rights, remedies, powers and discretions as are
specifically delegated to it by the terms of any Secured Credit Document,
together with all such rights, remedies, powers and discretions as are
reasonably incidental hereto, and agrees to be bound by such action properly
taken or properly not taken by the Australian Security Trustee. Any reference in
this Agreement to Liens or other security interests stated to be in favor of the
Administrative Agent shall be construed so as to include a reference to Liens or
other security interests granted in favor of the Australian Security Trustee
under any Security Document governed by Australian law.

 

130



--------------------------------------------------------------------------------

(c) A successor to the Australian Security Trustee as provided for in this
Article X shall have, subject to the provisions of any Security Document
governed by Australian law, (i) all the powers of an absolute owner of the
security constituted by such Security Document and (ii) all the rights, remedies
and powers granted to it and be subject to all the obligations and duties owed
by it under any of the Secured Credit Documents.

(d) Each of the Administrative Agent, the Lenders, the Hedge Parties and the
Cash Management Banks agree that at any time that the beneficiary of the Liens
under any Security Document governed by Australian law shall be a Person other
than the Australian Security Trustee, such other Person shall have the rights,
remedies, benefits and powers granted to the Administrative Agent in this
Agreement and/or in any Security Document governed by Australian law. Nothing in
this Article X shall require the Australian Security Trustee to act as a trustee
at common law or to hold any property on trust in any jurisdiction outside of
Australia that may not operate under principles of trust or where such trust
would not be recognized or its effects would not be enforceable.

(e) Notwithstanding any other provision in this Agreement:

(i) the Australian Security Trustee need not act (whether or not on instructions
from one or more of the Administrative Agent, the Lenders, the Hedge Parties and
Cash Management Banks) if it is impossible to act due to any cause beyond its
control (including war, riot, natural disaster, labour dispute, or law taking
effect after the date of this Agreement). The Australian Security Trustee agrees
to notify the Administrative Agent, the Lenders, the Hedge Parties and Cash
Management Banks and each Credit Party promptly after it determines it is unable
to act; and

(ii) the Australian Security Trustee has no responsibility or liability for any
loss or expense suffered or incurred by any party as a result of its not acting
for so long as the impossibility under this Section 10.13(e) continues. However,
the Australian Security Trustee agrees to make reasonable efforts to avoid or
remove the causes of non-performance and agrees to continue performance under
this Agreement promptly when the causes are removed.

ARTICLE XI

MISCELLANEOUS

11.1 Expenses; Indemnity; Damage Waiver.

(a) Crawford shall pay (i) all reasonable documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees and expenses of counsel for the Administrative Agent),
associated with the syndication of the credit facilities provided for herein and
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents and any amendment or waiver of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be

 

131



--------------------------------------------------------------------------------

consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) all out-of-pocket
expenses incurred by the Administrative Agent, any Lender or any Issuing Bank
(including the fees and expenses of any counsel for the Administrative Agent,
any Lender or any Issuing Bank; provided that, unless there is a legal conflict
of interest, fees and expenses of counsel shall be limited to one primary
counsel to the Administrative Agent and one local counsel to the Administrative
Agent in any relevant jurisdiction), in connection with the enforcement or
protection of its rights (A) under this Agreement or the other Credit Documents,
including its rights under this Section 11.1, or (B) in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout or restructuring in respect
of such Loans or Letters of Credit, and (iv) any civil penalty or fine assessed
by OFAC or any other Governmental Authority against, and all reasonable costs
and expenses (including counsel fees and expenses) incurred in connection with
defense thereof by, the Administrative Agent or any Lender as a result of
conduct of any Borrower that violates a sanction enforced by OFAC or any other
Governmental Authority.

(b) The Credit Parties shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender, the Issuing Banks and each Related Party of any
of the foregoing persons (each such person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all liabilities,
damages, claims and reasonable documented out-of-pocket costs and expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including any Consolidated Entity) other than such Indemnitee and
its Related Parties arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Consolidated Entity, and regardless
of whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
damages, claims or costs and expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by any Consolidated Entity against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Credit Document,
if such Borrower or such Consolidated Entity has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 11.1(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages or related
liabilities or expenses arising from any non-Tax claim.

 

132



--------------------------------------------------------------------------------

(c) To the extent that any Borrower for any reason fails to indefeasibly pay any
amount required under Section 11.1(a) or 11.1(b) to be paid by it to the
Administrative Agent 44(or any sub-agent thereof), any Issuing Bank, the
Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent),
such Issuing Bank, the Swingline Lender or such Related Party, as the case may
be, such Lender’s proportion (based on the percentages as used in determining
the Required Lenders as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), against any Issuing Bank or the
Swingline Lender in their respective capacities as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), an Issuing Bank or the Swingline Lender in connection with such
capacity. The obligations of the Lenders under this Section 11.1(c) are subject
to the provisions of Section 2.3(c).

(d) To the fullest extent permitted by applicable law, the Administrative Agent,
each Issuing Bank, each Swingline Lender, each other Lender, Crawford, each
other Credit Party and each Related Party of any of the foregoing persons shall
not assert, and each hereby waives, any claim on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit, or the use of the proceeds thereof, provided that the foregoing shall
not in any way limit the Credit Parties’ or Lenders’ respective obligations
under Section 11.1(b) or 11.1(c). No Indemnitee referred to in Section 11.1(b)
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems (including the Platform,
Intralinks, SyndTrak or similar systems) in connection with this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby.

(e) All amounts due under this Section 11.1 shall be payable by Crawford or the
applicable Borrower upon demand therefor.

(f) The provisions of this Section 11.1 shall apply to each Security Trustee
mutatis mutandis to the same extent as such provisions apply to the
Administrative Agent.

11.2 Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process.

(a) This Agreement and the other Credit Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Credit Document
(except, as to any other Credit Document, except as expressly set forth therein)
shall be governed by, and construed in accordance with, the law of the State of
New York (including Sections 5-1401 and 5-1402 of the New York General
Obligations Law, but excluding all other choice of law and conflicts of law
rules); provided that each Letter of Credit shall be governed by, and construed
in accordance with, the laws or rules designated in such Letter of Credit or
application therefor or, if no such laws or rules are designated, the
International Standby Practices of the International Chamber of

 

133



--------------------------------------------------------------------------------

Commerce, as in effect from time to time (the “ISP”), and, as to matters not
governed by the ISP, the laws of the State of New York (including Sections
5-1401 and 5-1402 of the New York General Obligations Law, but excluding all
other choice of law and conflicts of law rules).

(b) Each Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender, any Issuing Bank or any Related Party of
any of the foregoing in any way relating to this Agreement or any other Credit
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such state court or, to the fullest extent permitted by applicable
law, in such federal court. Each of the parties hereto agrees that a final
judgment in any such action, litigation or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or in any other Credit
Document shall affect any right that the Administrative Agent, any Lender or any
Issuing Bank may otherwise have to bring any action or proceeding relating to
this Agreement or any other Credit Document against any Credit Party or its
properties in the courts of any jurisdiction.

(c) Each Person party hereto irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Credit Document in any court referred
to in Section 11.2(b). Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 11.4. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.

11.3 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

134



--------------------------------------------------------------------------------

11.4 Notices; Effectiveness; Electronic Communication.

(a) Except in the cases of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 11.4(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows:

(i) if to any Borrower, the Administrative Agent, any Security Trustee, any
Issuing Bank or the Swingline Lender, to it at the address (or facsimile number)
specified for such Person on Schedule 1.1(a); and

(ii) if to any Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in Section 11.4(b), shall be effective as provided in Section 11.4(b).

(b) Notices and other communications to the Lenders and any Issuing Bank
hereunder may be delivered or furnished by electronic communication including
e-mail or by posting such notices or communications on internet or intranet
websites such as SyndTrak or a substantially similar electronic transmission
system (the “Platform”) pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices to any Lender or
Issuing Bank pursuant to Article 1.4 or 2.20(d) if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or any Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communication
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or other communications posted to an internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” The Agent Parties do
not warrant the adequacy of the platform and expressly disclaim liability for
errors or omissions in the communications effected thereby. No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose,

 

135



--------------------------------------------------------------------------------

non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with any such communications
or the Platform. In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to any
Credit Party, any Lender or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise), arising out of any
Credit Party’s or the Administrative Agent’s transmission of any notices or
communications through the Platform, other than for direct or actual damages
resulting from the gross negligence or willful misconduct of such Agent Party as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.

(d) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto (except
that each Lender need not give notice of any such change to the other Lenders in
their capacities as such).

11.5 Amendments, Waivers, etc. No amendment, modification, waiver or discharge
or termination of, or consent to any departure by any Credit Party from, any
provision of this Agreement or any other Credit Document shall be effective
unless in a writing signed by the Required Lenders (or by the Administrative
Agent at the direction or with the consent of the Required Lenders), and then
the same shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment,
modification, waiver, discharge, termination or consent shall:

(a) unless agreed to in writing by each Lender directly adversely affected
thereby, (i) reduce or forgive the principal amount of any Loan or Reimbursement
Obligation, reduce the rate of or forgive any interest thereon (provided that
only the consent of the Required Lenders shall be required to waive the
applicability of any post-default increase in interest rates), or reduce or
forgive any fees hereunder (other than fees payable to the Administrative Agent,
any Arranger or any Issuing Bank for its own account) (it being understood that
an amendment to the definition of “Leverage Ratio” (or any defined terms used
therein) shall not constitute a reduction of any interest rate or fees
hereunder); (ii) extend the final scheduled maturity date or any other scheduled
date for the payment of any principal of or interest on any Loan (including any
scheduled date for the mandatory reduction or termination of any Commitments),
extend the time of payment of any Reimbursement Obligation or any interest
thereon, extend the expiry date of any Letter of Credit beyond the L/C Maturity
Date, or extend the time of payment of any fees hereunder (other than fees
payable to the Administrative Agent, any Arranger or any Issuing Bank for its
own account), (iii) increase any Commitment of any such Lender over the amount
thereof in effect or extend the maturity thereof (it being understood that a
waiver of any condition precedent set forth in Section 4.2 or of any Default or
Event of Default or mandatory reduction in the Commitments, if agreed to by the
Required Lenders or all Lenders (as may be required hereunder with respect to
such waiver), shall not constitute such an increase), or (iv) reduce the
percentage of the aggregate Commitments or of the aggregate unpaid principal
amount of the Loans, or the number or percentage of Lenders, that shall be
required for the Lenders or any of them to take or approve, or direct the
Administrative Agent to take, any action hereunder or under any other Credit
Document (including as set forth in the definition of “Required Lenders”);

 

136



--------------------------------------------------------------------------------

(b) unless agreed to in writing by all of the Lenders, (i) release all or
substantially all of the Collateral (except as may be otherwise specifically
provided in this Agreement (including pursuant to Section 2.12(g)) or in any
other Credit Document), (ii) release any Subsidiary Guarantor that is a Material
U.S. Subsidiary or Foreign Credit Party from its obligations under the Guaranty
(other than (A) as may be otherwise specifically provided in this Agreement or
in any other Credit Document or (B) in connection with the sale or other
disposition of all of the Capital Stock of such Subsidiary in a transaction
expressly permitted under or pursuant to this Agreement), (iii) change any other
provision of this Agreement or any of the other Credit Documents requiring, by
its terms, the consent or approval of all the Lenders for such amendment,
modification, waiver, discharge, termination or consent, or (iv) except as set
forth in Section 2.23, change or waive any provision of Section 2.15, any other
provision of this Agreement or any other Credit Document requiring pro rata
treatment of any Lenders, or this Section 11.5;

(c) unless agreed to in writing by any Issuing Bank, the Swingline Lender, any
Security Trustee or the Administrative Agent in addition to the Lenders required
as provided hereinabove to take such action, affect the respective rights or
obligations of such Issuing Bank, the Swingline Lender, such Security Trustee or
the Administrative Agent, as applicable, hereunder or under any of the other
Credit Documents; and

(d) unless agreed to in writing by each Hedge Party and Cash Management Bank
that would be directly adversely affected thereby in its capacity as such
relative to the Lenders, (i) amend the definition of “Secured Obligations” in
any Security Document or the definition of “Guaranteed Obligations” in the
Guaranty (or any similar defined term in any other Credit Document benefiting
such Hedge Party), (ii) amend the definition of “Secured Parties” in any
Security Document or “Guaranteed Parties” in the Guaranty (or any similar
defined term in any other Credit Document benefiting such Hedge Party),
(iii) amend any provision regarding priority of payments in this Agreement or
any other Credit Document, (iv) release all or substantially all of the
Collateral (except as may be otherwise specifically provided in this Agreement
or in any other Credit Document), or (v) release any Subsidiary Guarantor that
is a Material U.S. Subsidiary or Foreign Credit Party from its obligations under
the Guaranty (other than (A) as may be otherwise specifically provided in this
Agreement or in any other Credit Document or (B) in connection with the sale or
other disposition of all of the Capital Stock of such Subsidiary Guarantor in a
transaction expressly permitted under or pursuant to this Agreement).

Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersede the unanimous consent provisions set forth herein.

Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended

 

137



--------------------------------------------------------------------------------

without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
treats any Defaulting Lender differently (in an adverse manner) than other
affected Lenders shall require the consent of such Defaulting Lender and (ii) if
the Administrative Agent and Crawford shall have jointly identified (each in its
sole discretion) an obvious error or omission of a technical or immaterial
nature, in each case, in any provision of the Credit Documents, then the
Administrative Agent and the applicable Credit Parties shall be permitted to
amend such provision and such amendment shall become effective without any
further action or consent of any other party to any Credit Document if the same
is not objected to in writing by the Required Lenders within five Business Days
following the posting of such amendment to the Lenders.

11.6 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower nor any other Credit Party may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
Section 11.6(b), (ii) by way of participation in accordance with the provisions
of Section 11.6(e) or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 11.6(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 11.6(e) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans (including for purposes of this
Section 11.6(b), participations in Letters of Credit and in Swingline Loans) at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned, or (B) in any case not described in
clause (A) above, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than (x) $5,000,000, in the
case of any assignment in respect of a Commitment (which for this purpose
includes Revolving Loans outstanding) or (y) the entire Swingline Commitment and
the full amount of the outstanding Swingline Loans, in the case of Swingline
Loans, in either

 

138



--------------------------------------------------------------------------------

case, treating contemporaneous assignments related Approved Funds under common
management as one assignment for purposes of the minimum amounts, unless each of
the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, each Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this
Section 11.6(b)(ii) shall not apply to rights in respect of Swingline Loans;

(iii) no consent shall be required for any assignment except to the extent
required by clause (B) of Section 11.6(b)(i) and, in addition:

(A) the consent of each Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (y) a Default or Event of Default has
occurred and is continuing at the time of such assignment or (z) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that each
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
Business Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender;

(C) the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of a
Commitment;

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; provided that in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund no such fee shall be required;

(v) no such assignment shall be made to (A) Crawford or any of its Affiliates or
Subsidiaries or (B) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B); and

 

139



--------------------------------------------------------------------------------

(vi) no such assignment shall be made to a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.16(a), 2.16(b), 2.17, 2.18 and 11.1 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender. If requested by or on behalf of the assignee,
each Borrower, at its own expense, will execute and deliver to the
Administrative Agent a new Note or Notes to the order of the assignee (and, if
the assigning Lender has retained any portion of its rights and obligations
hereunder, to the order of the assigning Lender), prepared in accordance with
the applicable provisions of Section 2.4 as necessary to reflect, after giving
effect to the assignment, the Commitments and/or outstanding Loans, as the case
may be, of the assignee and (to the extent of any retained interests) the
assigning Lender, in substantially the form of Exhibits A-1 and A-2, as
applicable. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 11.6(b) shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 11.6(e).

(c) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of each Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Credit Exposure.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(d) The Administrative Agent, acting solely for this purpose as an agent of each
Borrower, shall maintain at its address for notices referred to in
Schedule 1.1(a) a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and

 

140



--------------------------------------------------------------------------------

addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and each Borrower, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, revocation of designation, of any Lender
as a Defaulting Lender. The Register shall be available for inspection by each
Borrower and Issuing Bank, at any reasonable time and from time to time upon
reasonable prior notice. In addition, at any time that a request for a consent
for a material or substantive change to the Credit Documents is pending, any
Lender wishing to consult with other Lenders in connection therewith may request
and receive from the Administrative Agent a copy of the Register.

(e) Any Lender may at any time, without the consent of, or notice to, any
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or any Borrower or any of the Borrowers’ respective
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitments and/or the Loans (including such Lender’s
participations in Letters of Credit and Swingline Loans) owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders, the Issuing Banks and the Swingline Lender shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in Section 11.5(a) and clause (i) of Section 11.5(b) that
adversely affects such Participant. Each Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.16(a), 2.16(b), 2.17 and 2.18 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.6(b); provided that such Participant
(A) agrees to be subject to the provisions of Section 2.19 as if it were an
assignee under Section 11.6(b) and (B) shall not be entitled to receive any
greater payment under Section 2.16 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at any Borrower’s request and
expense, to use reasonable efforts to cooperate with such Borrower to effectuate
the provisions of Section 2.19 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.3 as though it were a Lender; provided that such Participant agrees to
be subject to Section 2.15(b) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of each
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other Obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a

 

141



--------------------------------------------------------------------------------

Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement. For the avoidance of doubt,
the Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act or any state laws based on the
Uniform Electronic Transactions Act.

(h) Any Lender or Participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 11.6, disclose to the assignee, Participant or pledgee or
proposed assignee, Participant or pledgee any information relating to the
Consolidated Entities furnished to it by or on behalf of any other party hereto;
provided that such assignee, Participant or pledgee or proposed assignee,
Participant or pledgee agrees in writing to keep such information confidential
to the same extent required of the Lenders under Section 11.11.

(i) Notwithstanding anything to the contrary contained herein, if Wells Fargo
assigns all of its Commitments and Revolving Loans in accordance with this
Section 11.6, Wells Fargo may resign as an Issuing Bank upon written notice to
the Borrowers and the Lenders. Upon any such notice of resignation, Crawford
shall have the right to appoint from among the Lenders a successor Issuing Bank;
provided that no failure by Crawford to make such appointment shall affect the
resignation of Wells Fargo as an Issuing Bank. Wells Fargo shall retain all of
the rights and obligations of an Issuing Bank hereunder with respect to all
Letters of Credit issued by it and outstanding as of the effective date of its
resignation and all obligations of the Borrowers and the Lenders with respect
thereto (including the right to require the Lenders to make Revolving Loans or
fund participation interests pursuant to Article III).

11.7 No Waiver. The rights and remedies of the Administrative Agent, the
Security Trustees and the Lenders expressly set forth in this Agreement and the
other Credit Documents are cumulative and in addition to, and not exclusive of,
all other rights and remedies available at

 

142



--------------------------------------------------------------------------------

law, in equity or otherwise. No failure or delay on the part of the
Administrative Agent, any Security Trustee or any Lender in exercising any
right, power or privilege shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude other
or further exercise thereof or the exercise of any other right, power or
privilege or be construed to be a waiver of any Default or Event of Default. No
course of dealing between any Credit Party, the Administrative Agent, the
Security Trustees or the Lenders or their agents or employees shall be effective
to amend, modify or discharge any provision of this Agreement or any other
Credit Document or to constitute a waiver of any Default or Event of Default. No
notice to or demand upon any Credit Party in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other circumstances
or constitute a waiver of the right of the Administrative Agent, any Security
Trustee or any Lender to exercise any right or remedy or take any other or
further action in any circumstances without notice or demand.

11.8 Survival. All representations, warranties and agreements made by or on
behalf of any Credit Party in this Agreement and in the other Credit Documents
shall survive the execution and delivery hereof or thereof, the making and
repayment of the Loans and the issuance and repayment of the Letters of Credit.
In addition, notwithstanding anything herein or under applicable law to the
contrary, the provisions of Section 2.8(f) and the provisions of this Agreement
and the other Credit Documents relating to indemnification or payment of costs
and expenses, including the provisions of Sections 2.16(a), 2.16(b), 2.17, 2.18
and 11.1, shall survive the payment in full of all Loans and Letters of Credit,
the termination of the Commitments and all Letters of Credit, and any
termination of this Agreement or any of the other Credit Documents.

11.9 Severability. To the extent any provision of this Agreement is prohibited
by or invalid under the applicable law of any jurisdiction, such provision shall
be ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Agreement in any
jurisdiction. Without limiting the foregoing provisions of this Section 11.9, if
and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, any Security Trustee, any
Issuing Bank or the Swingline Lender, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.

11.10 Construction. The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof. Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control. Any Hedge
Agreement between any Borrower and any Hedge Party is an independent agreement
governed by the writing provisions of such Hedge Agreement, which shall remain
in full force and effect, unaffected by any repayment, prepayment, acceleration,
reduction, increase or change in the terms applicable to the Loans under this
Agreement, except as otherwise expressly provided in such Hedge Agreement, and
any payoff statement from the Administrative Agent relating to this Agreement
shall not apply to such Hedge Agreement except as expressly provided therein.
Any Cash Management Agreement between any Borrower and any Cash Management Bank
is an independent agreement

 

143



--------------------------------------------------------------------------------

governed by the written provisions of such Cash Management Agreement, which
shall remain in full force and effect, unaffected by any repayment, prepayment,
acceleration, reduction, increase or change in the terms applicable to the Loans
under this Agreement, except as otherwise expressly provided in such Cash
Management Agreement, and any payoff statement from the Administrative Agent
relating to this Agreement shall not apply to such Cash Management Agreement
except as expressly provided therein.

11.11 Confidentiality. Each of the Administrative Agent, the Security Trustees,
the Lenders and the Issuing Banks agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential); (ii) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), except that no disclosure of any Information of the kind
referred to in Section 275(1) of the PPSA is permitted unless Section 275(7) of
the PPSA applies); (iii) to the extent required by applicable Requirements of
Law or by any subpoena or similar legal process (in which case, such Persons
agree, to the extent permitted by law, to inform Crawford promptly in advance
thereof); (iv) to any other party hereto; (v) in connection with the exercise of
any remedies hereunder or under any other Credit Document or any Hedge Agreement
or any Cash Management Agreement or any action or proceeding relating to this
Agreement or any other Credit Document or any Hedge Agreement or any Cash
Management Agreement or the enforcement of rights hereunder or thereunder;
(vi) subject to an agreement containing provisions substantially the same as
those of this Section 11.11, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or (B) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to any Borrower and its obligations, this Agreement or
payments hereunder; (vii) on a confidential basis, to (A) any rating agency in
connection with any Borrower or its Subsidiaries or the facilities created
hereunder or (B) the CUSIP Service Bureau or any similar agency in connection
with the issuance monitoring of CUSIP numbers with respect to the facilities
created hereunder; (viii) with the consent of each Borrower; or (ix) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section 11.11 or (B) becomes available to the Administrative
Agent, any Security Trustee, any Lender, any Issuing Bank or any of their
respective Affiliates on a nonconfidential basis from a source other than any
Borrower.

For purposes of this Section 11.11, “Information” means all information received
from the Consolidated Entities relating to any Consolidated Entity or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or any Issuing Bank on a nonconfidential
basis prior to disclosure by any Consolidated Entity, provided that, in the case
of any received from any Consolidated Entity after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 11.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

144



--------------------------------------------------------------------------------

11.12 Judgment Currency. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due from any Borrower hereunder in the currency
expressed to be payable herein (the “specified currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which, in accordance with normal
banking procedures, the Administrative Agent could purchase the specified
currency with such other currency at the Administrative Agent’s main Charlotte,
North Carolina, office on the Business Day preceding that on which final,
non-appealable judgment is given. The obligations of each Borrower in respect of
any sum due to any Lender, any Issuing Bank or the Administrative Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender, such Issuing Bank or the Administrative Agent
(as the case may be) of any sum adjudged to be so due in such other currency
such Lender, such Issuing Bank or the Administrative Agent (as the case may be)
may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Lender, such
Issuing Bank or the Administrative Agent, as the case may be, in the specified
currency, each Borrower agrees, to the fullest extent that it may effectively do
so, as a separate obligation and notwithstanding any such judgment, to indemnify
such Lender, the Issuing Lender or the Administrative Agent, as the case may be,
against such loss, and if the amount of the specified currency so purchased
exceeds (i) the sum originally due to any Lender, any Issuing Bank or the
Administrative Agent, as the case may be, in the specified currency and (ii) any
amounts shared with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Lender under Section 2.15(b), then such Lender,
such Issuing Bank or the Administrative Agent, as the case may be, agrees to
remit such excess to such Borrower.

11.13 Obligations of Foreign Borrowers. Notwithstanding anything in this
Agreement or any other Credit Document to the contrary, none of the Foreign
Subsidiary Borrowers nor any other Foreign Subsidiary of Crawford (other than
Disregarded Foreign Subsidiaries that are Credit Parties) shall be liable or in
any manner responsible for, or be deemed to have guaranteed, directly or
indirectly, whether as a primary obligor, guarantor, indemnitor, or otherwise,
and none of their assets shall secure, directly or indirectly, any obligations
(including principal, interest, fees, penalties, premiums, expenses, charges,
reimbursements, indemnities or any other U.S. Obligations) in respect of any
U.S. Credit Party or Disregard Foreign Subsidiary under this Agreement, any
other Credit Document, any Hedge Agreement, any Cash Management Agreement or any
other agreement executed and/or delivered in connection with any of the
foregoing.

11.14 Joint and Several Liability for Foreign Subsidiary Obligations.

(a) The Borrowers are jointly and severally liable for the Foreign Subsidiary
Obligations. The Obligations of the Borrowers are independent of each other, and
a separate action or actions may be brought and prosecuted against any Borrower
to enforce this Agreement, irrespective of whether any action is brought against
any other Borrower or whether any other Borrower is joined in any such action or
actions.

 

145



--------------------------------------------------------------------------------

(b) Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, to the extent the obligations of any Borrower to
repay any Obligations incurred by any other Borrower shall be adjudicated to be
invalid or unenforceable for any reason (including because of any Debtor Relief
Laws) then the obligations of such Borrower hereunder shall be limited to the
maximum amount that is valid and enforceable under applicable law (whether
federal, state or provincial and including Debtor Relief Laws).

(c) Each Borrower unconditionally and irrevocably guarantees the payment of any
and all Foreign Subsidiary Obligations whether or not due or payable by the
Borrowers upon the occurrence of any of the events specified in Section 9.1(f)
or 9.1(g), and unconditionally promises to pay such Foreign Subsidiary
Obligations to the Administrative Agent or the applicable Security Trustee for
the account of the Lenders, on demand. Each Borrower further agrees that to the
extent that any Borrower or Subsidiary Guarantor shall make a payment or a
transfer of an interest in any property to the Administrative Agent, any
Security Trustee or any Lender, which payment or transfer or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, or
otherwise is avoided, and/or required to be repaid to such Borrower or
Subsidiary Guarantor, the estate of such Borrower or Subsidiary Guarantor, a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then to the extent of such avoidance or
repayment, the obligation or part thereof intended to be satisfied shall be
revived and continued in full force and effect as if said payment had not been
made.

(d) With respect to the Foreign Subsidiary Obligations, the liability of each
Borrower hereunder is exclusive and independent of any security for or other
guaranty of the indebtedness of the other Borrowers and such Borrower’s
liability hereunder shall not be affected or impaired by (i) any direction as to
application of payment by any other Borrower or by any other party; (ii) any
other continuing or other guaranty, undertaking or maximum liability of a
guarantor or of any other party as to the indebtedness of any other Borrower;
(iii) any payment on or in reduction of any such other guaranty or undertaking;
(iv) any dissolution, termination or increase, decrease or change in personnel
by any other Borrower; or (v) any payment made to the Administrative Agent, any
Security Trustee or any Lender with respect to the Foreign Subsidiary
Obligations that the Administrative Agent, such Security Trustee or such Lender
subsequently repay to any other Borrower pursuant to court order in any
proceeding under any Debtor Relief Law, and such Borrower waives any right to
the deferral or modification of its obligations hereunder by reason of any such
proceeding. Notwithstanding anything to the contrary in this Agreement, the
aggregate liability of the Consolidated Entities under the Credit Documents
shall not exceed the aggregate amount of the Obligations.

(e) With respect to the Foreign Subsidiary Obligations, each Borrower authorizes
the Administrative Agent, each Security Trustee and each Lender without notice
or demand (except as shall be required by applicable statute and cannot be
waived), and without affecting or impairing its liability hereunder, from time
to time to (i) renew, compromise, extend, increase, accelerate or otherwise
change the time for payment of, or otherwise change the terms of the Foreign
Subsidiary Obligations or any part thereof in accordance with this Agreement,
including any increase or decrease of the rate of interest thereon; (ii) take
and hold security from any guarantor or any other party for the payment of the
Foreign Subsidiary Obligations and exchange, enforce, waive and release any such
security; (iii) apply such security and direct the order or manner of sale
thereof as the Administrative Agent, the Security Trustees and the Lenders in
their discretion may determine; and (iv) release or substitute any one or more
endorsers, guarantors, Borrowers or other obligors.

 

146



--------------------------------------------------------------------------------

(f) With respect to the Foreign Subsidiary Obligations and to the fullest extent
permitted under applicable law, each Borrower hereby waives any right to require
the Administrative Agent, any Security Trustee or any Lender to (i) proceed
against any Borrower, any other guarantor or any other party; (ii) proceed
against or exhaust any collateral, Cash Collateral or other security held from
any Borrower, any other guarantor, any Defaulting Lender or any other party, or
(iii) pursue any other remedy in the Administrative Agent’s, any Security
Trustee’s, or any Lender’s power whatsoever. With respect to the Foreign
Subsidiary Obligations, each Borrower waives any defense based on or arising out
of any defense of any other Borrower, any other guarantor or any other party
other than the satisfaction in full of the Termination Requirements, including
any defense based on or arising out of the disability of any other Borrower, any
other guarantor or any other party, or the unenforceability of the Foreign
Subsidiary Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of any other Borrower other than the satisfaction in
full of the Termination Requirements. The Administrative Agent, any Security
Trustee or any Lender may, at its election, foreclose on any security held by
the Administrative Agent, any Security Trustee or any Lender by one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable (to the extent such sale is permitted by applicable
law), or exercise any other right or remedy the Administrative Agent, any
Security Trustee or any Lender may have against any Borrower or any other party,
or any security, without affecting or impairing in any way the liability of any
Borrower hereunder except to the extent the Foreign Subsidiary Obligations have
been paid. Each Borrower waives any defense arising out of any such election by
the Administrative Agent, any Security Trustee or any Lender, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Borrower against any other Borrower
or any other party or any security.

(g) With respect to the Foreign Subsidiary Obligations, each Borrower waives all
presentments, demands for performance, protests and notices, including notices
of nonperformance, notices of protest, notices of dishonor, notices of
acceptance, and notices of the existence, creation or incurring of new or
additional indebtedness. Each Borrower assumes all responsibility for being and
keeping itself informed of the Borrowers’ financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Foreign
Subsidiary Obligations and the nature, scope and extent of the risks which each
Borrower assumes and incurs hereunder, and agrees that neither the
Administrative Agent, any Security Trustee nor any Lender shall have any duty to
advise any Borrower of information known to it regarding such circumstances or
risks.

(h) With respect to the Foreign Subsidiary Obligations, each Borrower hereby
agrees it will not exercise any rights of subrogation which it may at any time
otherwise have (whether contractual, under Section 509 of the Bankruptcy Code,
or otherwise) to the claims of the Lenders against any other Borrower or any
other guarantor of the Foreign Subsidiary Obligations of any Borrower owing to
the Lenders and all contractual, statutory or common law rights of
reimbursement, contribution or indemnity from any such party that it may at any
time otherwise have until such time as (i) the Foreign Subsidiary Obligations
hereunder have been paid (other than any indemnification obligations and
obligations under Hedge Agreements, in each case not

 

147



--------------------------------------------------------------------------------

due and payable), (ii) the Commitments have been terminated and (iii) the
termination and settlement of all obligations of all Borrowers under each Hedge
Agreement to which any such Borrower and any Hedge Party are parties
(collectively, the “Termination Requirements”). Each Borrower hereby further
agrees not to exercise any right to enforce any other remedy which the
Administrative Agent, the Security Trustees and the Lenders now have or may
hereafter have against any party liable on any Foreign Subsidiary Obligations,
any endorser or any other guarantor of all or any part of the Foreign Subsidiary
Obligations of any Borrower and any benefit of, and any right to participate in,
any security or collateral given to or for the benefit of the Lenders to secure
payment of the Foreign Subsidiary Obligations of any Borrowers until such time
as the Termination Requirements shall have been satisfied.

(i) Each Borrower agrees that all indebtedness and other obligations, whether
now or hereafter existing, of any Consolidated Entity to such Borrower, and any
intercompany receivables, together with any interest thereon, shall be, and
hereby are, subordinated and made junior in right of payment to the Obligations.
Each Borrower further agrees that if any amount shall be paid to or any
distribution received by it (i) on account of any such indebtedness at any time
after the occurrence and during the continuance of an Event of Default, or
(ii) on account of any such rights of subrogation, indemnity, contribution or
reimbursement at any time prior to the satisfaction of the Termination
Requirements, such amount or distribution shall be deemed to have been received
and to be held in trust for the benefit of the Lenders, and shall forthwith be
delivered to the Administrative Agent or the applicable Security Trustee (as
applicable) in the form received (with any necessary endorsements in the case of
written instruments), to be applied against the Obligations, whether or not
matured, in accordance with the terms hereof or the applicable Credit Documents
and without in any way discharging, limiting or otherwise affecting the
liability of such Borrower under any other provision of this Agreement.

11.15 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Credit
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letter). Except as provided in Section 4.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic format (e.g., “pdf” or “tif” file format) shall be
effective as delivery of a manually executed counterpart of this Agreement.

11.16 Disclosure of Information. Each Borrower agrees and consents to the
Administrative Agent’s and the Arranger’s disclosure of information relating to
this transaction to Gold Sheets and other similar bank trade publications. Such
information will consist of deal terms and other information customarily found
in such publications.

11.17 Patriot Act Notice. Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender), in each case to the extent it is subject to
the PATRIOT Act, hereby notifies each Borrower that pursuant to the requirements
of the PATRIOT Act, it is required to

 

148



--------------------------------------------------------------------------------

obtain, verify and record information that identifies such Borrower, which
information includes the name and address of such Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify such Borrower in accordance with the PATRIOT Act.

11.18 Australian Code of Banking Practice. Each of the parties hereto agrees
that the Australian Code of Banking Practice does not apply to this Agreement or
the transactions in connection with it.

11.19 Ontario Limitations Act. Each of the parties hereto agree that any and all
limitation periods provided for in the Limitations Act, 2002 (Ontario) shall be
excluded from application to the Obligations and any undertaking, covenant,
indemnity or other agreement of any Credit Party provided for in any Credit
Document to which it is a party in respect thereof, in each case to fullest
extent permitted by such Act.

 

149



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a deed by their duly authorized officers as of the date first above written.

 

CRAWFORD & COMPANY By:   /s/    Joseph R. Caporaso Name:   Joseph R. Caporaso
Title:   Senior Vice President & Treasurer

 

CRAWFORD & COMPANY RISK SERVICES INVESTMENTS LIMITED By:   /s/    Stephen David
Pearsall Name:   Stephen David Pearsall Title:   Director

 

CRAWFORD & COMPANY (CANADA) INC. By:   /s/    Joseph R. Caporaso Name:   Joseph
R. Caporaso Title:   Treasurer

 

EXECUTED by CRAWFORD & COMPANY

(AUSTRALIA) PTY. LTD. in accordance with

section 127(1) of the Corporations Act 2001

(Cwlth) by authority of its directors:

By:   /s/    Lawrence Roy Bevan Name:   Lawrence Roy Bevan Title:   Director

 

By:   /s/    Martin James Aylott Name:   Martin James Aylott Title:  
Director/Secretary

Signature Page to Credit Agreement for Crawford & Company et al.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, UK Security
Trustee, Australian Security Trustee, an Issuing Bank and a Lender By:  
/s/    Brian L. Martin   Brian L. Martin   Senior Vice President

Signature Page to Credit Agreement for Crawford & Company et al.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent and a Lender By:   /s/    Ryan
Maples Name:   Ryan Maples Title:   Vice President

Signature Page to Credit Agreement for Crawford & Company et al.



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as Documentation Agent and a Lender By:   /s/    Kerry
McElhiney Name:   Kerry McElhiney Title:   Vice President

Signature Page to Credit Agreement for Crawford & Company et al.



--------------------------------------------------------------------------------

FIFTH THIRD BANK, an Ohio banking corporation, as a Lender By:   /s/    Daniel
S. Komitor Name:   Daniel S. Komitor Title:   Senior Relationship Manager

 

FIFTH THIRD BANK, an Ohio banking corporation, as a Canadian Lender By:  
/s/    Charles Miller Name:   Charles Miller Title:   Vice President

Signature Page to Credit Agreement for Crawford & Company et al.



--------------------------------------------------------------------------------

HSBC BANK USA, NA, as an issuing Bank and a Lender By:   /s/    Shawn D.
Alexander Name:   Shawn D. Alexander Title:   Vice President

Signature Page to Credit Agreement for Crawford & Company et al.



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:   /s/    John Canty Name:   John
Canty Title:   Senior Vice President

Signature Page to Credit Agreement for Crawford & Company et al.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender

By:   /s/    Thomas E. Paton Name:   Thomas E. Paton Title:   Authorized
Signatory

Signature Page to Credit Agreement for Crawford & Company et al.



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:   /s/    David A. Bennett Name:   David A.
Bennett Title:   Vice President

Signature Page to Credit Agreement for Crawford & Company et al.